Exhibit 10.16

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THIS EXHIBIT MARKED BY *** HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

ENGINEERING, PROCUREMENT

AND

CONSTRUCTION MANAGEMENT AGREEMENT

by and between

DUKE ENERGY INDIANA, INC., as Owner

and

BECHTEL POWER CORPORATION, as Contractor

for the

CONSTRUCTION OF AN INTEGRATED GASIFICATION

COMBINED CYCLE COAL-FIRED ELECTRICAL

GENERATION FACILITY IN EDWARDSPORT, INDIANA

Dated December 15, 2008

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION. Contains confidential
information proprietary to Duke Energy Indiana, Inc. and/or Bechtel Power
Corporation that may only be used, reproduced, or disclosed outside of such
companies pursuant to the terms of that certain confidentiality letter
agreement, dated as of June 9, 2008, by and between Duke Energy Indiana, Inc.
and Bechtel Power Corporation, as amended, restated or supplemented from time to
time.



--------------------------------------------------------------------------------

Table of Contents

 

               Page 1.    DEFINITIONS    2 2.    GENERAL PROVISIONS    13    2.1
   Intent of Contract Documents    13    2.2    Independent Contractor    14   
2.3    Subcontracting    14    2.4    Interpretation    14    2.5    Inclusion;
Conflicts    15    2.6    Days    15 3.    CONTRACTOR RESPONSIBILITIES    15   
3.1    Performance of Services    15    3.2    Appointment as Agent    16    3.3
   Scope of Procurement Services    16    3.4    Scope of Construction
Management Services    18    3.5    Engineering Services    18    3.6   
Development of Project Plans    19    3.7    Intentionally Omitted    19    3.8
   Facility Manuals; Training    19    3.9    Periodic Reports and Meetings   
19    3.10    Compliance with Laws    20    3.11    Owner Office Space    20   
3.12    Emergencies    20    3.13    Signage    20    3.14    Acknowledgement of
Scope of Services    21    3.15    Use of Existing Owner Property    21 4.   
CONTRACTOR PERSONNEL    21    4.1    Contractor’s Personnel    21    4.2   
Staffing Plan    22    4.3    Supervision and Discipline    22    4.4   
Contractor’s Key Personnel    22    4.5    Drug and Alcohol Testing    23    4.6
   Training of Employees    23    4.7    Substitution    23    4.8    Employer
Responsibilities    23 5.    BORROWED EMPLOYEES    24    5.1    Assignment of
Borrowed Employees    24    5.2    Qualifications    24    5.3    Assigned Job
Duties    25    5.4    Responsibility for Work    25    5.5    Employer
Responsibilities    25    5.6    Cooperation    26    5.7    No Third Party
Rights    27

 

i

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

6.    PROJECT MANAGEMENT    27    6.1    Owner’s Representative    27    6.2   
Project Management; Communication and Management Protocol    27    6.3   
Steering Committee    27    6.4    GE Change Review Board    27    6.5   
Access; Contractor’s Office Space    27    6.6    Estimate    28 7.    PROJECT
SCHEDULE    28    7.1    Schedule Compliance; Updates    28    7.2    ***    28
8.    COMPENSATION AND PAYMENT    28    8.1    Contract Price    28    8.2   
***    28    8.3    ***    28    8.4    Invoicing and Payments    29    8.5   
***    29    8.6    Final Payment    29    8.7    Certification by Contractor   
30    8.8    No Acceptance by Payment    30 9.    CHANGE ORDERS    30    9.1   
Change Requests    30    9.2    Change Proposals    30    9.3    Change Orders
   31    9.4    Contractor Proposed Changes    31    9.5    ***    32 10.   
FORCE MAJEURE    32    10.1    Event of Force Majeure    32    10.2    Notice   
32    10.3    Suspension; Termination Due to Force Majeure    32 11.   
MECHANICAL COMPLETION; SUBSTANTIAL COMPLETION; FINAL COMPLETION    32    11.1   
Mechanical Completion    32    11.2    Substantial Completion    33    11.3   
Final Completion    34 12.    WARRANTY    34    12.1    Warranty    34    12.2
   Defects    35    12.3    Extension of Warranty Periods    35    12.4   
Intellectual Property Warranties    35    12.5    Responsibility for Warranty
Services    36    12.6    Exclusive Warranties    36 13.    INDEMNIFICATION   
36    13.1    Contractor’s Indemnity    36

 

ii

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

   13.2    Owner’s Indemnity    37    13.3    Intellectual Property Indemnity   
38    13.4    Indemnity Procedures for Third Party Claims    38    13.5   
Insurance    39 14.    INSURANCE    39    14.1    ***    39    14.2    ***    40
   14.3    ***    40    14.4    ***    40    14.5    Contractor Insurance    41
   14.6    General Requirements    43    14.7    Contractor Responsibility    44
15.    PROJECT CREDIT SUPPORT    44    15.1    ***    44    15.2    Cooperation
with Owner Financing    44 16.    LIMITATION OF LIABILITY    45    16.1   
Liability Cap    45    16.2    No Consequential Damages    45 17.    LIENS    45
   17.1    Liens    45    17.2    Discharge or Bond    45 18.    INTELLECTUAL
PROPERTY    46    18.1    Delivery of Documentation    46    18.2    Grant of
Intellectual Property License    47    18.3    Grant of Sulfur License    47   
18.4    Limitations    48    18.5    Other Licenses    48    18.6    Additional
Warranties, Representations and Covenants    48 19.    DEFAULT; TERMINATION AND
SUSPENSION    48    19.1    Contractor Events of Default    48    19.2    Owner
Remedies    49    19.3    Owner Event of Default    50    19.4    Contractor
Remedies    50    19.5    Termination Rights    50    19.6    Termination for
Force Majeure    51    19.7    Suspension    51 20.    Intentionally Omitted.   
53 21.    RECORDS AND AUDIT; COOPERATION    53    21.1    Intentionally Omitted
   53    21.2    Accounting Records    53    21.3    Audit Rights    53    21.4
   Cooperation    54    21.5    Sales Tax Records    54

 

iii

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

22.    TAXES    55    22.1    General    55    22.2    Sales and Use Taxes    55
   22.3    Tax Indemnification    55    22.4    Cooperation and Assistance    55
   22.5    Tax Protests and Appeals    55    22.6    Survival    56 23.   
DISPUTE RESOLUTION    56    23.1    Disputes    56    23.2    Meeting Regarding
Dispute    56    23.3    Initiation of Binding Arbitration and Selection of
Arbitrators    56    23.4    Arbitration Procedures    57    23.5   
Consolidation    57    23.6    Enforcement    57    23.7    Fees and Costs    58
   23.8    Interim Relief    58    23.9    Award    58    23.10   
Confidentiality    58 24.    MISCELLANEOUS PROVISIONS    58    24.1    Remedies
   58    24.2    Governing Laws    58    24.3    Entire Agreement    58    24.4
   Successors and Assigns    58    24.5    No Third Party Beneficiaries    59   
24.6    No Waiver    59    24.7    Survival    59    24.8    Severability    59
   24.9    Notices    59    24.10    Vienna Convention    60    24.11   
Counterparts    60    24.12    Confidentiality    61    24.13    Business
Practices    61    24.14    Covenant of Good Faith and Fair Dealing    61

 

iv

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Scope Book

Exhibit B

   Communication and Management Protocol

Exhibit C

   Material Assignment Schedule

Exhibit D

   Site Description

Exhibit E

   List of Technical Data

Exhibit F

   Staffing Plan and List of Contractor’s Key Management and Construction
Personnel

Exhibit G

   Baseline Contractor Schedule

Exhibit H

   ***

Exhibit I

   ***

Exhibit J

   ***

Exhibit K

   ***

Exhibit L

   Confidentiality Agreement

 

v

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ENGINEERING, PROCUREMENT AND

CONSTRUCTION MANAGEMENT AGREEMENT

This ENGINEERING, PROCUREMENT AND CONSTRUCTION MANAGEMENT AGREEMENT (the
“Agreement”) is entered into as of the 15th day of December, 2008 (the
“Effective Date”), by and between DUKE ENERGY INDIANA, INC., an Indiana
corporation having a place of business in Plainfield, Indiana (“Owner”), and
BECHTEL POWER CORPORATION, a Nevada corporation with a place of business in
Frederick, Maryland (“Contractor”). Owner and Contractor may be referred to
individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Owner has announced its intent to procure, construct, install and
commission a new, nominally rated 630 MW integrated gasification combined cycle
coal-fired electrical generation facility (the “Facility”) to be located at the
Edwardsport Site (as further described in Exhibit D attached hereto, the “Site”)
in Knox County, Indiana (the “Project”);

WHEREAS, Contractor is engaged in the business of designing, engineering,
constructing and commissioning power generating facilities;

WHEREAS, the Parties, together with the General Electric Company, acting through
its GE Energy business (“GE”), have previously entered into (a) that certain
Technical Services Agreement, dated as of February 13, 2006, and (b) that
certain Technical Services Agreement, dated as of May 7, 2007 (collectively, as
amended, the “Initial TSAs”), pursuant to which Contractor and GE provided Owner
(i) a Front-End Engineering and Design Study (a “FEED Study”), which included a
feasibility study for the construction of the Facility as well as a Facility
design and a basis for determining the price for Contractor and GE to provide
the engineering, design, procurement, construction and commissioning of the
relevant portions of the Facility, and (ii) certain additional engineering
services in support of the Project;

WHEREAS, following review of the FEED Study and the other work products
delivered to Owner by Contractor and GE pursuant to the Initial TSAs, the
Parties have mutually agreed to modify the scope of services to be provided by
Contractor and GE with respect to the Facility and the price structure related
thereto;

WHEREAS, as a result of such modification, Owner and GE have entered into an
agreement pursuant to which GE will provide certain equipment and engineering
services related to the Project;

WHEREAS, as an additional result of such modification, Owner and Contractor have
entered into a non-binding Term Sheet, dated as of April 25, 2008 (the “Term
Sheet”), which provides the basis for negotiations between Contractor and Owner
with respect to an agreement whereby Contractor would perform certain
engineering, procurement and construction management services in connection with
the Project;

 

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

WHEREAS, the Parties have entered into a Technical Services Agreement, dated as
of June 9, 2008 (the “Recent TSA”), pursuant to which Contractor has commenced,
on a limited notice to proceed basis, certain of the services described in the
Term Sheet on the terms and conditions set forth in the Recent TSA; and

WHEREAS, the Parties now desire that Owner engage Contractor to perform
engineering, procurement and construction management services in connection with
the Project as set forth herein;

NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, stipulate and
agree as follows:

 

1. DEFINITIONS

The following capitalized words and phrases used in this Agreement shall have
the following meanings unless otherwise noted:

*** shall mean ***.

*** shall mean ***.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with such first Person at such time.

“Agreement” shall have the meaning set forth in the first paragraph above and
shall include all Exhibits, and all amendments hereto (including, to the extent
applicable, Change Orders).

“Air Permit” shall mean, collectively, the documents issued by the Indiana
Department of Environmental Management, Office of Air Quality, related to and
permitting the Significant Source Modification to Part 70 of the existing
Operating Permit No. T083-7243-00003 issued to Owner on January 25, 2008.

“Assigned Job Duties” shall have the meaning set forth in Section 5.1.

“B&V” shall have the meaning set forth in Section 21.4(b).

“Baseline Contractor Schedule” shall mean the critical schedule of key dates and
milestones for Contractor’s Scope of Services, including the Milestones, as of
the Effective Date, as prepared by Owner and Contractor and attached hereto as
Exhibit G, as amended from time to time pursuant to Article 9.

“Borrowed Employees” shall have the meaning set forth in Section 5.1.

“Business Day” shall mean every Day other than Saturday, Sunday or a legal
holiday recognized by the State.

 

2

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

“***” shall have the meaning set forth in Section 8.2.

*** shall mean ***.

“Certificate of Final Completion” shall have the meaning set forth in
Section 11.3(e).

“Certificate of Mechanical Completion” shall have the meaning set forth in
Section 11.1(e).

“Change” shall have the meaning set forth in Section 9.1.

“Change in Law” shall mean a change to a Law, or a change in the binding
interpretation or application of a Law by the cognizant executive or judicial
authorities having jurisdiction thereof, after the Effective Date that results
in an increase in costs for Contractor to perform the Services, as affected to
comply with such change, which increase in costs Contractor would not have
incurred but for this Agreement; provided, however, that a “Change in Law” shall
not include (a) any change to a Law that is enacted by any Government Authority
prior to the Effective Date but, by its terms, does not come into effect until
after the Effective Date or (b) any change to any Law, or a change in the
binding interpretation or application of a Law by the cognizant executive or
judicial authorities having jurisdiction thereof, that governs the manner in
which Contractor performs its obligations under this Agreement.

“Change Order” shall have the meaning set forth in Section 9.3.

“CM ISBL Work” shall mean that portion of the work, including re-work, in
connection with the Project that is “inside the battery limit,” namely the
gasification island, power block, flare system and cooling tower, and above the
ground and above the finished foundations, including all such work to be
performed or provided under the Owner Contracts, as such work is further
described in Part I of the Scope Book.

“Communication and Management Protocol” shall mean the Communication and
Management Protocol to be followed by Owner and Contractor attached hereto as
Exhibit B.

“Competitors of Contractor” shall mean each of *** and their respective
Affiliates (other than any such Affiliate that, before becoming such an
Affiliate, was a Permitted User).

“Confidentiality Agreement” shall mean that certain confidentiality letter
agreement, dated as of June 9, 2008, by and between Owner and Contractor
attached hereto as Exhibit L.

“Construction Management Services” shall have the meaning set forth in
Section 3.4(a).

“Construction Phase” shall have the meaning set forth in Section 18.2.

 

3

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

“Contract Price” shall mean the sum of (a) the *** and (b) the ***, as such
amounts may be adjusted by Change Orders in the manner set forth herein.

“Contractor” shall have the meaning set forth in the first paragraph above and
shall include its successors and permitted assigns.

“Contractor Default” shall have the meaning set forth in Section 19.1.

“Contractor Indemnitees” shall have the meaning set forth in Section 13.2.

“Contractor EP Schedule” shall mean the critical schedule of key dates and
milestones relating to the Engineering Services and the Procurement Services to
be performed by Contractor hereunder (including the Milestones related thereto)
as prepared by Contractor, and as modified or updated from time to time by
Contractor in accordance with Section 6.2.2 of Part I of the Scope Book and
Section 7.1 herein.

“Contractor’s Houston Office” shall mean the office of Contractor located at
3000 Post Oak Road, Houston, Texas 77056.

“Contractor’s Project Manager” shall mean the Person whom Contractor designates
in Exhibit F to issue and receive communications on Contractor’s behalf under
this Agreement.

“Contractor’s Site Representative” shall mean the Person whom Contractor
designates in Exhibit F to represent Contractor at the Site.

“Contractor’s Steering Committee Members” shall mean the two (2) executives of
Contractor designated by Contractor to represent Contractor on the Steering
Committee.

“Control” shall mean (a) the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of a Person, whether
through the ownership of voting securities, as a trustee or executor, by
contract or credit arrangement, or otherwise, or (b) the ownership, directly or
indirectly, of fifty percent (50%) or more of the equity interest in a Person.

“CPCN” shall mean the Certificate of Public Convenience and Necessity issued to
Owner by the IURC authorizing Owner to begin construction of the Facility.

“CPR Rules” shall have the meaning set forth in Section 23.2.

“Day” shall mean a calendar day, including Saturdays, Sundays, and holidays.

“Defects” shall have the meaning set forth in Section 12.2.

“Design Documentation” shall have the meaning set forth in Section 3.5, and in
each case excluding any Technical Data.

“Dispute” shall have the meaning set forth in Section 23.1.

 

4

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

“Dispute Resolution Meeting” shall have the meaning set forth in Section 23.2.

“Documentation” shall mean collectively (a) all drawings, specifications,
reports, studies, plans, manuals, schedules, analyses, recommendations,
estimates and other documents, and the data therein, in printed or electronic
format, that are prepared in the performance of the Services and delivered, or
required hereunder to be delivered, to Owner, including Design Documentation,
and (b) all “Work Product” as defined in the Recent TSA.

“Effective Date” shall mean the date set forth in the first paragraph of this
Agreement.

“Engineering Services” shall have the meaning set forth in Section 3.5.

“Environmental, Safety and Health Plan” shall mean that certain Site
Environmental, Safety and Health Plan, which, among other things, addresses
unsafe and undesirable behavior for environmental matters (U.S. Environmental
Protection Agency and any applicable State agency), health matters (industrial
hygiene and employee health hazard prevention/mitigation) and safety matters
(including work safety and fitness for duty), for the Project, Rev. 5, as
amended, restated or supplemented from time to time.

“Estimate” shall mean ***.

“***” shall have the meaning set forth in Section 8.3(a).

“Facility” shall have the meaning set forth in the Recitals.

“FEED Study” shall have the meaning set forth in the Recitals.

***

“Final Completion” shall have the meaning set forth in Section 11.3.

“Final Completion Date” shall mean the date on which Final Completion actually
occurs, as determined in the manner set forth in Section 11.3(e).

“Final Payment Invoice” shall have the meaning set forth in Section 8.6.

“Financial Institutions” shall mean any party entering into a loan agreement,
guarantee, note, indenture or security agreement with Owner or its Affiliates in
relation to the Facility, including arrangements relating to interest rate or
currency hedging and arrangements relating to the construction or permanent
financing or refinancing of the Facility.

***

“Force Majeure” shall mean, with respect to a Party, (i) unanticipated causes
beyond its reasonable control (actions of Affiliates and subcontractors of a
Party will be deemed to be under the control of that Party); or (ii) acts of God
(including fires, earthquakes, floods, hurricanes, tornadoes, earthquakes,
lightning, pandemic, epidemics and other natural

 

5

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

calamities), severe weather conditions, strikes or other labor disturbances
except those involving only employees of Contractor (unless they are a part of a
national or international strike or other national or international labor
disturbance), war (declared or undeclared), or riots, in each case, which
actually delays or prevents a Party’s performance hereunder. For the avoidance
of doubt, local strikes and other local labor disturbances involving employees
of Contractor that are not a part of a regional, national or international
strike or other national or international labor disturbance shall not be deemed
to be Force Majeure. Force Majeure shall not include inability to pay.

“GE” shall have the meaning set forth in the Recitals.

“GE Change Review Board” shall mean GE’s “Project Manager” under the GE
Equipment Contract and Owner’s Project General Manager.

“GE Equipment” shall mean the power generation, gasification island, power
island and related equipment to be provided pursuant to the GE Equipment
Contract.

“GE Equipment Contract” shall mean the Contract for the Sale of Power
Generation, Gasification Island and Miscellaneous Power Island Equipment and
Related Services, dated as of December 20, 2007, by and between Owner and GE.

“Government Approvals” means all permits, licenses, authorizations, consents,
decrees, waivers, privileges and approvals from and filings with any Government
Authority required for or material to the development, financing, ownership,
construction, operation or maintenance of the Facility in accordance with this
Agreement, including the CPCN and other work permits, environmental permits,
licenses and construction permits.

“Government Authority” shall mean any federal, state, county, city, local,
municipal, foreign or other government or quasi-governmental authority or any
department, agency, subdivision, court or other tribunal of any of the
foregoing.

“Hazardous Materials” shall mean substances defined as “hazardous substances”
pursuant to Section 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601(14));
those substances defined, identified or listed as “hazardous waste” pursuant to
Section 1004(5) or Section 3001 of the Resource, Conservation and Recovery Act
(42 U.S.C. Section 6901 or 6921); those substances designated as a “hazardous
substance” pursuant to Section 311 (b)(2)(A) or as a “toxic pollutant” pursuant
to Section 307(a)(1) of the Clean Water Act, as amended (33 U.S.C.
Section 3121(b)(2)(A) or Section 1317(a)(1)); those substances defined as
“hazardous materials” pursuant to Section 103 of the Hazardous Materials
Transportation Act (49 U.S.C. Sections 1801 et seq.); those substances regulated
as a “chemical substance or mixture” or as an “imminently hazardous chemical
substance or mixture” pursuant to Section 6 or 7 of the Toxic Substances Control
Act, as amended (15 U.S.C. Sections 2605 or Section 2606); those substances
defined as “contaminants” pursuant to Section 1401 of the Safe Drinking Water
Act, as amended (42 U.S.C. Sections 300f), if present in excess of permissible
levels; those substances regulated pursuant to the Oil Pollution Act of 1990 (33
U.S.C. Sections 2701 et seq.); those substances defined as a “pesticide”
pursuant to Section 2(u) of the Federal

 

6

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Insecticide, Fungicide, and Rodenticide Act as amended by the Federal
Environmental Pesticide Control Act of 1972 and by the Federal Pesticide Act of
1978 (7 U.S.C. Section 136(u)); those substances defined as a “source”, “special
nuclear” or “by-product” material pursuant to Section 11 of the Atomic Energy
Act of 1954, as amended (42 U.S.C. Section 2014); those substances defined as
“residual radioactive material” in Section 101 of the Uranium Mill Tailings
Radiation Control Act of 1978, as amended (42 U.S.C. Sections 7901); those
substances defined as “toxic materials” or “harmful physical agents” pursuant to
Section 6 of the Occupational Safety and Health Act, as amended (29 U.S.C.
Section 651); those substances defined as “hazardous air pollutants” pursuant to
Section 112(a)(6), or “regulated substance” pursuant to Section 112(r)(2)(B) of
the Clean Air Act, as amended (42 U.S.C. Section 7412(a)(6) or
Section 7412(r)(2)(B)); those substances listed as “extremely hazardous
substances” pursuant to Section 302(a)(2) of the Emergency Planning & Community
Right-to-Know Act of 1986 (42 U.S.C. Section 11002(a)(2)); and those other
hazardous substances, hazardous wastes, toxic pollutants, hazardous materials,
chemical substances or mixtures, imminently hazardous chemical substances or
mixtures, contaminants, pesticides, source materials, by-product materials,
residual radioactive materials, toxic materials, harmful physical agents, air
pollutants, regulated substances, or extremely hazardous substances defined,
listed or identified in any regulations promulgated pursuant to any
environmental Law, and all other contaminants, toxins, pollutants, hazardous
substances, substances, materials and contaminants, toxic and hazardous
materials, the use, disposition, possession or control of which is regulated by
one or more Laws.

“HR Issues” shall have the meaning set forth in Section 5.1.

“HR Policies” shall have the meaning set forth in Section 5.1.

“Indemnified Party” shall mean Owner Indemnitees or Contractor Indemnitees, as
applicable.

“Initial TSAs” shall have the meaning set forth in the Recitals.

“IURC” shall have the meaning set forth in Section 21.4.

“Laws” shall mean, at any date of determination, all statutes, laws, codes,
ordinances, orders, judgments, decrees, injunctions, licenses, rules, permits,
approvals, agreements, and regulations of any Government Authority, including
all applicable codes, standards, rules and regulations of the State, in effect
on such date, including all Government Approvals.

“Lien” shall mean any lien, mortgage, pledge, encumbrance, charge, security
interest, defect in title, or other claim filed or asserted in connection with
the Project by or through Contractor, a Subcontractor or any other third party
under the control of Contractor (provided that neither the Managed Vendors nor
GE shall be construed to be “under the control” of Contractor) or any
Subcontractor against the Facility, the Site, the Owner Equipment, the GE
Equipment or any other structure or equipment at the Site.

“License Continuation Fee” shall have the meaning set forth in
Section 19.5(c)(ii).

 

7

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

“Managed Vendors” shall mean the suppliers of Owner Equipment or Owner Services
pursuant to the Owner Contracts.

“Material Assignment Schedule” shall mean the Material Assignment Schedule
attached hereto as Exhibit C, as amended or supplemented from time to time in
accordance with Section 3.3(a).

“Mechanical Completion” shall have the meaning set forth in Section 11.1.

“Mechanical Completion Date” shall mean the date on which Mechanical Completion
actually occurs, as determined in the manner set forth in Section 11.1(e).

“Milestone” shall mean an activity or series of activities in the execution of
the Services or the CM ISBL Work designated as a “Milestone” on the Baseline
Contractor Schedule or the Contractor EP Schedule.

“Mine Remediation Reports” shall mean the “Mine Subsidence Evaluation,
Edwardsport Power Plant, GAI Project Number: C040605” dated April 2005, and
“Final Report, Edwardsport Mine Stabilization, Duke Energy, Edwardsport
Generating Station, GAI Project Number: C060638.02” dated April 2008.

“*** Payment Invoice” shall have the meaning set forth in Section 8.3(a).

“Monthly Progress Report” shall mean the written report Contractor delivers to
Owner each month describing the progress in the Services and the CM ISBL Work
achieved during the prior month, as provided in Section 3.9(a).

“Non-Directed Change” shall have the meaning set forth in Section 9.1.

“Notice of Final Completion” shall have the meaning set forth in
Section 11.3(d).

“Notice of Mechanical Completion” shall have the meaning set forth in
Section 11.1(c).

“NPDES Permit” shall mean the documents issued by the Indiana Department of
Environmental Management, Office of Water Quality, related to the modification
of the existing Edwardsport Generating Station NPDES permit number IN0002780 for
the purpose of characterizing and permitting discharge of the integrated
gasification combined cycle process and stormwaters via the existing outfall,
which documents shall be issued following Owner’s application for such
modification (it being understood that Owner shall submit such application after
the Effective Date at a time reasonably determined by Owner, in its sole
discretion, based upon the critical path activities set forth in the
then-current Project Schedule).

“***” shall have the meaning set forth in Section 14.4(a).

“*** Administrator” shall have the meaning set forth in Section 14.6(b).

 

8

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

“*** Site” shall have the meaning set forth in Section 14.4(c).

“Owner” shall have the meaning set forth in the first paragraph above and shall
include its successors and permitted assigns.

“Owner Contracts” shall mean the Owner Equipment Contracts and the Owner Service
Contracts.

“Owner Default” shall have the meaning set forth in Section 19.3.

“Owner Equipment” shall mean the equipment that Owner shall purchase as
contemplated by the Material Assignment Schedule and with respect to which
Contractor shall provide Procurement Services as generally described in Part I
of the Scope Book and in the Material Assignment Schedule.

“Owner Equipment Contracts” shall mean the contracts, purchase orders, limited
notices to proceed or other agreements between Owner and the suppliers of Owner
Equipment.

“Owner Indemnitees” shall have the meaning set forth in Section 13.1.

“Owner Items” shall mean the Owner Equipment and other materials, supplies,
parts and equipment used or to be used by any Managed Vendor in connection with
the CM ISBL Work.

“Owner Service Contracts” shall mean the contracts, purchase orders, limited
notices to proceed or other agreements between Owner and the suppliers of Owner
Services.

“Owner Services” shall mean the services that Owner shall procure and with
respect to which Contractor shall provide Construction Management Services as
described in Part I of the Scope Book and as indicated in the Material
Assignment Schedule.

“Owner Suppliers” shall mean the vendors, suppliers, construction contractors
and others providing Procurement Items to Owner in respect of the Facility.

“Owner’s Plainfield Office” shall mean the office of Owner located at 1000 East
Main Street, Plainfield, Indiana 46168.

“Owner’s Project General Manager” shall mean the Person whom Owner designates in
writing to issue and receive communications on Owner’s behalf under this
Agreement.

“Party” shall have the meaning set forth in the first paragraph.

“Permitted User” shall mean any independent contractor engaged by Owner or any
of its Affiliates that (a) is under a confidentiality obligation to Owner or
such Affiliate and (b) agrees to use the Documentation only for the purposes for
which such independent contractor

 

9

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

was engaged by Owner or such Affiliate (which purposes may not be broader than
the Permitted Purposes).

“Permitted Purposes” shall have the meaning set forth in Section 18.2.

“Person” shall mean any individual, company, corporation, partnership, joint
venture, association, joint stock company, limited liability company, trust,
estate, unincorporated organization, Government Authority or other entity having
legal capacity.

“Prime Interest Rate” shall mean, as of a particular date, the prime rate of
interest as published on that date in The Wall Street Journal, and generally
defined therein as “the base rate on corporate loans posted by at least 75% of
the nation’s 30 largest banks.” If The Wall Street Journal is not published on a
date for which the interest rate must be determined, the prime interest rate
shall be the prime rate published in The Wall Street Journal on the
nearest-preceding date on which The Wall Street Journal was published. If The
Wall Street Journal discontinues publishing a prime rate, the prime interest
rate shall be the prime rate announced publicly from time to time by Bank of
America, N.A. or its successor.

“Procurement Items” shall have the meaning set forth in Section 3.3(a).

“Procurement Services” shall have the meaning set forth in Section 3.3(a).

“Progress Meetings” shall have the meaning set forth in Section 3.9(b).

“Project” shall have the meaning set forth in the Recitals.

“Project Job Rules and Regulations” shall mean those certain Project Job Rules
and Regulations Rev. dated July 22, 2008, as amended, restated or supplemented
from time to time.

“Project Schedule” shall mean the critical schedule of key dates and milestones
for the Project as prepared by Owner and as modified or updated from time to
time by Owner.

“Prudent Industry Practice” shall mean those practices, methods, processes and
standards of safety and performance, as the same may change from time to time,
as are commonly used, or are generally accepted, in the engineering, procurement
or construction management, in the case of Contractor, or construction,
operation and maintenance, in the case of Owner, of electric power generation
facilities with a complexity at a level similar to the Facility (irrespective of
whether any such similar facility is intended to capture carbon dioxide), which
in the exercise of reasonable judgment and in light of the facts known at the
time the decision was made, after due and diligent inquiry, are considered good,
safe and prudent practices, methods, processes and standards in accordance with
generally accepted standards of professional care, skill, diligence, and
competence applicable to the engineering, procurement and construction
management, in the case of Contractor, or construction, operation and
maintenance, in the case of Owner, practices in the United States for electric
power generation facilities with a complexity at a level similar to the Facility
(irrespective of whether any such similar facility is intended to capture carbon
dioxide). “Prudent Industry

 

10

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Practice” does not necessarily mean a practice that would achieve an optimal
solution or minimal solution, or any method or standard in all cases.

“Punch List Items” shall mean any minor defects identified by Owner or
Contractor during installation and commissioning (and upon which the Parties
shall mutually agree) that do not affect the safety, reliability, operability or
the mechanical integrity of the Facility or the ability of Owner to operate the
Facility in accordance with Prudent Industry Practices.

“Quality Assurance Plan” shall mean that certain Duke Energy Edwardsport IGCC
Project Integrated Quality Plan, which comprises all those planned and
systematic actions necessary or prudent to provide adequate confidence that a
structure, system or component will perform satisfactorily in service and
includes management and control of the design, engineering, and construction
services for the Project, Rev. dated October 21, 2008, as amended, restated or
supplemented from time to time.

“***” shall have the meaning set forth in Exhibit J.

“Recent TSA” shall have the meaning set forth in the Recitals.

***

“Sales and Use Taxes” shall mean all present and future sales, use and similar
Taxes imposed on the sale of any materials from Contractor to Owner, if any, or
the performance of the Services by Contractor by the State or any other
Government Authority.

“Scope Book” shall mean the Scope Book attached hereto as Exhibit A.

“Scope of Services” shall mean the scope of Services to be performed by
Contractor as described in Part I of the Scope Book. Contractor’s Scope of
Services shall not include any of the services, equipment, materials or other
work required to be provided by Owner as described in Part I of the Scope Book.

***

“Screening Measures” shall have the meaning set forth in Section 5.1.

“SDS” shall have the meaning set forth in Section 3.10.

“Services” shall mean the engineering, procurement, construction management and
related services and other obligations to be performed or complied with by
Contractor hereunder, including those services and other obligations to be
performed or complied with by Contractor as described in Part I of the Scope
Book, the Material Assignment Schedule or the Communication and Management
Protocol, and the repair and warranty work relating thereto, and shall include
all of the foregoing items that were performed prior to the Effective Date
pursuant to the Recent TSA; provided, however, that the Services shall not
include any Shared Services.

“Shared Services” shall have the meaning set forth in Section 3.1(b).

 

11

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

“Site” shall have the meaning set forth in the Recitals as further described in
Exhibit D and shall include any additional property that Owner purchases, leases
or otherwise has an ownership interest in and that is used for the Project.

“Site Control and Access Plan” shall mean (a) the Time and Attendance Procedure,
Document Number 25441-100-GPP-GCP-01012, Rev. 0 dated September 15, 2008, as
amended, restated or supplemented from time to time and (b) any other Site
Project Procedures, which, among other things, address the safe, efficient and
proper prosecution of the Project at the Site, security at the Site, custody and
control of equipment, materials and supplies at the Site and right of access and
entrance to the Site by all Persons.

“Site Project Procedures” shall have the meaning set forth in Part I of the
Scope Book.

“Staffing Plan” shall mean the summary project organization chart reflecting the
overall organization and supervision of the Persons employed or managed by
Contractor to provide the Services, attached hereto as Exhibit F.

“***” shall have the meaning set forth in Section 15.1.

“State” shall mean the State of Indiana.

“Steering Committee” shall have the meaning set forth in Section 6.3.

“Subcontractor” shall mean a Person, including any vendor, materialman or
supplier, who has a contract (whether written or oral, a purchase order or
otherwise) with Contractor or a contract with any Person hired by Contractor or
with a Person of any lower tier (e.g., a second- or third-tier subcontractor) to
perform any of the Services, at the Site or elsewhere.

“Substantial Completion” shall have the meaning set forth in Section 11.2.

“Substantial Completion Date” shall mean the date on which Substantial
Completion actually occurs.

“Sulfur Intellectual Property Rights” shall mean any and all existing and future
patent rights, trademark rights, copyright rights, trade secret rights, know how
rights and other rights owned by or licensed to Contractor relating to processes
or apparatus for the conversion of hydrogen sulfide to sulfur in an
environmentally acceptable manner, including Claus sulfur recovery,
hydrogenating tail gas treating, and thermal oxidizing.

“Sulfur Jointly Developed Improvements” shall mean any and all improvements,
modifications, variations, additions, deletions, or other changes of any kind or
nature, which are useful for or in connection with Claus sulfur recovery,
hydrogenation tail gas treating and thermal oxidizing, which are developed or
acquired jointly by Owner and Contractor during the term of this Agreement and
which are based in whole or in part on the Sulfur Intellectual Property Rights.

“Sulfur License” shall have the meaning set forth in Section 18.3.

 

12

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

“Sulfur Licensee Improvements” shall mean any and all improvements,
modifications, variations, additions, deletions or other changes of any kind or
nature which are useful for or in connection with Claus sulfur recovery,
hydrogenation tail gas treating and thermal oxidizing, which are based in whole
or in part on the Sulfur Intellectual Property Rights and which are developed by
Owner during the term of this Agreement and which are not at the time known to
Contractor, or known in the public domain.

“Sulfur License Royalty” shall have the meaning set forth in Section 18.3.

***

***

***

***

“Taxes” shall mean all present and future license, documentation, recording and
registration fees, all taxes (including income, gross receipts, unincorporated
business income, payroll, sales, use, personal property (tangible and
intangible), real estate, excise and stamp taxes), levies, imports, duties,
assessments, fees, charges and withholdings of any nature whatsoever, and all
penalties, fines, additions to tax, and interest imposed by any Government
Authority. Taxes shall also include Sales and Use Taxes and all present and
future customs, duties or levies or other import or export fees, including any
charges imposed by North American Free Trade Association (NAFTA).

“Technical Data” shall mean the calculations identified in Exhibit E attached
hereto.

“Term Sheet” shall have the meaning set forth in the Recitals.

“Termination Charges” shall have the meaning set forth in Section 19.5(c)(i).

“Third Party Claim” shall mean any claim, demand or cause of action of every
kind and character by any Person other than Owner, Contractor or their
respective Affiliates.

“Warranties” shall have the meaning set forth in Section 12.1.

“Warranty Period” shall mean the period commencing on the Substantial Completion
Date and ending on the date that is the earlier of (a) *** and (b) ***, as such
period may be extended from time to time as provided in Section 12.3.

 

2. GENERAL PROVISIONS

2.1 Intent of Contract Documents. It is the intent of the Parties that
Contractor perform the Services and all of its other obligations under this
Agreement for the Contract Price, which shall not be increased, except in
accordance with Article 9 or as otherwise expressly set forth herein.

 

13

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

2.2 Independent Contractor. Contractor shall perform and execute the provisions
of this Agreement as an independent contractor to Owner and shall not in any
respect be deemed or act, or hold itself out, as an agent of Owner for any
purpose or reason whatsoever, except as contemplated in Sections 3.2, 3.3 and
3.4.

2.3 Subcontracting. Contractor shall not engage any Person, excluding Persons
related to or affiliated with Contractor and functioning in the offices
specifically identified in Exhibit I, to perform any portion of the Services
without the prior written consent of Owner, which consent shall not be
unreasonably withheld. In any event, Contractor shall ensure that it shall have
the right to grant the intellectual property licenses to Owner, its Affiliates
and Permitted Users herein irrespective of the performance by any Subcontractor
of any Services. No contractual relationship shall exist between Owner and any
Subcontractor with respect to the Services. Contractor shall be fully
responsible for all acts, omissions, failures and faults of all Subcontractors
as fully as if they were the acts, omissions, failures and faults of Contractor.

2.4 Interpretation.

(a) Headings. The titles and headings in this Agreement are inserted for
convenience only and shall not be used for the purposes of construing or
interpreting this Agreement.

(b) Plural/Singular. Words importing the singular also include the plural and
vice versa.

(c) References. References to natural persons include Persons. References to
“Articles” and “Sections” are references to Articles and Sections of this
Agreement. References to “Exhibits” are references to the Exhibits attached to
this Agreement, including all attachments to and documents and information
incorporated therein, and all Exhibits are incorporated into this Agreement by
reference.

(d) Gender. Words importing one gender include the other gender.

(e) Without Limitation. The words “include” and “including” are not words of
limitation and shall be deemed to be followed by the words “without limitation.”

(f) Amendments. All references in this Agreement to contracts, agreements or
other documents shall be deemed to mean those contracts, agreements or documents
as the same may be modified, supplemented or amended from time to time.

(g) Industry Meanings. Words and abbreviations not otherwise defined in this
Agreement which have well-known technical or design, engineering or construction
industry meanings in the United States are used in this Agreement in accordance
with those recognized meanings.

 

14

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(h) Agreement. Provisions including the word “agree”, “agreed” or “agreement”
require the agreement to be recorded in writing.

(i) Approve. Provisions including the word “approve”, “approved” or “approval”
require the approval to be recorded in writing.

(j) Written. Provisions including the word “written” or “in writing” mean
hand-written, type-written, printed or electronically made and resulting in a
permanent record.

(k) Drafting. Neither Contractor nor Owner shall assert or claim a presumption
disfavoring the other by virtue of the fact that this Agreement was drafted
primarily by legal counsel for the other, and this Agreement shall be construed
as if drafted jointly by Owner and Contractor and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.

2.5 Inclusion; Conflicts. This Agreement (excluding the Exhibits) and the
Exhibits shall be considered complementary, and what is required by one shall be
binding as if required by all. The Parties shall attempt to give effect to all
provisions. The failure to list a requirement specifically in one document or
section of a document, once that requirement is specifically listed in another
document or section, shall not imply the inapplicability of that requirement,
and Contractor shall provide as part of its obligations hereunder all items
required to conform the Services to the requirements of this Agreement. Any
provision addressing any issue with specificity shall not be construed to limit
any provision addressing the same or similar issue in general. In the event of a
conflict between this Agreement (excluding the Exhibits) and the Exhibits, this
Agreement (excluding the Exhibits) shall control and the conflicting provisions
shall be interpreted so as to accord with the provisions of this Agreement
(excluding the Exhibits).

2.6 Days. If a payment obligation falls due on a Day other than a Business Day,
the obligation shall be deemed to be due on the next Business Day.

 

3. CONTRACTOR RESPONSIBILITIES

3.1 Performance of Services.

(a) Generally. Contractor shall diligently, duly and properly perform and
complete the Services and its other obligations in accordance with this
Agreement, applicable Laws and Prudent Industry Practices, and shall obtain and
maintain all Government Approvals necessary or prudent for the proper execution
and completion of the Services. Contractor shall perform and provide all
services not specifically delineated in this Agreement to the extent customary
and necessary to complete the Services in accordance with Prudent Industry
Practices. Contractor shall perform and provide the Services in a manner that
will not disrupt or interfere with Owner’s operation of its existing coal-fired
electric generation plant adjacent to the Site.

 

15

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(b) Shared Services. The Parties acknowledge and agree that they have
established a shared services team comprised of personnel from each Party as
more particularly described in the Communication and Management Protocol, which
team is intended to provide support for work on the entirety of the Project,
including the Services to be provided by Contractor hereunder, as described in
the Communication and Management Protocol, in order to reduce costs for the
Project (the “Shared Services”). Owner shall be responsible for directing and
supervising the Shared Services team and in the performance of the work
allocated to the Shared Services team. The personnel of Contractor on the Shared
Services team, without regard to the type of work to be performed by such
personnel or the portion of the Project for which such work relates, shall at
all times be Borrowed Employees as contemplated by Article 5. The Parties
acknowledge and agree that this Shared Services team shall be available to Owner
for work relating to any portion of the entire Project, including work outside
of the CM ISBL Work. In performing the services with respect to any type of work
allocated to the Shared Services team as indicated in the Staffing Plan or
Communication and Management Protocol, Contractor shall use only personnel from
this Shared Services team. The Parties agree to provide good faith, prompt and
courteous coordination and collaboration, and to assist the other Party, at its
request, in such other activities, as may be reasonably required for the
successful and timely completion of work to be performed by the Shared Services
team.

3.2 Appointment as Agent. Subject to the defined limits of authority set forth
in this Section, Owner hereby authorizes Contractor to, and Contractor hereby
agrees to, act as Owner’s agent for the purpose of performing the Procurement
Services and the Construction Management Services. Contractor shall have no
authority to, and shall not, take any of the following actions in connection
with the Procurement Services or the Construction Management Services (without
Owner’s general or specific approval): (1) make awards, (2) approve invoices,
(3) consent to any change order under any Owner Contract or the GE Equipment
Contract; (4) agree to or permit any amendment, modification, or supplement of
any Owner Contract or the GE Equipment Contract; (5) waive or prejudice any of
Owner’s rights with respect to any Owner Contract or the GE Equipment Contract,
as applicable, or the obligations of the Managed Vendors or GE, respectively,
relating thereto; (6) initiate or conduct any litigation, arbitration or other
similar proceedings on behalf of Owner; (7) take any action that would cause a
default or breach by Owner of an Owner Contract or the GE Equipment Contract; or
(8) agree to or consent to termination or suspension of work or activities under
any Owner Contract or the GE Equipment Contract.

3.3 Scope of Procurement Services.

(a) Subject to Section 3.2, Contractor shall perform procurement Services for
services, equipment (including spare parts related thereto), materials and
supplies (collectively, the “Procurement Items”), as such Services are further
described in this Section and in Part I of the Scope Book (the “Procurement
Services”). The Parties acknowledge and agree that the Material Assignment
Schedule contains a preliminary schedule of Procurement Items required for the
Project for which Contractor shall provide Procurement Services, that Contractor
is

 

16

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

not obligated hereunder to provide Procurement Services with respect to all
services, equipment (including spare parts related thereto), materials and
supplies required for the Project and that the amount or type of Procurement
Items required for the Project for which Contractor shall provide Procurement
Services may be changed by Owner from time to time. Accordingly, Owner may, from
time to time, propose changes to the Material Assignment Schedule to change the
amount or type of Procurement Items required for the Project for which
Contractor shall perform Procurement Services, and the Parties shall proceed
with respect to such proposed change in accordance with the terms and conditions
set forth in Article 9. Contractor shall perform the Procurement Services, as a
Reimbursable Cost, with respect to any additions to the Material Assignment
Schedule in accordance with the terms of this Agreement.

(b) Contractor shall, in connection with the provision of Procurement Services,
provide the advice and recommendations to Owner as described in Part I of the
Scope Book based on the actions that Contractor would take if Contractor were
directly responsible to Owner as the prime contractor for the applicable
Procurement Items. Each contract, purchase order or other agreement executed or
entered into pursuant to this Section 3.3 shall be executed by Owner, and each
such contract, purchase order or other agreement shall be an Owner Contract for
all purposes hereunder. In connection with the Procurement Services to be
provided hereunder, the Parties shall mutually develop a process to integrate
Owner’s purchasing system with Contractor’s purchasing system in order to
coordinate the management of materials purchased for the Facility and the
payments made or due to Owner Suppliers. Nothing contained herein shall create
any contractual relationship between Contractor, on the one hand, and GE or any
Managed Vendor, on the other hand, and Contractor shall have no liability
(including any payment liability) to GE or any Managed Vendor with respect to
goods or services provided by any of them pursuant to the GE Equipment Contract
or the Owner Contracts, as applicable.

 

17

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

3.4 Scope of Construction Management Services.

(a) Subject to Section 3.2, Contractor shall generally manage, supervise and
coordinate all CM ISBL Work as contemplated herein and as further described in
Part I of the Scope Book and the Communication and Management Protocol (the
“Construction Management Services”). Contractor shall perform the Construction
Management Services in a manner designed to achieve Mechanical Completion,
Substantial Completion and Final Completion by their respective dates set forth
in the Project Schedule. Contractor shall perform the Construction Management
Services in a manner designed to achieve completion of the CM ISBL Work in
compliance with the Scope Book, Design Documentation, Project Schedule and the
other terms and conditions set forth herein. Contractor shall diligently perform
the Construction Management Services in accordance with Prudent Industry
Practices and the other terms and conditions of this Agreement. In performing
the Construction Management Services hereunder, Contractor and Owner understand
that Contractor is acting in a construction management role and does not assume
the liabilities and obligations of a prime contractor with respect to the
responsibilities assumed by the Managed Vendors or GE, unless the same or
similar obligations are specifically set forth herein.

(b) Without limiting the generality of Section 3.4(a), but subject to
Section 3.2, in performing the Construction Management Services, Contractor
shall, for the benefit of Owner and with the same diligence and care and
pursuant to the same standards as Contractor uses on any other electric
generating power plant construction project in the United States with a similar
level of complexity where Contractor is acting as the contractor for such
project (but not less than the diligence, care and standards required by this
Agreement), require each Managed Vendor to perform all elements of its work to
be performed by such Person in compliance with the terms of the Owner Contract
for such Managed Vendor and manage the Owner Contracts in a manner designed to
achieve the Project Schedule. Owner shall provide Contractor with the relevant
portions of each Owner Contract in order for Contractor to perform the
Construction Management Services with respect thereto.

3.5 Engineering Services. Contractor shall diligently, duly and properly perform
and complete engineering Services, including providing working drawings, designs
and specifications (the “Design Documentation”) setting forth in detail the
design of, and the requirements and procedures for the construction or testing
for, that portion of the Project for which Contractor is responsible for the
design, as more fully described in Part I of the Scope Book (collectively, the
“Engineering Services”). Contractor hereby acknowledges that the Design
Documentation shall form the basis for work performed by other contractors,
subcontractors, Managed Vendors or Owner Suppliers in respect of the Facility
and that any review or approval by Owner of any Design Documentation shall not
relieve Contractor from any obligation or responsibility under this Agreement.

 

18

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

3.6 Development of Project Plans.

(a) Site Control and Access Plan. Contractor shall comply with, implement and
enforce the Site Control and Access Plan as set forth in the Scope Book. For the
avoidance of doubt, Owner shall have the ultimate authority with respect to the
contents of the Site Control and Access Plan and may update the Site Control and
Access Plan from time to time.

(b) Environmental, Safety and Health Plan. Contractor shall comply with,
implement and enforce the Environmental, Safety and Health Plan as set forth in
the Scope Book. For the avoidance of doubt, Owner shall have the ultimate
authority with respect to the contents of the Environmental, Safety and Health
Plan and may update the Environmental, Safety and Health Plan from time to time.

(c) Quality Assurance Plan. Contractor shall comply with, implement and enforce
the Quality Assurance Plan as set forth in the Scope Book. For the avoidance of
doubt, Owner shall have the ultimate authority with respect to the contents of
the Quality Assurance Plan and may update the Quality Assurance Plan from time
to time.

3.7 Intentionally Omitted.

3.8 Facility Manuals; Training. In connection with the Construction Management
Services, Contractor shall review and assist Owner in collecting the manuals
prepared by Managed Vendors in the manner set forth in Part I of the Scope Book.

3.9 Periodic Reports and Meetings.

(a) Status Report. Within *** Days after the end of each calendar month,
Contractor shall prepare and submit to Owner a written status report covering
the previous calendar month, which report shall be prepared in a manner and
format (hard copy and electronic) reasonably acceptable to Owner and shall
include the information required to be included in such status report as
described in Section 6.3 of Part I of the Scope Book (the “Monthly Progress
Report”). In addition, Contractor shall prepare and deliver to Owner such
engineering, procurement, material handling, cost, schedule, manpower, quality,
safety, resource or other project reports relating to the Project as described
in Section 6.6 of Part I of the Scope Book and at the frequency set forth
therein.

(b) Progress Meetings. From the Effective Date until the Final Completion Date,
Contractor shall attend and participate in regular meetings with Owner which
shall occur monthly (or upon such other interval as the Parties agree in
writing) for the purpose of discussing the status of the Services and the CM
ISBL Work and anticipating and resolving any problems (“Progress Meetings”). The
Progress Meetings may also include, at the request of Owner, Managed Vendors,
GE, Owner Suppliers, the Financial Institutions, Subcontractors, consultants and
other Persons. Contractor shall prepare and promptly deliver to Owner written

 

19

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

minutes of each meeting; provided, that the publication or distribution of such
minutes shall not constitute a permitted basis for providing notice, or
otherwise asserting claims, under this Agreement by any Party. No implication
whatsoever shall be drawn as a consequence of a failure by any Party to comment
on or object to any minutes prepared or distributed by Contractor. Unless
otherwise mutually agreed, Contractor’s Project Manager shall attend all
Progress Meetings after Contractor mobilizes to the Site. *** In addition to the
above monthly Progress Meetings and unless excused by Owner, Contractor and
Owner shall hold regularly scheduled (but not less frequently than weekly during
construction) status or scheduling meetings as requested by Owner.

3.10 Compliance with Laws. Contractor shall perform all Services in conformance
with applicable Law. Notwithstanding anything to the contrary contained herein,
Contractor shall not be required to take any action or perform any Services
hereunder that would result in the violation of any applicable Laws, including
U.S. anti-boycott Laws, and applicable Laws pertaining to export control and
sanctions. If not otherwise exempted by Title 48 and to the extent applicable,
Contractor shall adopt and utilize a subcontracting plan that complies with 48
C.F.R. 52-219-9 for Small Diverse Suppliers (“SDS”). Contractor shall: (i) use
all commercially reasonable efforts to utilize SDS (and Large Diverse
Suppliers); and (ii) provide Owner a quarterly status report in a format
reasonably acceptable to Owner. Contractor shall enter such report on Owner’s
website at www.duke-energy.com/suppliers/supplier-diversity.asp. Owner, its
designated auditors and any applicable Government Authority shall have the right
of access during normal business hours to inspect Contractor’s records related
to the Project as they relate to SDS and compliance with this Section.

3.11 Owner Office Space. Contractor shall provide Owner with five offices and
six cubicles in Contractor’s Houston Office and two cubicles in Contractor’s
office located in Frederick, Maryland and such additional space as reasonably
requested by Owner. *** To the extent any additional office space is requested
by Owner and there are issues with respect to the scope of such request or
availability of office space, the Parties will discuss the allocation of such
office space and/or invoicing for such office space.

3.12 Emergencies. In the event of any emergency endangering life or property,
Contractor shall take, or direct any Persons under Contractor’s control to take,
all actions as may be reasonable and necessary to prevent, avoid or mitigate
injury, damage or loss and shall immediately report each such emergency, and
Contractor’s responses thereto, to Owner’s Project General Manager and shall
provide Owner a written report of such emergency, and Contractor’s responses
thereto, within twenty-four (24) hours after the occurrence of such emergency.

3.13 Signage. Neither Contractor nor its Subcontractors shall display, install,
erect or maintain any advertising or other signage at the Site without Owner’s
prior written approval, other than signs and notices required by applicable
Laws, related safety or work rules, Site identification, or used to solicit
employees for the performance of the Services.

 

20

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

3.14 Acknowledgement of Scope of Services. Contractor and Owner hereby
acknowledge that the Services are only a portion of the work required for the
completion of the entire Project and that the successful and timely completion
of the Project in accordance with the Project Schedule will require the good
faith, prompt and courteous coordination and collaboration among many
contractors, subcontractors and other Persons, including Contractor, Managed
Vendors, GE, Owner Suppliers, Owner and Owner’s other contractors. Contractor
agrees to provide such good faith, prompt and courteous coordination and
collaboration on its own behalf and to assist Owner, upon request, in such other
activities as may be required for the successful and timely completion of the
Project, including assistance in obtaining any Governmental Approvals necessary
for the operation, maintenance, use and ownership of the Facility. Owner shall
use reasonable efforts to require Owner’s other contractors to coordinate,
collaborate and cooperate with Contractor in a manner designed to achieve and
maintain a schedule and sequence that will accommodate the interest of all
parties so as not to unreasonably disrupt and interfere with their respective
work.

3.15 Use of Existing Owner Property. Circumstances may arise where Contractor
requests Owner to make available to Contractor certain of Owner’s equipment or
facilities for the performance of Contractor’s Services the use of which is not
provided for in this Agreement. Upon such request, Owner shall use commercially
reasonable efforts to provide Contractor with the use of such equipment or
facilities; provided, that the use of such equipment or facilities shall not
unreasonably disrupt or interfere with the work of other contractors,
subcontractors and other Persons, including Managed Vendors, GE, Owner
Suppliers, Owner and Owner’s other contractors. Contractor shall be responsible
for reasonably inspecting such equipment to assure itself of the safety of such
equipment before use and shall return such equipment to Owner in the condition
which it was received, except for reasonable wear and tear. Contractor shall
inspect such equipment before Contractor’s use and upon its return to Owner.
Upon return, Owner may also inspect such equipment to substantiate whether or
not any part of the equipment used by Contractor has been damaged in any way as
a result of its use by Contractor. If Owner is required to expend amounts (a) to
repair any uninsured damage to its equipment or (b) to pay any deductible
required to be paid for any insured damage, in each case, resulting from
Contractor’s use of such equipment or facilities (ordinary wear and tear
excepted), ***.

 

4. CONTRACTOR PERSONNEL

4.1 Contractor’s Personnel. Contractor shall comply in all respects with all
applicable labor, employment and immigration Laws that may impact Contractor’s
Services under this Agreement, including the Immigration Reform and Control Act
of 1986 and Form I-9 requirements. Without limiting the generality of the
foregoing, Contractor shall perform all required employment eligibility and
verification checks and maintain all required employment records for its
employees that will be performing Services and Shared Services and for all
Borrowed Employees provided by Contractor. Contractor acknowledges and agrees
that it is responsible for conducting adequate screening of its employees and
agents prior to assigning any such Person to perform any Service. By providing
an employee or agent under this Agreement, Contractor warrants and represents
that it has completed the Screening Measures (as defined in Section 5.1 below)
with respect to such Person and that such Screening Measures did not reveal any
information that adversely affects such Person’s

 

21

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

suitability for assignment by Contractor to perform the Service. Owner, in its
sole discretion, shall have the option of barring from the Site any person whom
Owner determines is not fit or qualified to perform the Service, or who violates
applicable requirements hereunder. In all circumstances, Contractor shall ensure
that the substance and manner of any and all Screening Measures performed by
Contractor pursuant to this Section conform fully to applicable Law. Contractor
shall advise and instruct the Persons assigned to the Site by Contractor to
comply with all applicable office and field rules, regulations and safety
procedures. At all times, a person assigned by Contractor to perform Services
shall remain an employee of Contractor.

4.2 Staffing Plan. Contractor shall implement and maintain the Staffing Plan in
connection with the provision of the Services. Owner may incorporate changes to
the Contractor staffing scope in the Staffing Plan with the consent of
Contractor (such consent not to be unreasonably withheld). Owner shall have the
right to make any other changes to such organization chart in its sole
discretion. Contractor shall employ a sufficient number of qualified Persons,
who shall be licensed if required by applicable Laws, so that Contractor may
complete the Services and Contractor’s other obligations under this Agreement in
an efficient, prompt, economical and professional manner in accordance with the
Staffing Plan and the Project Schedule.

4.3 Supervision and Discipline. Contractor shall supervise, coordinate and
direct the Services in accordance with Prudent Industry Practices. Contractor
shall enforce discipline and good order among all Persons carrying out the
Services and shall use commercially reasonable efforts to enforce discipline and
good order among all Persons performing CM ISBL Work at the Site, in each case
in accordance with the Project Job Rules and Regulations. Contractor shall at
all times take all necessary precautions to prevent any unlawful, unsafe or
disorderly conduct by or among Persons performing the Services. Contractor shall
only permit the employment of Persons who are fit on each Day they perform the
Services and who are qualified and skilled in the tasks assigned to them.
Contractor shall retain responsibility for the performance, conduct and
compliance of each of its employees and agents assigned to perform the Services
at the Site. Owner shall have the right to bar from the Site any Person. Upon
request of Owner in its discretion, Contractor shall immediately remove those
Persons to whom Owner objects from the Site and shall not allow the further
performance of the Services by those Persons (if any such Person is a “key
personnel” as described in Section 4.4, such discretion exercised by Owner must
be reasonable). In addition, in the event that Contractor learns of any such
misconduct, incompetence or negligence independent of Owner’s objection,
Contractor shall remove such Persons from the Site, shall not allow any further
performance of the Services by such Persons and shall promptly notify Owner of
such misconduct, incompetence or negligence and the actions taken by Contractor
as a result thereof.

4.4 Contractor’s Key Personnel. Exhibit F contains a list of the name and title
of each of Contractor’s key personnel who shall be responsible for the
performance of Contractor’s obligations under this Agreement. The key personnel
set forth on Exhibit F includes a designation of Contractor’s Project Manager
and Contractor’s Site Representative. Replacement of any of the key personnel
listed in Exhibit F, other than due to death, termination in employment or a
leave of absence permitted as required by applicable Law, shall be subject to
the prior written approval of Owner, which approval Owner shall not

 

22

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

unreasonably withhold, and any replacement must be qualified for the applicable
position as mutually agreed between the Parties (such Owner acknowledgement of
qualifications not to be unreasonably withheld). Contractor shall remove and
replace any such key personnel at Owner’s reasonable discretion. Contractor’s
Project Manager shall act as Contractor’s liaison with Owner and shall have the
authority (a) to administer this Agreement on behalf of Contractor, (b) to
perform the responsibilities of Contractor under this Agreement, and (c) to bind
Contractor as to the day-to-day project management operations under the
Agreement, in each case, subject to the terms and conditions set forth in the
Communication and Management Protocol. Contractor’s Site Representative or other
Contractor supervisory personnel shall be present at the Site at all times when
the Services or CM ISBL Work are being performed at the Site.

4.5 Drug and Alcohol Testing. Neither Contractor nor its Subcontractors shall in
any way use, possess, or be under the influence of illegal drugs or controlled
substances or consume or be under the influence of alcoholic beverages during
the performance of the Services. Any person (whether employed or retained by
Contractor or any Subcontractor or otherwise) under the influence, or in
possession of, alcohol, any illegal drug, or any controlled substance, will be
removed from the Site in accordance with the Environmental, Safety and Health
Plan and, subject to Owner’s fitness for duty program requirements, shall be
prevented from performing any future Services at the Site or elsewhere related
to the Project. Upon request, and to the extent permitted by applicable Law,
Contractor will furnish Owner copies of the records of employee drug and alcohol
test results required to be kept by applicable Law. Contractor will indemnify
and hold harmless Owner from any and all liability for any claims made by a
Contractor or Subcontractor employee resulting from removal from the Site by
Contractor or by Owner in the event of an emergency or other exigent
circumstances as provided in this Article.

4.6 Training of Employees. Contractor represents that all Contractor and
Subcontractor personnel have received all necessary training required to perform
the Services in accordance with applicable Laws.

4.7 Substitution. Subject to Section 4.4, Contractor reserves the right to
change any of its personnel performing Services. In such event, Contractor shall
provide replacement personnel meeting the requisite qualifications of the
position to be filled and who have substantially similar capabilities.

4.8 Employer Responsibilities. For so long as any Person is assigned by a Party
to perform Services at the Site, the Party assigning the Person and such Person
shall act as an independent contractor and not as an agent or employee of the
other Party. Neither Party intends to create a co-employment relationship for
the Persons working at the Site. Each Party shall comply, at its expense, with
all applicable provisions of workers’ compensation Laws, unemployment
compensation Laws, federal social securities Laws, the Fair Labor Standards Act
and all other applicable federal, state and local Laws relating to terms and
conditions of employment required to be fulfilled by employers with respect to
any of its own employees.

 

23

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

5. BORROWED EMPLOYEES

5.1 Assignment of Borrowed Employees. Each of Contractor and Owner shall assign
certain of its employees (the “Borrowed Employees”) to the other Party to
perform certain job duties required for completion of the entire Project,
including the job duties identified as Shared Services in the Staffing Plan and
the Communication and Management Protocol and the job duties necessary to
complete portions of the CM ISBL Work (collectively, the “Assigned Job Duties”).
By assigning a Borrowed Employee, each Party represents that it has completed
the Screening Measures (as defined below) with respect to such Borrowed Employee
and that such Screening Measures did not reveal any information that adversely
affects such Borrowed Employee’s suitability for employment by such Party. As
used in this Section, the term “Screening Measures” means, with respect to
either Party, such screening and eligibility measures as required by such
Party’s generally applicable human resources policies and procedures (the “HR
Policies”) and applicable Law. Each Party shall maintain all records with
respect to each of its Borrowed Employees as required of an employer by
applicable Law. At all times that a person is serving as a Borrowed Employee,
such Borrowed Employee shall remain an employee of the Party supplying such
Borrowed Employee subject to all of its HR Policies. Promptly after execution of
this Agreement, each Party shall designate in writing a liaison to be
responsible for addressing performance, conduct, and compliance issues (“HR
Issues”) relating to the Borrowed Employees. Each Party may change its
designated liaison from time to time upon ten (10) Days prior written notice to
the other Party.

5.2 Qualifications. Each Party shall provide curriculum vitae for each person
such Party proposes to be a Borrowed Employee, which curriculum vitae shall
include a description of the role of such person in his or her recent projects.
Each Party shall permit the other Party the opportunity to interview each such
person. Each Party covenants that its Borrowed Employees shall have such
credentials represented in writing by it to the other Party. Contractor shall
reassign any such Borrowed Employee to a project other than the Project at
Owner’s request exercised in its reasonable discretion. Contractor shall not
cease providing Owner with the services of any of its Borrowed Employees without
the prior written approval of Owner, provided that Contractor may cease
providing Owner with the services of a Borrowed Employee without the prior
approval of the Owner (a) if such Borrowed Employee dies, resigns, transfers in
accordance with the HR Policies, goes on leave of absence in accordance with the
HR Policies (in which case Contractor shall provide Owner notice of all relevant
dates regarding such leave of absence), or is terminated for cause, as defined
in the HR Policies, (b) if such Borrowed Employee is not expected (by Owner) to
perform any services in connection with, or otherwise relating to, the start-up
of the Facility (including any scheduling or planning), upon the Mechanical
Completion Date or such later date upon which the Parties may mutually agree or
(c) if such Borrowed Employee is expected (by Owner) to perform services in
connection with, or otherwise relating to, the start-up of the Facility
(including any scheduling or planning), upon the Final Completion Date. If
Contractor ceases to provide a Borrowed Employee as permitted herein, Contractor
shall promptly replace such Borrowed Employee with another Borrowed Employee
meeting the requirements hereof. Owner may reassign any of its Borrowed
Employees.

 

24

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

5.3 Assigned Job Duties. Each Party shall determine the procedures to be
followed by the Borrowed Employees assigned to such Party with respect to their
Assigned Job Duties; provided, however, that such Party shall not direct such
Borrowed Employees to perform any duties other than the Assigned Job Duties or
to perform the Assigned Job Duties in a manner that would violate any of the
other Party’s HR Policies known to such Party. Each Party represents to the
other Party that nothing in its HR Policies prevent any of its Borrowed
Employees from performing his or her Assigned Job Duties. The Borrowed Employees
assigned to each Party shall be advised by such Party of, and the assigning
Party shall instruct such Borrowed Employees to comply with, all applicable
office and field rules, regulations and safety procedures. To the extent
permitted by applicable Law, each Party assigning Borrowed Employees shall
provide the other Party with such information pertaining to such Borrowed
Employees in connection with rendering the Assigned Job Duties as the other
Party may request and which is reasonably necessary to the other Party’s
direction and oversight of such Borrowed Employees and the performance of the
Assigned Job Duties. Each Party shall require each of its Borrowed Employees to
obtain and maintain all licenses (including professional engineering licenses)
and work permits, if any, required in connection with his or her performance of
the Assigned Job Duties.

5.4 Responsibility for Work. Each Party shall be solely responsible for the
effectiveness or technical, economic or environmental feasibility of any method,
technique, or process implemented by such Party or third parties resulting from
any Borrowed Employee furnished to it under this Section. Accordingly, neither
Party assigning Borrowed Employees shall have any liability to the other Party
for loss or damage arising out of or resulting from the performance by such
Borrowed Employees of the Assigned Job Duties, including loss of or damage to
property of the other Party, and the other Party hereby releases and agrees to
indemnify, hold harmless and defend the Party assigning Borrowed Employees and
each such Borrowed Employee from and against any and all claims, demands,
losses, damages, costs, liabilities and expenses (including reasonable
attorneys’ fees) for injuries to persons (including death) and for damage to
property, including property of the other Party or others, arising out of the
performance by such Borrowed Employee of his or her Assigned Job Duties,
provided that such Borrowed Employee had the credentials represented in writing
by the Party assigning Borrowed Employees to the other Party.

5.5 Employer Responsibilities. For so long as any person serves as a Borrowed
Employee, the Party assigning such Borrowed Employee and such Borrowed Employee
shall act as an independent contractor and not as an agent or employee of the
other Party. Neither Party intends to create a co-employment relationship for
the Borrowed Employees. Each Party shall comply, at its expense, with all
applicable provisions of workers’ compensation Laws, unemployment compensation
Laws, federal social security Law, the Fair Labor Standards Act, and all other
applicable federal, state, and local Laws relating to terms and conditions of
employment required to be fulfilled by employers with respect to any of its
Borrowed Employee. Without limiting the generality of the foregoing and for so
long as any person serves as a Borrowed Employee of a Party, such Party shall:

(a) pay such Borrowed Employee at such compensation levels (including any
overtime pay, if applicable), and provide employee benefits, as it provided such

 

25

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

person prior to becoming a Borrowed Employee, subject to periodic reviews and
adjustments in the ordinary course of business;

(b) make wage payments to such Borrowed Employee through its payroll systems and
on the same basis as such compensation is provided to any of its other
employees;

(c) make all applicable payroll withholding deductions for such Borrowed
Employee, including Federal and State income tax, social security, unemployment
and disability insurance (if applicable), and promptly remit such withholding
deductions and taxes due to all taxing authorities;

(d) provide each such Borrowed Employee, on the same basis as its other
employees, with access to an electronic pay stub each pay day and a W-2 form at
the end of each year during which such person is a Borrowed Employee;

(e) inform such Borrowed Employee of changes in benefits in the same manner such
information is provided to its other employees and enable such Borrowed Employee
to enroll in new benefit programs;

(f) have sole responsibility for administering all of its retirement plan(s),
health and welfare plan(s) and all other non-statutory employee benefit plans
and programs for which such Borrowed Employee is eligible to participate; and

(g) maintain workers’ compensation insurance and keep such insurance in full
force and effect at all times with respect to such Borrowed Employee and in
compliance with applicable Law.

For the avoidance of doubt, the Parties acknowledge and agree that no Borrowed
Employee shall be considered an employee of the Party to whom such Borrowed
Employee is assigned for any purposes, including HR Issues, discipline,
termination, retirement benefits, workers’ compensation or employer’s liability
insurance, all of which shall remain the responsibility of the Party assigning
such Borrowed Employee. Each Party assigning a Borrowed Employee hereby releases
and agrees to indemnify, hold harmless and defend the other Party from and
against any and all claims, demands, losses, damages, costs, liabilities and
expenses (including reasonable attorneys’ fees) arising out of the failure of
the assigning Party to comply with its obligations in this Section 5.5. Each
Party shall maintain payroll and other wage, benefit and tax records related to
its Borrowed Employees in accordance with generally accepted accounting
practices and all applicable Laws. Upon written request of each Party and to the
extent permitted by applicable Law, the other Party shall make available to the
requesting Party its records relating to the other Party’s obligations in this
Section 5.5 and its compliance with such obligations, and shall provide such
certificates and copies of such receipts or vouchers, as the requesting Party
may reasonably require to assure itself that the other Party has complied with
its obligations in this Section 5.5.

5.6 Cooperation. Each Party will reasonably cooperate with the other Party in
the defense of any and all claims, including litigation and administrative
claims, against such

 

26

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

other Party brought by any Borrowed Employee, unless and then only to the extent
that the Parties have an actual conflict of interest with respect to such
matter. Such cooperation may include providing the other Party with access to
claim information, facilities, witnesses and other information and documents as
reasonably requested.

5.7 No Third Party Rights. No provision of this Agreement shall create any third
party rights in any Borrowed Employee (including any beneficiary or dependent
thereof).

 

6. PROJECT MANAGEMENT

6.1 Owner’s Representative. Owner shall appoint Owner’s Project General Manager
with whom Contractor may consult at all reasonable times, and whose
instructions, requests and decisions shall be binding upon Owner as to all
matters pertaining to this Agreement and the performance of the Parties under
this Agreement; provided, that no amendment or modification of this Agreement
shall be effected except by an Amendment, and no Change shall be effected except
as provided in Article 9.

6.2 Project Management; Communication and Management Protocol. The Parties
hereby acknowledge and agree that Owner shall have the right and authority to
direct all matters relating to the Project, subject, with respect to the CM ISBL
Work, to the Communication and Management Protocol. Without limiting the
generality of the foregoing, Contractor’s Project Manager shall report to
Owner’s Project General Manager. The Parties shall interface, communicate,
coordinate and collaborate with one another in the manner set forth in the
Communication and Management Protocol in order to achieve the successful and
timely completion of the Project.

6.3 Steering Committee. The Parties shall establish a steering committee (the
“Steering Committee”) consisting of Contractor’s Steering Committee Members and
two (2) executives designated by Owner. The purpose of the Steering Committee
shall be to provide guidance with respect to the Project and to ensure efficient
project management in accordance with the terms and conditions set forth herein.
The members of the Steering Committee shall meet at least once each calendar
quarter (and at such other times reasonably requested by Owner) at such times
and locations as Owner shall reasonably request for the purpose of discussing
the status of the Project and resolving any existing or potential problems or
issues with respect to the Project. At the request of Owner, executives from GE
may also participate in such Steering Committee.

6.4 GE Change Review Board. At the request of Owner, Contractor’s Project
Manager shall participate in any meetings of the GE Change Review Board to
discuss the impact to the Project of any changes in the “Process Design Package”
supplied by GE or the scope of the GE Equipment Contract, including the means to
ameliorate any such impact.

6.5 Access; Contractor’s Office Space. From the Effective Date until the
Substantial Completion Date, Owner shall provide Contractor unrestricted right
of access to such portion of the Site as Contractor may reasonably require to
perform the Services at the Site and for Contractor’s office space and employee
parking. Owner (and its representatives)

 

27

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

shall at all times have access to the Site. Owner shall provide Contractor with
office space at the Site as described in Part I of the Scope Book.

6.6 Estimate. Upon request of Owner, Contractor shall assist Owner in preparing
a budget for the Project, in detail reasonably satisfactory to Owner, based upon
the information contained in the Estimate. At the request of Owner from time to
time, Contractor shall temporarily relocate one of its employees to Owner’s
Plainfield Office with a hard copy and an accessible, electronic copy of the
Estimate. Such relocated employee shall remain at Owner’s Plainfield Office for
the length of time requested by Owner; provided, that such employee shall not be
required to remain at Owner’s Plainfield Office beyond the Final Completion
Date. Alternatively, at the request of Owner from time to time, Contractor shall
send an employee to Owner’s Plainfield Office with a hard copy and an
accessible, electronic copy of the Estimate. Owner shall bear all *** incurred
by Contractor in relocating such employee or sending such employee to Owner’s
Plainfield Office. Contractor shall make available to Owner at Contractor’s
Houston Office and at the Site, during normal business hours upon Owner’s
request from time to time, a hard copy and an accessible, electronic copy of the
Estimate for Owner’s review and inspection.

 

7. PROJECT SCHEDULE

7.1 Schedule Compliance; Updates. Contractor shall perform its obligations under
this Agreement and shall direct the Managed Vendors to perform work in relation
to the CM ISBL Work in a manner designed to comply with the Project Schedule.
Contractor shall (a) provide the Contractor EP Schedule to Owner for uploading
into the Project Schedule and the Contractor EP Schedule shall be updated from
time to time and (b) cooperate with Owner and participate in developing and
updating the Project Schedule, including, without limitation, assisting Owner in
collecting the information obtained from Managed Vendors that Owner will use to
update the Project Schedule, in each case, in the manner set forth in Section 6
of Part I of the Scope Book and in the Communication and Management Protocol.
For the avoidance of doubt, this Section 7.1 shall not limit the Construction
Management Services, including Contractor’s obligation to coordinate the
activities of Managed Vendors.

7.2 ***

 

8. COMPENSATION AND PAYMENT

8.1 Contract Price. In consideration of the performance by Contractor of the
Services and its other obligations hereunder, Owner shall pay to Contractor the
Contract Price in accordance with the terms and conditions set forth herein.

8.2 ***

8.3 ***

 

  (a) ***

 

  (i) ***

 

28

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

  (ii) ***

 

  (iii) ***

 

  (iv) ***

 

  (b) ***

8.4 Invoicing and Payments.

(a) If any *** is deficient, Contractor shall be required to resubmit that ***
in proper form; provided, however, that Owner shall pay any portion of it that
is not deficient or subject to dispute. Owner shall review each *** and shall
endeavor to make exceptions, if any, by providing Contractor with written notice
by the earlier of (i) such date the *** is paid by Owner or (ii) *** Days after
Owner receives the *** and such substantiating documentation and materials as
Owner may have reasonably required. Notwithstanding anything in this Article to
the contrary, the failure of Owner to raise an exception shall not preclude
Owner from subsequently seeking, and Contractor from paying, a refund of any
amounts to which Contractor was not entitled under this Agreement, and Owner
may, by any payment pursuant to Section 8.4(b) below, make any correction or
modification that should properly be made to any amount previously considered
due.

(b) Owner shall pay Contractor, within *** Days of receipt of the *** and such
substantiating documentation and materials as Owner may have reasonably
required, in U.S. dollars, the undisputed amounts designated in such ***, plus
any additions and less any deductions which may have become due under this
Agreement, as reflected in the ***. Any amount of a *** that Owner disputes
shall be resolved promptly in accordance with Article 23; provided, that, if the
amount in dispute equals or exceeds ***, the Parties shall initiate the dispute
resolution procedures set forth in Article 23 within *** Days following the
determination of the existence of a dispute. Once the dispute is resolved, Owner
or Contractor, as applicable, shall pay any amount owing promptly after the date
of the final resolution. If for any reason Owner fails to pay Contractor for all
sums due and owing (other than sums that are the subject of a good faith dispute
or permitted to be withheld pursuant to this Section 8.4(b)) within *** Days
after receipt of a substantiated *** Payment Invoice which complies with the
requirements of this Article, interest shall thereafter accrue on such sums due
and owing at the *** until paid.

8.5 ***

 

  (a) ***

 

  (b) ***

8.6 Final Payment. Following achievement of Final Completion, Contractor shall
submit to Owner an invoice for the final payment and other payments due under
this

 

29

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Agreement (the “Final Payment Invoice”) which shall contain *** (d) a
determination of all other remaining amounts due to it pursuant to this
Agreement and (e) all supporting documentation reasonably requested by Owner.
When submitting the Final Payment Invoice, Contractor shall submit a written
discharge, in form and substance reasonably satisfactory to Owner, confirming
that the total of the applicable Final Payment Invoice represents full and final
settlement of all monies due to Contractor under this Agreement. The procedures
set forth in Section 8.4 (including application of interest for late payments)
shall be followed for payment of the applicable Final Payment Invoice, and Owner
shall be entitled to offset against any *** or Final Payment Invoice any amounts
owing by Contractor to Owner under this Agreement.

8.7 Certification by Contractor. In each *** and in the Final Payment Invoice,
Contractor shall certify as follows:

“There are no known Liens that are outstanding at the date of this invoice and
arose by or through Contractor, any Subcontractor or any Person claiming through
Contractor or any Subcontractor for which Contractor has not provided a bond or
other assurance of payment; all amounts that are due and payable to any third
party (including Subcontractors) with respect to the Services as of the date of
this invoice have been paid or are included in the amount requested in this
invoice, and, except for those bills not paid but so included and amounts
disputed between Owner and Contractor, there is no known basis for a Lien to be
filed. Contractor hereby waives and releases, to the extent of the receipt of
payment requested in this invoice, any right to any Lien with respect to payment
for such portion of the Services included in this invoice.”

8.8 No Acceptance by Payment. Owner’s payment of any invoice, including a Final
Payment Invoice, does not constitute approval or acceptance of any item or cost
in that invoice nor shall be construed to relieve Contractor of any of its
obligations under this Agreement.

 

9. CHANGE ORDERS

9.1 Change Requests. Without invalidating this Agreement, Owner may require
Contractor to perform hereunder services not included in the Services, remove
services included in the Services or revise services included in the Services
(each, a “Change”); provided, that, without the consent of Contractor (such
consent not to be unreasonably withheld), Owner may not direct a Change that
requires Contractor to perform services (a) *** (b) *** or (c) *** (each, a
“Non-Directed Change”).

9.2 Change Proposals. If Owner desires to make a Change, it shall submit a
written proposal to Contractor describing the Change requested. Contractor shall
promptly review Owner’s proposal and submit to Owner a good faith estimate of
the cost to develop a Change Order for such Change, such development costs to be
determined on a *** basis. If the estimated costs to develop the Change Order
are reasonably acceptable to Owner, Owner shall promptly provide notice thereof
to Contractor in writing. Upon receipt of such notice,

 

30

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Contractor’s Project Manager shall promptly notify Owner in writing, as soon as
practicable, either by giving reasons why Contractor, either directly or
indirectly through a Subcontractor, could not effect such Change (if this is the
case) or by submitting the proposed contents for a Change Order, which shall
include in reasonable detail:

(a) the effect and impact, if any, that the Change would have, in Contractor’s
reasonable judgment, on the Services, the ***, the Baseline Contractor Schedule,
any warranties herein and the operation or maintenance of the Facility,

(b) Contractor’s proposal for any necessary modifications to Services, the ***,
the Baseline Contractor Schedule or any warranties herein, and

(c) Contractor’s proposal for any necessary modifications to any other
provisions of this Agreement, including the Scope Book and the Communication and
Management Protocol.

Contractor shall provide Owner such supporting documentation for the foregoing
as Owner may reasonably request. Owner shall, as soon as practicable after
receipt of such submittal and supporting documentation, respond with any
comments or questions. Contractor shall not delay any Services while awaiting a
response. If Owner responds with comments or questions, Contractor shall
endeavor to address such comments or answer such questions as soon as
practicable. If Owner decides not to proceed with a Change (other than a Change
requested by Contractor pursuant to Section 9.4 but not required to be made by
this Agreement), it shall pay Contractor *** incurred in developing the
estimates and other information regarding the potential Change.

9.3 Change Orders. If Owner wishes to proceed with the Change, Owner shall issue
a written order to Contractor authorizing the Change and setting forth any
revisions to this Agreement necessary to effect the Change (the “Change Order”).
If Contractor refuses to accept such necessary revisions in the Change Order,
Contractor shall provide Owner written notice thereof within *** Days of its
receipt of the Change Order, describing in reasonable detail its objections to
the Change Order. Owner shall be entitled, despite such notice from Contractor,
to require Contractor to continue to perform its obligations hereunder as would
be modified by the Change Order, provided that, if Owner requires Contractor to
so perform and Contractor has provided Owner timely notice objecting to such
Change Order, (a) the Parties shall resolve the Dispute over the necessary
revisions in accordance with the dispute resolution procedures set forth in
Article 23 and (b) if the Change requires additional Services, Owner shall
continue to pay Contractor *** incurred in performing the Services ordered in
the Change Order in accordance with Article 8, subject to resolution of the
Dispute pursuant to Article 23. For the avoidance of doubt, Owner may issue a
Change Order in order to effect a Change prior to completion of the process
described in Section 9.2 and, if the Parties dispute whether any instructions by
Owner constitute a Change or are permitted by the terms of this Agreement
without the necessity of a Change, Contractor shall comply with such
instructions, but shall be entitled to reserve its right to dispute that a
Change has occurred.

9.4 Contractor Proposed Changes. Contractor shall have the right to request a
Change (in which event it shall provide Owner the information required by
Section 9.2) but

 

31

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

shall have no right to require a Change that is not required by this Agreement
without the prior written consent of Owner. If Contractor determines that a
Change is required by this Agreement, Contractor shall give Owner written notice
within *** Days thereof.

9.5 ***

 

10. FORCE MAJEURE

10.1 Event of Force Majeure. The performance by Owner or Contractor under this
Agreement shall be excused to the extent that such Party’s performance is
actually delayed or prevented by reason of an event of Force Majeure. If a Party
is or will be reasonably prevented from performing its obligations under this
Agreement by an event of Force Majeure, such Party shall use all commercially
reasonable efforts to remove the cause affecting such non-performance, to
minimize any delay in or impact upon the performance of this Agreement or any
damage to or other impact upon the Owner Equipment or the GE Equipment and
contain costs and expenses arising from such Force Majeure event or its effects;
provided, that Owner shall have the right to direct the efforts to be expended
by Contractor in removing the cause affecting such non-performance and
minimizing the impact thereof.

10.2 Notice. If a Party is or will be reasonably prevented from performing its
obligations under this Agreement by an event of Force Majeure, then it shall
notify the other Party of the obligations, the performance of which is or will
be prevented, and the nature and cause of the event in writing upon the earlier
of (a) *** Days after the notifying Party or its Project Manager becomes aware,
through the exercise of reasonable diligence, of the event of Force Majeure and
(b) *** Days after the event of Force Majeure. The Party affected by an event of
Force Majeure shall provide the other Party with weekly updates (i) estimating
its expected duration, the cost of any remedial action, and the probable impact
on the performance of its obligations hereunder, (ii) of the actions taken to
remove or overcome the event of Force Majeure and (iii) of the efforts taken to
mitigate or limit damages to the other Party. The Party affected by an event of
Force Majeure shall also provide written notice to the other Party when it
ceases to be so affected.

10.3 Suspension; Termination Due to Force Majeure. If any event of Force Majeure
claimed by Contractor or Owner delays Contractor’s performance of substantially
all of the Services for an aggregate time period greater than *** consecutive
Days, then either Party shall have the right to terminate this Agreement without
liability upon *** Days prior written notice to the other Party.

 

11. MECHANICAL COMPLETION; SUBSTANTIAL COMPLETION; FINAL COMPLETION

11.1 Mechanical Completion. “Mechanical Completion” shall mean that the
following conditions have been satisfied:

(a) All materials, equipment and systems (other than any Punch List Items)
related to the safe start-up and testing of the Facility (excluding any

 

32

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

permanent improvements on the Site not to be performed, provided, construction
managed or administered by Contractor as part of the Services) shall have been
constructed and installed in accordance with the applicable Owner Contract and
applicable Laws, and in a manner that does not void any warranties, and all such
systems shall have been checked for alignment, lubrication, rotation and
hydrostatic and pneumatic pressure integrity as required;

(b) The Owner Equipment and the GE Equipment (excluding the air separation
unit), respectively, shall be ready to turn over to Owner for start-up pursuant
to the applicable Owner Contract;

(c) Contractor shall have delivered to Owner all Documentation that Contractor
is required to deliver to Owner pursuant to the Contractor EP Schedule and the
Project Schedule, by the Mechanical Completion Date;

(d) Contractor shall have delivered to Owner the turnover packages (the required
contents of which shall be determined by Owner) for each system as signed by
Contractor and a certificate certifying that, to Contractor’s knowledge, all of
the preceding conditions in this Section 11.1 have been satisfied (the “Notice
of Mechanical Completion”); and

(e) Within five (5) Days of receipt of the Notice of Mechanical Completion by
Owner, Owner shall inspect the Facility related to Contractor’s Scope of
Services and, following such inspection, Owner shall either: (i) deliver to
Contractor a written acceptance of Contractor’s Notice of Mechanical Completion
(the “Certificate of Mechanical Completion”) or (ii) notify Contractor in
writing that it disputes Contractor’s certification that the conditions for
Mechanical Completion have been met, stating with specificity the reasons
therefor. If Owner issues the Certificate of Mechanical Completion, the date of
Owner’s issuance of the Certificate of Mechanical Completion shall be deemed the
Mechanical Completion Date. If Owner notifies Contractor that it disputes
satisfaction of the conditions for Mechanical Completion, then Contractor shall
either promptly undertake such action or Services as is necessary to meet such
conditions and issue another Notice of Mechanical Completion to Owner upon
completion thereof or refer the matter to dispute resolution in accordance with
Article 23. In the event Contractor prevails in the Dispute, the fifth (5th) Day
following the date of Owner’s receipt of the then applicable Notice of
Mechanical Completion will be deemed the Mechanical Completion Date.

11.2 Substantial Completion. “Substantial Completion” shall mean that the
following conditions have been satisfied:

(a) Mechanical Completion shall have been achieved; and

(b) “Substantial Completion” (as defined in the GE Equipment Contract) shall
have occurred. Owner shall notify Contractor in writing within ten (10) Days

 

33

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

of achievement of “Substantial Completion” under the terms of the GE Equipment
Contract.

11.3 Final Completion. “Final Completion” shall mean that the following
conditions have been satisfied:

(a) Substantial Completion shall have been achieved;

(b) Contractor shall have completed the performance of the Services according to
all of the provisions of this Agreement, other than items that cannot be
completed until after Final Completion (e.g., warranty work);

(c) Contractor shall have delivered to Owner the Documentation that Contractor
is required to deliver to Owner pursuant hereto by the Final Completion Date;

(d) Contractor shall have delivered to Owner a certificate signed by Contractor
certifying that the conditions set forth in the preceding clauses (b) and (c) in
this Section 11.3 have been satisfied (the “Notice of Final Completion”); and

(e) Within five (5) Business Days of receipt of the Notice of Final Completion
by Owner, Owner shall inspect the Facility related to Contractor’s Scope of
Services and, following such inspection, Owner shall either: (i) deliver to
Contractor a written acceptance of Contractor’s Notice of Final Completion (the
“Certificate of Final Completion”), or (ii) notify Contractor in writing that it
disputes Contractor’s certification that the conditions for Final Completion
have been met, stating with specificity the reasons therefor. If Owner issues
the Certificate of Final Completion, the date of Owner’s receipt of the Notice
of Final Completion will be deemed the Final Completion Date. If Owner notifies
Contractor that it disputes satisfaction of the conditions for Final Completion,
then Contractor shall either promptly undertake such action or Services as
necessary to meet such conditions and issue another Notice of Final Completion
to Owner upon completion thereof or refer the matter to dispute resolution in
accordance with Article 23. In the event Contractor prevails in the Dispute, the
date of Owner’s receipt of the then applicable Notice of Final Completion shall
be deemed the Final Completion Date.

 

12. WARRANTY

12.1 Warranty. Contractor warrants as follows (collectively, the “Warranties”):

(a) all Services will be performed in a prompt, professional and workmanlike
manner in accordance with Prudent Industry Practices, will conform to the
requirements of this Agreement, will be free from defects and will reflect
competent professional knowledge and judgment;

(b) the design Services will be free from errors and omissions; and

 

34

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(c) the Engineering Services (i) will be consistent with the data supplied to
Contractor by Owner for integration of Owner’s scope of work for the Facility
with the remainder of the Facility, (ii) will be consistent with the process
design package documents delivered to Owner pursuant to the GE Equipment
Contract, as such documents are described in Attachments R-01 through R-08 to
Exhibit R of the GE Equipment Contract (as such documents are amended, restated,
supplemented or revised in accordance with the GE Equipment Contract) and
Attachments R-09 and R-10 to Exhibit R of the GE Equipment Contract (as such
documents are amended, restated, supplemented or revised by Contractor and
Owner, respectively), in each case provided to Contractor in accordance with the
Communication and Management Protocol and applicable Site Project Procedures,
(iii) will not cause the Facility to fail to meet the minimum performance
guarantees as provided by Owner to Contractor from time to time, (iv) will not
cause the Facility to fail to meet the requirements of the Air Permit or NPDES
Permit for the Project or any applicable Laws, in each case, as applicable to
the Scope of Services, (v) will be consistent with any design criteria provided
by any Managed Vendor or Owner Supplier and (vi) will be consistent with the
Scope Book and the Mine Remediation Reports.

12.2 Defects. If any deviation from, breach of, or failure of the Warranties (a
“Defect”) is discovered by Owner or Contractor, Contractor shall commence,
within a timely manner upon such Defect being discovered or upon notice of such
Defect from Owner (which notice shall be delivered promptly but in any event no
later than thirty (30) days from discovery), to correct, and diligently and
continually prosecute measures which are reasonably calculated to correct, such
Defect, including re-performance or re-provision of any affected portion of the
Services, and shall demonstrate to Owner’s reasonable satisfaction that such
Defect has been properly corrected. The Parties shall use commercially
reasonable efforts to coordinate performance of warranty Services at a time
responsive to and consistent with Owner’s interest in the efficient operation of
its business. *** Contractor shall not be entitled to *** in correcting any
Defect during the Warranty Period. Owner shall provide Contractor with
reasonable support and access at the Site, facilities, data and information as
may be necessary for Contractor to correct Defects; provided, that any such
access shall be restricted, and subject to such conditions, as Owner may have
instituted generally for its contractors. In no event shall Contractor’s
warranty obligations include any obligation to perform or to be liable for the
costs of any remedial construction rework, repair or replacement of components,
parts, equipment or material.

12.3 Extension of Warranty Periods. If a Defect is discovered prior to or within
the Warranty Period, then the Warranty Period shall be extended to the *** of
the date such Defect was corrected if such *** is later than the last Day of the
then existing Warranty Period, but only with respect to the Service that was the
subject of such Defect. In no event, however, shall Contractor’s obligations
under Section 12.1, including any rewarranty, extend beyond the earlier to occur
of (i) *** after Substantial Completion and (ii) *** after achievement of
Mechanical Completion.

12.4 Intellectual Property Warranties. Contactor warrants that: (a) the
Services, (b) Documentation (other than any Technical Data), (c) Owner’s or any
Permitted User’s authorized implementation of processes described in the
Documentation (other than any

 

35

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Technical Data), (d) Owner’s or any Permitted User’s authorized construction or
operation of the Facility as described in the Documentation (other than any
Technical Data), (e) Owner’s or any Permitted User’s practice or exercise of the
Sulfur Intellectual Property Rights, and (f) Owner’s or any Permitted User’s
authorized use of data contained in the Documentation (other than any Technical
Data) shall not infringe or constitute a misappropriation of any right of any
third party, including any copyrights, mask work rights, patent rights,
trademark rights, trade secret rights or confidentiality rights of any third
party. Contractor warrants that it has the right to grant the licenses purported
to be granted by it herein. The foregoing warranties shall not apply with
respect to Owner’s exercise of any intellectual property rights owned by GE (and
not owned by Contractor) or any modification to the Documentation made by Owner
or its Permitted Users, unless such modification was authorized in writing by
Contractor. In the event Owner terminates the Agreement pursuant to
Section 19.5(b) and Owner fails to pay the License Continuation Fee identified
in Section 19.5(c)(ii), then the warranty obligations contained in Sections
12.4(b), (c), (d) and (f) shall immediately cease and terminate.

12.5 Responsibility for Warranty Services. Contractor shall have primary
liability with respect to the warranties specified in Sections 12.1 and 12.4,
whether or not any Defect or other matter is also covered by a warranty of a
Subcontractor, and Owner need only look to Contractor to correct such Defect. In
addition, Contractor’s warranties shall not be restricted in any manner by any
warranty of a Subcontractor, and the refusal of a Subcontractor to provide or
honor a warranty or to correct defective, deficient or nonconforming Services
shall not excuse Contractor from its liability on its warranties to Owner.
Contractor shall have no liability for fabrication errors or violations of an
Owner Services Contract or an Owner Equipment Contract or other defect in items
supplied or work performed by Owner Suppliers unless such items or work were
prepared or performed in accordance with the Design Documentation provided by
Contractor or otherwise at the direction of Contractor, in which case
Contractor’s liability shall be limited to the re-performance of the applicable
Services that are the cause of such error, violation or defect.

12.6 Exclusive Warranties. THE WARRANTIES SET FORTH IN THIS AGREEMENT ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER STATUTORY, EXPRESS,
OR IMPLIED (INCLUDING ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, AND ALL WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE
OF TRADE). Correction of Defects in the manner and within the period of time
provided herein shall constitute complete fulfillment of all the liabilities of
Contractor with respect to such Defect, whether the claims by Owner are based in
contract, in tort (including negligence and strict liability), or otherwise.

 

13. INDEMNIFICATION

13.1 Contractor’s Indemnity. Contractor shall indemnify and hold harmless Owner,
its parents and Affiliates, and their respective partners, shareholders,
members, agents, employees, officers, directors, and lenders and Financial
Institutions (collectively, the “Owner Indemnitees”) from and against:

 

36

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(a) any and all Third Party Claims and all damages, liabilities, losses, costs
and expenses associated therewith (including reasonable attorneys’ fees and
other professionals’ fees) for any injury of or death to persons, damage to or
destruction of third party property (other than the Facility), whether
contractual, in tort, or as a matter of strict liability or liability imposed by
Law, to the extent any of the foregoing arise out of the negligence or willful
misconduct of Contractor;

(b) any fines or penalties arising out of any violation or alleged violation of
Laws by Contractor; and

(c) any and all claims, demands or causes of action of every kind and character
by any Person and all damages, liabilities, losses, costs and expenses
associated therewith (including reasonable attorneys’ fees and other
professionals’ fees) for improper management of Hazardous Materials brought onto
or generated (other than normal operational by-products) on the Site by
Contractor and, with respect to any Hazardous Materials brought onto the Site in
containers, any release of such Hazardous Materials caused by Contractor.

In no event shall Contractor’s indemnification obligations hereunder extend to
bodily injury or property damage claims brought by employees of Managed Vendors,
or any of Owner’s other contractors, and their respective lower-tier
subcontractors. Owner agrees that it shall use commercially reasonable efforts
to cause all indemnity, release, additional insured and hold-harmless agreements
contained in Owner Contracts whereby the Managed Vendors agree to indemnify,
release or hold harmless Owner or name Owner as an additional insured to extend
similar protection to Contractor. Contractor’s liability under Section 13.1(c)
shall terminate *** after the expiration of the Warranty Period.

13.2 Owner’s Indemnity. Owner shall indemnify and hold harmless Contractor, its
parents and Affiliates and their respective partners, shareholders, members,
agents, employees, officers, directors, and lenders (collectively, the
“Contractor Indemnitees”) from and against:

(a) any and all Third Party Claims and all damages, liabilities, losses, costs
and expenses associated therewith (including reasonable attorneys’ fees and
other professionals’ fees) for any injury of or death to persons, damage to or
destruction of third party property (other than the Facility), whether
contractual, in tort, or as a matter of strict liability or liability imposed by
Law, to the extent any of the foregoing arise out of the negligence or willful
misconduct of Owner;

(b) any fines or penalties arising out of any violation or alleged violation of
Laws by Owner; and

(c) any and all claims, demands or causes of action of every kind and character
by any Person and all damages, liabilities, losses, costs and expenses
associated therewith (including reasonable attorneys’ fees and other
professionals’ fees) for:

 

37

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(i) any pre-existing environmental conditions existing at the Site and any
damages or claims resulting from Hazardous Materials brought onto or generated
on the Site by any party other than Contractor, as well as any normal
operational by-products; or

(ii) any mine remediation work or mine subsidence performed by or on behalf of
Owner; provided, that Owner’s indemnity obligations under this Section shall not
extend to any failure of Contractor to address or incorporate information
specifically stated in the Mine Remediation Reports.

13.3 Intellectual Property Indemnity. Contractor shall defend, indemnify and
hold harmless Owner Indemnitees from and against all liabilities, actions,
damages, claims, demands requests, judgments, losses, costs, expenses, suits or
actions, including reasonable attorneys’ fees and court costs for allegations
that the Services, Documentation (other than any Technical Data), Owner’s or any
Permitted User’s authorized implementation of processes described in the
Documentation (other than any Technical Data), Owner’s or any Permitted User’s
practice or exercise of the Sulfur Intellectual Property Rights, Owner’s or any
Permitted User’s authorized construction or operation of the Facility as
described in the Documentation (other than any Technical Data), or Owner’s or
any Permitted User’s authorized use of data contained in the Documentation
(other than any Technical Data) infringe any intellectual or proprietary right
of any third party, including any copyrights, patent rights, trademark rights,
trade secret rights or confidentiality rights of any third party. The foregoing
obligations shall not apply with respect to infringements caused solely by
Owner’s exercise of any intellectual property rights owned by GE (and not owned
by Contractor) or any modification to the Documentation made by Owner or its
Permitted Users, unless such modification was authorized in writing by
Contractor. In the event Owner terminates the Agreement pursuant to
Section 19.5(b) and Owner fails to pay the License Continuation Fee identified
in Section 19.5(c)(ii), then the indemnity obligations contained in this
Section 13.3 shall (i) only apply to the actions or activities (including,
without limitation, the use of any Documentation) of the Owner Indemnitees taken
prior to the expiration of the license granted pursuant to Section 18.2 and
(ii) survive for a period of *** from the date of such termination or
expiration.

13.4 Indemnity Procedures for Third Party Claims.

(a) In the event of a Third Party Claim with respect to which an Indemnified
Party has a claim for indemnification under this Article, then the Indemnified
Party must notify the indemnifying Party thereof in writing of the existence of
such Third Party Claim and must deliver copies of any documents served on the
Indemnified Party with respect to such Third Party Claim; provided, however,
that any failure to notify the indemnifying Party or deliver such copies will
not relieve the indemnifying Party from any obligation hereunder unless (and
then solely to the extent that) the indemnifying Party is materially prejudiced
by such failure.

(b) The indemnifying Party shall have the obligation to conduct and control,
through counsel of its own choosing, reasonably acceptable to the

 

38

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Indemnified Party, any Third Party Claim; provided, however, that (i) the
Indemnified Party may, at its election, participate in the defense thereof at
its sole cost and expense and (ii) if (A) the indemnifying Party shall fail to
defend any Third Party Claim, (B) the Parties mutually agree in writing to allow
the Indemnified Party to assume the defense of such Third Party Claim and forego
any indemnity claimed under this Article, (C) in the reasonable opinion of legal
counsel for the Indemnified Party, such Third Party Claim involves the potential
imposition of criminal liability on the Indemnified Party, its directors,
officers, employees or agents, (D) in the reasonable opinion of legal counsel
for the Indemnified Party, the Third Party Claim involves, or is likely to
involve, any claim by any Government Authority or (E) in the reasonable opinion
of legal counsel for the Indemnified Party, an actual or potential conflict of
interest exists where it is advisable for such Indemnified Party to be
represented by separate counsel, then the Indemnified Party shall be entitled to
control and assume responsibility for the defense of such Third Party Claim, at
the cost and expense of the indemnifying Party. The indemnifying Party may, in
any event, participate in such proceedings at its own cost and expense.

(c) The indemnifying Party, in the defense of any such litigation, other
proceeding or other claim, shall have the right in its sole discretion to settle
such Third Party Claim only if (i) such settlement involves only the payment of
money and execution of appropriate releases of the Indemnified Party and its
Affiliates, (ii) there is no finding or admission of any violation of Law,
(iii) the Indemnified Party or its Affiliates will have no liability with
respect to such compromise or settlement, and (iv) the Indemnified Party and its
Affiliates will have no restriction on their respective exercise of rights
granted herein. Otherwise, no such Third Party Claim shall be settled or agreed
to without the prior written consent of the Indemnified Party. The Indemnified
Party and the indemnifying Party shall fully cooperate in good faith in
connection with such defense and shall cause their legal counsel, accountants
and affiliates to do so, and shall make available to the other Party all
relevant books, records, and information (in such Party’s control) during normal
business hours, and shall furnish to each other such other assistance as the
other Party may reasonably require in connection with such defense, including
making employees of the Indemnified Party available to testify and assist others
in testifying in any such proceedings.

13.5 Insurance. Notwithstanding anything in this Agreement to the contrary, the
indemnification obligations in this Agreement are independent of, and shall not
be limited by, any insurance required hereunder or otherwise available.

 

14. INSURANCE

14.1 ***.

 

  (a) ***

 

  (b) ***

 

39

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

  (c) ***

 

  (d) ***

 

  (e) ***

 

  (f) ***

14.2 ***

14.3 ***.

14.4 ***.

 

  (a) ***

 

  (i) ***

 

  (A) ***

 

  (B) ***

 

  (C) ***

***

 

  (A) ***

 

  (B) ***

 

  (C) ***

 

  (D) ***

 

  (E) ***

 

  (F) ***

 

  (G) ***

 

  (H) ***

 

  (I) ***

 

  (J) ***

 

  (ii) ***

 

  (b) ***

 

40

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

  (c) ***

 

  (d) ***

 

  (e) ***

 

  (f) ***

 

  (g) ***

 

  (i) ***

 

  (ii) ***

14.5 Contractor Insurance.

(a) Contractor shall, and shall require and ensure that each of its
Subcontractors performing Services on Site whether or not enrolled in the ***,
purchase and maintain the insurance coverages listed below from a company or
companies licensed to do business in the State that have (and shall maintain
during the applicable policy period) a minimum A.M. Best rating of A-VII and are
reasonably acceptable to Owner. Contractor’s insurance shall be effective as of
the Effective Date and shall be maintained until Final Completion, except for
Products Liability/Completed Operations coverage, which shall be maintained for
ten (10) years beyond Final Completion. Deductible amounts shall be the sole
responsibility of Contractor and the Subcontractors.

(i) Automobile, Bodily Injury and Property Damage Liability insurance covering
all automobiles whether owned, non-owned, leased or hired, having *** combined
single limit;

(ii) All Risk Contractor’s Equipment Insurance covering owned, used and leased
tools, construction plant and equipment required to perform the Services
(Contractor or Subcontractors may elect to self-insure such exposure if approved
in writing by Owner, which approval shall not be unreasonably withheld);

(iii) Workers’ Compensation and Employer’s Liability Insurance having Indiana
Statutory Limits with All States coverage including U.S. Longshoremen’s and
Harbor Workers Act Coverage as appropriate and Employer’s Liability will be
provided with the following limits:

(A) $*** Each Accident Bodily Injury by Disease;

(B) $*** Policy Limit Bodily Injury by Disease; and

(C) $*** Each Disease Bodily Injury by Disease.

 

41

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Such Workers’ Compensation insurance shall include a waiver of subrogation in
favor of the Owner, Contractor and any Subcontractor that is enrolled in the
***.

(iv) Commercial General Liability Insurance covering Off-Site Activities Only
(if enrolled in the ***, otherwise without the Off-Site Activities Only
limitation) having limits of $*** per occurrence, $*** annual aggregate.
Coverage shall be written on an ISO occurrence Form (CG 00 01 12/04) or
equivalent and include the following:

(A) Premises-Operations;

(B) Products Liability/Completed Operations;

(C) Broad Form Property Damage;

(D) Contractual Liability (Broad Form) Including Third Party Coverage;

(E) Explosion, Collapse and Underground; and

(F) Fellow Employee Exclusion Removed.

(v) Umbrella Liability covering Off-Site Activities Only *** having limits of
$*** per occurrence and aggregate for Contractor and $*** per occurrence and
aggregate for Subcontractors. Such umbrella liability policy shall follow the
form of the required underlying coverages, be in excess of those underlying
policies without gaps in limits and provide coverage as broad as the underlying.

(vi) If aircraft are used in performance of the Services, Contractor shall
provide or cause the operators of aircraft to provide Aircraft Liability
Insurance having a per occurrence limit of $***.

(b) Prior to beginning any Services at the Site, Contractor and each
Subcontractor shall furnish to Owner’s designated *** industry standard ACORD or
Owner-approved form certificates evidencing the above coverages. Certificates
shall show that policies will not be canceled, renewed or materially modified
unless at least thirty (30) days’ prior written notice via certified United
States mail has been given to Owner. All coverages and certificates (except
Workers Compensation) further shall show Owner and its successors and assigns as
additional insureds for their imputed liability as a result of Contractor’s
negligent operations hereunder, using ISO additional insured (CG 20 10 11 85) or
equivalent of the combination of forms CG 2033 and CG 20 37 for completed
operations. All insurance coverage shall include a waiver of subrogation rights
by the insurer against Owner, Contractor and Subcontractors *** and as
contractually required. Neither approval nor failure to disapprove insurance
furnished by Contractor or any Subcontractor shall relieve

 

42

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Contractor from responsibility to provide, or cause to be provided, insurance as
required by this Agreement.

14.6 General Requirements.

(a) Contractor acknowledges and agrees that Contractor’s costs for maintaining
the insurance required under Section 14.5 are *** to the Agreement and will not
be separately invoiced ***.

(b) ***

(c) Each Subcontractor *** coverage under this Article shall seek *** by giving
written notice to ***, in writing, within two (2) Business Days after the award
of any subcontract providing the following information:

1. Subcontract Number

2. Legal Name of Subcontractor

3. Address

4. Telephone, persons to contact

5. Estimated amount of subcontract

6. Estimated dates the subcontract work will commence and will be completed

7. Type(s) of work to be performed

It is the responsibility of Contractor to cause all of its Subcontractors to
give such written notice ***. Subcontractors who are not *** shall not be
covered by ***. Owner shall have no liability or responsibility for the absence
of insurance coverage for Subcontractors who do not provide written notice as
described in this Section.

(d) Promptly upon placement of ***, Contractor shall properly ***. All
Subcontractors shall properly *** prior to commencing any services at the Site.

(e) All dividends or refunds payable under *** shall be the property of Owner
and are hereby assigned to Owner.

(f) Contractor and each Subcontractor shall report all accidents and shall
assist in every manner reasonable in the investigation of any accident. Upon
request, Contractor and each Subcontractor shall cooperate with Owner and the
insurance company designated by Owner in the handling of any claim by securing
and giving evidence and obtaining the attendance of witnesses as required for
any claim or suit.

(g) Contractor and each enrolled Subcontractor shall furnish *** with
information required to issue any insurance policies to be provided under this
Article. If requested by Owner, Contractor and each enrolled Subcontractor shall
attend a meeting held to explain and discuss ***.

 

43

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(h) Contractor shall incorporate a copy of these insurance requirements in each
subcontract and shall require each enrolled Subcontractor to whom these
requirements apply to fully comply with these insurance requirements.

(i) Contractor shall not attempt to exercise any right to cancel *** policy
without the express written consent of Owner.

(j) Nothing contained in this Article 14 will relieve Contractor or its
Subcontractors of their respective obligations to exercise due care in the
performance of their duties in connection with the Services and to complete the
Services in strict compliance with the Agreement.

14.7 Contractor Responsibility. The provisions of this Article 14 do not modify
or change any responsibility of Contractor or any of its Subcontractors as
stated elsewhere in this Agreement. Owner assumes no responsibility for the
solvency of any insurer to settle any claim. The insurance requirements herein
are separate and apart from and in no way limit Contractor’s indemnity
obligations as stated in Article 13 of this Agreement. Anything herein to the
contrary notwithstanding, the liabilities of Contractor under this Agreement
shall survive and not be terminated, reduced or otherwise limited by any
expiration or termination of Contractor’s insurance coverages.

 

15. PROJECT CREDIT SUPPORT

15.1 ***.

 

  (a) ***

 

  (b) ***

 

  (c) ***

 

  (d) ***

15.2 Cooperation with Owner Financing.

(a) Contractor shall promptly provide to Owner (i) all cooperation that Owner
reasonably requests to make presentations to potential Financial Institutions
and their consultants and representatives and to respond to any questions or
requirements asked or imposed by any Financial Institutions, and (ii) all
cooperation that Owner reasonably requests with respect to Financial
Institutions and their consultants and representatives, including developing and
providing information regarding the Facility (to the extent available to
Contractor) and this Agreement. At the request of Owner, Contractor shall
provide the Financial Institutions and their consultants and representatives
with reasonable access to, and will permit them to review, the Documentation,
subject to their execution of a confidentiality agreement substantially in the
form of Attachment No. 2 to the Confidentiality Agreement. In addition,
Contractor shall provide the Financial Institutions with the right to receive

 

44

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

and render performance and to give reasonable time to cure defaults by Owner, on
behalf of Owner, under this Agreement.

(b) Owner shall be entitled to grant a security interest or other lien in this
Agreement to one or more Financial Institutions as security for financing for
the Project. Contractor also shall enter into a consent to assignment with the
Financial Institutions regarding this Agreement in a customary form. Owner will
be entitled to assign, and Contractor shall ensure that the relevant instruments
permit the assignment of, the benefit of any *** or other financial instrument
at any time to the Financial Institutions to secure the obligations of Owner
under the financing for the Project without the consent of Contractor or the
issuer of such *** or other financial instrument being required.

 

16. LIMITATION OF LIABILITY

16.1 Liability Cap. CONTRACTOR’S AGGREGATE LIABILITY UNDER THIS AGREEMENT WILL
NOT EXCEED ***.

16.2 No Consequential Damages. NEITHER OWNER NOR CONTRACTOR WILL BE LIABLE TO
THE OTHER FOR CONSEQUENTIAL DAMAGES. THIS SECTION 16.2 SHALL NOT BE INTERPRETED
TO LIMIT, AND THE PARTIES AGREE THAT THIS SECTION 16.2 DOES NOT LIMIT,
CONTRACTOR’S RIGHT TO COMPENSATION FOR SERVICES UNDER THIS AGREEMENT. IN
ADDITION, THE PARTIES AGREE THAT THIS SECTION 16.2 SHALL NOT BE CONSTRUED TO,
AND IS NOT INTENDED TO, LIMIT OR RELIEVE EITHER PARTY OF ITS EXPRESS, LIMITED
OBLIGATIONS UNDER ARTICLE 13. THE WAIVERS AND DISCLAIMERS OF LIABILITY, RELEASES
FROM LIABILITY, LIMITATIONS AND APPORTIONMENTS OF LIABILITY AND EXCLUSIVE REMEDY
PROVISIONS AND DEFENSE AND INDEMNITY OBLIGATIONS EXPRESSED THROUGHOUT THIS
AGREEMENT SHALL APPLY EVEN IN THE EVENT OF THE FAULT, NEGLIGENCE, STRICT
LIABILITY, BREACH OF CONTRACT OR OTHERWISE OF THE PARTY RELEASED OR WHOSE
LIABILITY IS WAIVED, DISCLAIMED, LIMITED, APPORTIONED OR FIXED BY SUCH EXCLUSIVE
REMEDY PROVISIONS, OR WHO IS DEFENDED OR INDEMNIFIED. TO THE EXTENT A PARTY IS
DEFENDED OR INDEMNIFIED HEREUNDER WITH RESPECT TO ANY CLAIM, SUCH PARTY MAY NOT
PURSUE A CLAIM AGAINST THE DEFENDING OR INDEMNIFYING PARTY’S AFFILIATES OR
SUBCONTRACTORS OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FOR
THE SAME CLAIM.

 

17. LIENS

17.1 Liens. Contractor shall keep the Facility, the Site, the Owner Equipment,
the GE Equipment and any other structure or equipment at the Site free from all
Liens and shall promptly notify Owner of any such Liens.

17.2 Discharge or Bond. Contractor shall take prompt steps to discharge or bond
any Lien. If Contractor fails to so discharge or promptly bond any Lien, Owner
shall have the

 

45

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

right, upon notifying Contractor in writing and providing Contractor reasonable
time to discharge or bond the Lien, to take any and all reasonable actions and
steps to satisfy, defend, settle or otherwise remove the Lien at Contractor’s
expense, including reasonable attorneys’ fees, costs and expenses. Owner shall
have the right to deduct and offset any expenses so incurred from any payment
due, or which may become due, to Contractor under this Agreement or to recover
those expenses from Contractor. Contractor shall have the right to contest any
Lien, provided it first must provide to the lienholder, a court or other third
Person, as applicable, a bond or other assurances of payment necessary to remove
the Lien in accordance with the Laws of the State.

 

18. INTELLECTUAL PROPERTY

18.1 Delivery of Documentation. Contractor shall deliver to Owner complete and
accurate copies (in physical and electronic format) of all Documentation
required hereunder to be prepared or delivered, or otherwise agreed by the
Parties to be delivered by Contractor, in accordance with the following:

(a) Documentation for which a specific delivery date or delivery schedule is set
forth herein or in the Scope Book, including within the Contractor EP Schedule
and Project Schedule, shall be delivered in accordance with such delivery date
or delivery schedule;

(b) Documentation prepared in conjunction with the Services necessary for the
performance of a specific task, procedure or test for which a specific delivery
date or delivery schedule is not set forth herein, in the Scope Book or in the
Contractor EP Schedule and Project Schedule shall be delivered to Owner a
reasonable period of time (as determined by Owner) prior to the performance of
such task, procedure or test necessary to support the needs of the Project;

(c) All final, “as-built” Documentation (in hard copy and electronic formats
(non-native files)) as provided in Reference 3-10 of Part I of the Scope Book,
including all drawings of buildings, structures, plants, operating equipment and
ancillary plant equipment, shall be delivered no later than Final Completion;
and

(d) Technical Data shall be delivered to Owner at Final Completion, and to be
used in future modifications at Owner’s sole risk (and provided for such purpose
“AS IS” without warranty by Contractor).

All such Documentation shall include any corrections, improvements, and
enhancements to such Documentation that were incorporated during the
construction of the Facility and shall be of an “as-built” status upon Final
Completion. Contractor shall provide Owner during the Warranty Period any
corrections to errors discovered by Contractor or Owner in the Documentation
(other than any Technical Data) subsequent to Final Completion. Contractor shall
promptly notify Owner of the discovery of any such errors. In the event that
this Agreement is terminated: by Owner pursuant to Section 19.2(a); by
Contractor or Owner pursuant to Section 19.6; or by Owner pursuant to
Section 19.5(a) or 19.5(b) and, with respect to termination pursuant to
Section 19.5(b), Owner pays the License Continuation Fee as

 

46

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

described in Section 19.5(c)(ii), then Contractor shall deliver to Owner within
ten (10) Days after such termination all then existing Documentation, including
drafts thereof, in hard copy and electronic formats reasonably requested by
Owner, provided that such Documentation and the intellectual property rights
resulting from the Services or related to or described in the Documentation
shall continue to be subject to the Confidentiality Agreement and this Article.
The media on which Documentation is provided to Owner will be free of viruses
and other harmful or malicious code or programming and will be capable of
conveying the information contained therein correctly.

18.2 Grant of Intellectual Property License. Contractor hereby grants to Owner,
its Affiliates and each Permitted User an irrevocable (subject to the last
sentence of this Section 18.2), perpetual, royalty-free, fully paid up
nonexclusive license to (a) reproduce, distribute, display, perform, create
derivative works from and otherwise use the Documentation and (b) practice,
make, exercise and otherwise use all intellectual property rights resulting from
the Services or related to or described in the Documentation, in each case,
solely for the purposes of Facility design, construction, maintenance, operation
(for electricity generation, byproduct production or otherwise), training,
modification, consultation, repair, reconstruction, licensing, simulation,
commissioning, decommissioning and compliance with Laws and otherwise for
Owner’s internal business purposes (collectively, the “Permitted Purposes”). To
the extent that exercise of the foregoing license rights requires use or
disclosure of Confidential Information as defined in the Confidentiality
Agreement, such use or disclosure shall be subject to the terms and conditions
set forth in the Confidentiality Agreement; provided, however, that restrictions
in the Confidentiality Agreement on the use of Contractor’s Confidential
Information by Competitors of Contractor prior to the Substantial Completion
Date shall cease and terminate in the event that this Agreement is terminated by
Owner pursuant to Section 19.2(a). In the event that Owner terminates this
Agreement pursuant to Section 19.5(b) and fails to pay the License Continuation
Fee, if any, by the date such License Continuation Fee is due pursuant to
Section 19.5(c)(ii), then the foregoing license shall immediately cease and
terminate.

18.3 Grant of Sulfur License. Contractor hereby grants to Owner, its Affiliates
and each Permitted User an irrevocable (subject to the last sentence of this
Section 18.3), perpetual, royalty-free (other than the Sulfur License Royalty),
and nonexclusive license to practice and exercise the Sulfur Intellectual
Property Rights for the removal of hydrogen sulfide and production of sulfur and
otherwise for any of the Permitted Purposes (the “Sulfur License”). In
consideration for the Sulfur License, Owner shall pay to Contractor a one-time
royalty fee in an aggregate amount equal to $*** (the “Sulfur License Royalty”)
in a manner determined by the Parties. To the extent that exercise or practice
of the Sulfur License requires use or disclosure of Bechtel Sulfur Information
as defined in the Confidentiality Agreement, such use or disclosure shall be
subject to the terms and conditions set forth in the Confidentiality Agreement;
provided, however, that restrictions in the Confidentiality Agreement on the use
of Bechtel Sulfur Information by Competitors of Contractor prior to the
Substantial Completion Date shall cease and terminate in the event that this
Agreement is terminated by Owner pursuant to Section 19.2(a). In the event that
Owner terminates this Agreement and fails to pay the Sulfur License Royalty (to
the extent not then paid) within *** following the date of such termination,
then the Sulfur License shall cease and terminate.

 

47

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

18.4 Limitations. Contractor reserves all intellectual property rights not set
forth herein. Owner shall not remove any patent, copyright or trademark notice
from the Documentation. Owner hereby grants to Contractor an irrevocable,
non-exclusive, worldwide, royalty-free license under Sulfur Licensee
Improvements and Sulfur Jointly Developed Improvements to use Sulfur Licensee
Improvements and Sulfur Jointly Developed Improvements in the Claus sulfur
recovery, hydrogenation tail gas treating and thermal oxidizing processes or for
any other purpose, together with the right to grant licenses, without accounting
therefor to Owner and with no restrictions on sublicensing of any Sulfur
Licensee Improvement or any Sulfur Jointly Developed Improvement. Within a
reasonable time after request by Contractor, Owner shall make qualified
personnel available to discuss with Contractor whether any material Sulfur
Licensee Improvements or Sulfur Jointly Developed Improvements have been
created, and, if so, subsequent to such discussions, to document such Sulfur
Licensee Improvements or Sulfur Jointly Developed Improvements. THE SULFUR
LICENSEE IMPROVEMENTS AND SULFUR JOINTLY DEVELOPED IMPROVEMENTS ARE PROVIDED “AS
IS” AND WITHOUT WARRANTY OF ANY KIND, WHETHER EXPRESS OR IMPLIED, AND ALL
IMPLIED WARRANTIES INCLUDING ANY WARRANTY OF MERCHANTABILITY RELATING TO SUCH
IMPROVEMENTS ARE HEREBY EXPRESSLY DISCLAIMED BY OWNER. USE OF THE SULFUR
LICENSEE IMPROVEMENTS AND SULFUR JOINTLY DEVELOPED IMPROVEMENTS BY CONTRACTOR
AND ITS LICENSEES ARE AT CONTRACTOR’S SOLE RISK. CONTRACTOR SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS OWNER AND ITS AFFILIATES FOR AND AGAINST ALL CLAIMS
RELATED TO ANY SUCH IMPROVEMENTS MADE AGAINST OWNER OR ITS AFFILIATES BY A
PERSON TO WHICH CONTRACTOR OR ITS AFFILIATES HAVE PROVIDED OR LICENSED ANY
SULFUR LICENSEE IMPROVEMENT AND SULFUR JOINTLY DEVELOPED IMPROVEMENT.

18.5 Other Licenses. To the extent that a license may be required under any
patent, copyright, trade secret right or other proprietary right of Contractor
or Subcontractor to perform a Permitted Purpose, Contractor hereby grants to
Owner, its Affiliates and each Permitted User an irrevocable, perpetual,
royalty-free, nonexclusive license to practice and exercise such other patent,
copyright, trade secret right and proprietary right for any Permitted Purpose.

18.6 Additional Warranties, Representations and Covenants. Contractor
represents, warrants and covenants that, except for the license rights granted
herein and except with respect to any intellectual property owned exclusively by
GE contained in such Documentation, Contractor owns all rights, title and
interest in and to the Documentation and has the right to grant the license
rights granted by Contractor herein.

 

19. DEFAULT; TERMINATION AND SUSPENSION

19.1 Contractor Events of Default. Contractor shall be in default of its
obligations pursuant to this Agreement upon the occurrence of any one or more of
the following circumstances (each, a “Contractor Default”):

 

48

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(a) Nonpayment. Contractor fails to pay or cause to be paid any amount that is
not subject to a good faith dispute and has become due and payable by it to
Owner under this Agreement within *** after receipt of written notice that such
amounts are past due;

(b) Insolvency. Contractor becomes insolvent, or fails generally to pay its
debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of creditors;
commences any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of itself or
its debts or assets, or adopts an arrangement with creditors, under any
bankruptcy, moratorium, rearrangement, insolvency, reorganization or similar Law
of the United States or any state thereof for the relief of creditors or
affecting the rights or remedies of creditors generally;

(c) Assignment. Contractor assigns or transfers, or attempts to assign or
transfer, this Agreement or any right or interest herein, except as expressly
permitted by this Agreement; and

(d) Breach. Contractor breaches any of its material obligations under this
Agreement other than those obligations relating to the matters set forth in
Section 19.1(a) through (c) and for which no other remedy is specified in this
Agreement and, if such breach is capable of being cured, Contractor fails to
cure such breach within *** after written notice of such breach, provided that
such cure period shall be extended to *** after written notice of such breach if
such breach is capable of being cured but not within ***, and Contractor
immediately commences to cure such breach and diligently and continually
prosecutes measures which are reasonably calculated to cure such breach within
such *** period.

19.2 Owner Remedies. In the event of a Contractor Default, Owner shall have any
or all of the following rights and remedies:

(a) Termination. Owner may terminate this Agreement immediately by delivery of a
notice of termination to Contractor, in which event, as Owner’s sole and
exclusive remedy in connection with termination for a Contractor Default, but
without prejudice to remedies that Owner may have for breach of any obligations
that survive termination, Owner may recover from Contractor (subject to Article
16) Owner’s actual and reasonable costs (at fully burdened rates for internal
personnel costs) of replacing Contractor and mobilizing one or more other
contractors in order to complete the Services, including (i) all actual and
reasonable costs of preparing requests for proposals, reviewing proposals,
selecting and negotiating with contractors and (ii) all actual and reasonable
costs for the replacement contractors to mobilize, review and understand
Project-related documents and meet with Project participants in order to get to
substantially the same position as Contractor was at the point of termination;
and

 

49

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(b) Other Remedies. Subject to Article 16 and Section 24.1, if Owner does not
terminate this Agreement pursuant to Section 19.2(a) as a result of such
Contractor Default, Owner shall have any other remedy available at law or in
equity.

19.3 Owner Event of Default. Owner shall be in default of its obligations
pursuant to this Agreement upon the occurrence of any one or more of the
following circumstances (each, an “Owner Default”):

(a) Insolvency. Owner becomes insolvent, or fails generally to pay its debts as
they become due, or admits in writing its inability to pay its debts as they
become due, or makes a general assignment for the benefit of creditors;
commences any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of itself or
its debts or assets, or adopts an arrangement with creditors, under any
bankruptcy, moratorium, rearrangement, insolvency, reorganization or similar Law
of the United States or any state thereof for the relief of creditors or
affecting the rights or remedies of creditors generally;

(b) Nonpayment. Owner fails to pay or cause to be paid any amount that is not
subject to a good faith dispute and has become due and payable by it to
Contractor under this Agreement within *** after receipt of written notice that
such amounts are past due; and

(c) Material Breach. Unless due to the breach by Contractor of its obligations
hereunder, suspensions of all or substantially all of the Services for a period
of *** consecutive Days or a cumulative total of *** Days, in the aggregate, in
any *** period.

19.4 Contractor Remedies. In the event of an Owner Default, Contractor shall
have any or all of the following rights and remedies:

(a) Termination. Contractor, without prejudice to remedies that Contractor may
have for breach of any obligations that survive termination, may terminate this
Agreement immediately by delivery of a notice of termination to Owner, and such
termination shall be deemed as if done for convenience of Owner under Sections
19.5(b) and 19.7;

(b) Other Remedies. Subject to Article 16 and Section 24.1, Contractor shall
have any other remedy available at law or in equity.

19.5 Termination Rights.

(a) Termination for Project Cancellation. Upon prior written notice to
Contractor, Owner will be entitled to terminate this Agreement at any time as a
result of Project cancellation by Owner, in which event Owner shall pay the
cancellation charges set forth in Section 19.5(c)(i).

 

50

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(b) Termination for Convenience. Owner may terminate this Agreement at its
convenience and in its entirety upon prior written notice to Contractor
(provided, that, for a period of *** after such written notice, representatives
of each of Contractor and Owner (escalating to executives) shall discuss the
issues prompting such notice and at any time prior to expiration of such 30-Day
period, Owner, in its sole discretion, may withdraw such notice), in which event
Owner shall pay the cancellation charges set forth in Section 19.5(c)(ii) below.

(c) Cancellation Charges.

(i) If Owner terminates this Agreement under Section 19.5(a), Owner shall pay
the termination charges to Contractor, within thirty (30) Days after the date of
such termination, as Contractor’s exclusive remedy, which termination charges
shall consist of all amounts billed or currently billable by Contractor and due
and owing under this Agreement for Services performed in accordance with this
Agreement prior to such termination, ***, and all unavoidable and reasonably
incurred demobilization costs, including cancellation charges paid to
Subcontractors (collectively, the “Termination Charges”). The total amount
payable by Owner as a Termination Charge shall be reduced by any rebates,
credits or refunds obtained or, if the Termination Charge has been paid,
Contractor shall refund to Owner the amount of such rebates, credits or refunds.

(ii) If Owner terminates this Agreement under Section 19.5(b), Owner shall pay
to Contractor, within thirty (30) Days after the date of such termination, as
Contractor’s exclusive remedy, an amount equal to (A) the Termination Charges
calculated as of the date of such termination in the manner set forth in
Section 19.5(c)(i), plus (B) if Owner desires to maintain the license granted
pursuant to Section 18.2 following such termination, an amount (which shall not
be less than zero) equal to $*** (the amount determined pursuant to this clause
(B), the “License Continuation Fee”).

19.6 Termination for Force Majeure. Owner or Contractor may terminate this
Agreement in its entirety, and without liability, due to Force Majeure in
accordance with the terms of Article 10, provided that such termination shall
not relieve the terminating Party from its obligation to pay any then due and
owing amounts hereunder.

19.7 Suspension.

(a) Owner may, in its sole discretion, order Contractor to suspend all or any
portion of the Services for a period of time as Owner may request. Contractor
shall comply with such order. The suspension shall commence on the Day specified
in Owner’s written notice to Contractor.

(b) Contractor may suspend the Services without liability upon written notice to
Owner after the occurrence of any of the following:

 

51

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

(i) Nonpayment. Owner fails to pay or cause to be paid any amount that is not
subject to a good faith dispute and has become due and payable by it to
Contractor under this Agreement within *** after receipt of written notice that
such amounts are past due;

(ii) Breach. Owner breaches any of its material obligations under this Agreement
other than those obligations relating to the matters set forth in
Section 19.7(b)(i) above and for which no other remedy is specified in the
Agreement and, if such breach is capable of being cured, Owner fails to cure
such breach within *** after written notice of such breach, provided that such
cure period shall be extended to *** after written notice of such breach if such
breach is capable of being cured but not within ***, and Owner immediately
commences to cure such breach and diligently and continually prosecutes measures
which are reasonably calculated to cure such breach within such *** period.

(c) During any suspension pursuant to Section 19.7(a) and Section 19.7(b)(ii),
Contractor shall, to the extent requested by Owner and as a ***, maintain its
Project personnel designated to provide the Services hereunder for a period of
six (6) months from the commencement date of such suspension. During any such
suspension, Contractor shall, to the extent requested by Owner and at Owner’s
direction, (i) mobilize and demobilize Contractor’s plant, forces and equipment,
(ii) suspend all rental agreements, if any, and (iii) maintain and protect that
portion of the work that has been suspended. Contractor shall be reimbursed on a
*** for all *** reasonably incurred and directly related to the performance of
such activities at Owner’s request and direction and such other *** in
connection with such suspension. Within ten (10) Days (i) with respect to
suspension under Section 19.7(a), after Owner gives Contractor written notice to
resume Services, or (ii) with respect to suspension under Section 19.7(b)(ii),
after Contractor acknowledges that Owner has remedied the breach, Contractor
shall submit a plan for resumption of the suspended Services. Contractor and
Owner shall discuss and agree upon such plan for resumption of the suspended
Services, but in any event Contractor shall use all commercially reasonable
efforts to fully resume the Services as soon as reasonably possible. In the
event a suspension pursuant to Section 19.7(a) continues for more than ***,
Contractor shall have the right to terminate the Agreement.

(d) During any suspension pursuant to Section 19.7(b)(i), Contractor shall
(i) mobilize and demobilize Contractor’s plant, forces and equipment,
(ii) suspend all rental agreements, if any, and (iii) maintain and protect that
portion of the work that has been suspended but only to the extent necessary to
address any personnel safety issues. Contractor shall be reimbursed on a *** for
all *** reasonably incurred and directly related to the performance of such
activities, as well as all other *** reasonably incurred by Contractor in
connection with such suspension. Contractor shall resume any suspended Services
promptly following the reason for such suspension ceasing and shall use all
commercially reasonable efforts to fully resume the Services as soon as
reasonably possible.

 

52

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

20. Intentionally Omitted.

 

21. RECORDS AND AUDIT; COOPERATION

21.1 Intentionally Omitted.

21.2 Accounting Records. Except to the extent applicable Law requires a longer
retention, Contractor shall maintain and shall cause its Subcontractors to
maintain complete accounting records relating to all Services performed or
provided under this Agreement *** in accordance with generally accepted
accounting principles in the United States, as set forth in pronouncements of
the Financial Accounting Standards Board (and its predecessors) and the American
Institute of Certified Public Accountants, for a period of three (3) years after
the Final Completion Date (or, if Final Completion does not occur, for three
(3) years after termination of this Agreement), except that records relating to
Sales and Use Taxes for such items must be retained for four (4) years as
specified in Section 21.5. Contractor shall give Owner thirty (30) Days prior
written notice before destroying or disposing of any such accounting records and
a reasonable opportunity for Owner during such period to make copies of any such
documentation.

21.3 Audit Rights.

(a) For verification of ***, Owner or its authorized representative shall have
the right and complete access at reasonable times during normal business hours
to examine, audit and copy Contractor’s records and books related to *** as is
reasonably necessary for Owner to verify such costs. Neither Owner nor its
authorized representative shall have the right to audit Contractor’s records and
books concerning agreed rates, agreed lump sum amounts, agreed allowances or
multipliers. If any audit reveals charges or costs charged to or paid by Owner
as costs or fees which are not proper or exceed the rates or amounts permitted
hereunder for any such matters, then Owner shall be entitled upon demand for a
refund from Contractor of all such amounts, plus interest thereon from the date
of payment by Owner until the date of refund by Contractor at a rate of the
lesser of (i) *** or (ii) the maximum rate allowed by applicable Law.

(b) ***

(c) Any records made available by one Party to the other Party for audit that
are proprietary or confidential in nature will be deemed to be Confidential
Information of such Party without the need for any marking or other designation
and shall be held by the receiving Party in confidence as provided in the
Confidentiality Agreement, except as disclosure may be required in order to
pursue an audit claim. Any such audit shall be at the expense of the Party
conducting such audit; provided, however, that the Party being audited shall
provide reasonable assistance necessary to enable the auditing Party to conduct
such audit.

 

53

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

21.4 Cooperation.

(a) Contractor acknowledges that Owner is a regulated entity that is subject to
the jurisdiction of the Indiana Utility Regulatory Commission (the “IURC”) and
other Government Authorities and, as such, must from time to time provide
information about its operations, business and affairs to the IURC and such
other Government Authorities. Accordingly, subject to the procedures set forth
in Section 21.4(b), Contractor shall promptly and in good faith cooperate with
Owner in all requests for information by the IURC or any such Government
Authority or by Owner for the IURC or any such Government Authority, including
providing testimony and such assistance and information as Owner may reasonably
request and that is available to or can be developed or produced by Contractor
relating to Contractor, any Subcontractor, the Services, the CM ISBL Work, the
Facility or the Project in order for Owner to comply with requests from
Government Authorities having jurisdiction over it, including the IURC,
irrespective of whether compliance with such request is mandated by applicable
Laws.

(b) The IURC has retained the services of Black and Veatch Corporation as its
advisor with respect to the Project (“B&V”). Notwithstanding anything contained
herein to the contrary, in the event that Owner receives an order or other
request for information by the IURC or any Government Authority that Owner
believes could reasonably be expected to require the disclosure of Contractor
Confidential Information, technical engineering deliverables created by
Contractor, Contractor’s construction procedures, or Contractor’s proprietary
estimating and pricing information, methods and procedures that, in each case,
have not been specifically created for the Project, Owner shall promptly provide
notice of such order or other request for information to Contractor. Following
such notice, Owner and Contractor agree to meet promptly and in good faith to
determine the process that Owner shall use in responding to such request, which
may include the implementation of information access procedures necessary to
control the access of B&V to such Contractor information, in order to limit and
protect the disclosure of such Contractor Information to B&V while ensuring that
Owner complies with such requests in all respects.

21.5 Sales Tax Records. Contractor shall provide to Owner all information and
data Owner may from time to time reasonably request and otherwise fully
cooperate with Owner in connection with the reporting of (a) any Sales Taxes
payable with respect to the Services and (b) any assessment, refund claim or
proceeding relating to Taxes payable with respect to the Services. Contractor
shall require its Subcontractors to provide to Contractor all information and
data Contractor may reasonably request for purposes of complying with the
preceding sentence and otherwise fully cooperate with Owner. Contractor shall
retain, and shall require Subcontractors to retain, copies of such documentation
and all documentation relating to purchases relating to the Services or the
payment of Sales Taxes, if any, for a period of not less than four (4) years
from the Final Completion Date (or, if Final Completion does not occur, for four
(4) years after termination of this Agreement). Contractor shall ensure that its
contracts with all Subcontractors effectuate the provision of this Section.
Contractor’s and Owner’s obligations under this Section shall survive the
termination,

 

54

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

cancellation or expiration of this Agreement for any reason and shall last so
long as is necessary to resolve any and all matters regarding Taxes attributable
to the Services; provided, that if Owner requires Contractor to take action
under this Section at any time after two (2) years after completion of the
particular item of Services, Owner shall reimburse Contractor for all actual and
reasonable expenses Contractor incurs in taking those actions.

 

22. TAXES

22.1 General. Contractor shall pay all Taxes on Contractor’s employees,
purchases of goods, tools, equipment, supplies and other consumables which are
not permanently incorporated into the Facility and which remain the property of
the Contractor. Contractor shall also pay all Taxes attributable to Contractor’s
and its Subcontractors’ employees, construction equipment, temporary buildings
and other property used by Contractor and its Subcontractors in its performance
of the Services under this Agreement which are not permanently incorporated into
the Facility and which remain the property of the Contractor. Allowance for such
Taxes is not included in ***, and Contractor shall pay those Taxes when
assessed, without claim against Owner for reimbursement. Contractor shall impose
a similar obligation on all Subcontractors and shall ensure that no
Subcontractor shall have any claim against Owner for reimbursement of those
Taxes.

22.2 Sales and Use Taxes. For Sales and Use Tax purposes of the State, the
Parties agree that this Agreement is a separated contract. Owner shall pay
directly when due and payable all Sales and Use Taxes. Owner shall provide to
Contractor an Indiana Direct Pay Permit and ST-105 Certificate. If an audit by a
Government Authority determines that any additional Sales and Use Taxes are due
from Contractor, then Owner shall reimburse Contractor for such Sales and Use
Taxes promptly upon receipt of an invoice for such Sales and Use Taxes.

22.3 Tax Indemnification. Contractor shall defend, indemnify and hold harmless
Owner and its Affiliates from and against all claims by any Government Authority
claiming Taxes based upon gross receipts or on the income of Contractor, its
Subcontractors or their respective employees, agents or representatives derived
from any payment for the Services made to or earned by such Persons under the
Agreement. If required by Law or any Government Authority, Owner shall have the
right to withhold amounts, at the withholding rate specified by Law, from
payments due from Owner to Contractor hereunder, and any amount so withheld
shall be credited against any payment otherwise owing by Owner to Contractor
under the Agreement.

22.4 Cooperation and Assistance. Contractor shall promptly notify Owner upon
receipt by Contractor of any proposed tax audits or tax assessments relating to
the Services. Contractor shall assist and cooperate with Owner’s efforts to
minimize potential tax liability by providing records and other necessary
documentation to appropriate authorities in response to such proposed tax audits
or tax assessments.

22.5 Tax Protests and Appeals. If it elects to do so, Owner shall be entitled to
protest, defend or appeal in the name of Contractor or a Subcontractor, as the
case may be, in any and all administrative and judicial proceedings: (a) the
assessment of any Taxes or (b) the

 

55

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

denial of any refund claim filed. Should Owner elect to protest or appeal any
assessment or denial, Contractor shall reasonably cooperate and assist as
necessary with such protest or appeal. The Parties agree that any such protest
or appeal shall be controlled by Owner, including choice of counsel, with Owner
bearing all costs, fees and expenses in furtherance of the protest or appeal.
Any and all refunds of Taxes and interest resulting from any protest or appeal
shall be solely for the account of Owner. Contractor shall impose a similar
obligation in its agreements with Subcontractors.

22.6 Survival. Contractor’s and Owner’s obligations under this Article 22 shall
survive the termination or expiration of the Agreement for any reason and shall
last so long as necessary to resolve any and all matters regarding Taxes
attributable to the Services.

 

23. DISPUTE RESOLUTION

23.1 Disputes. The Parties hereby agree to submit any dispute or other
controversy arising out of or relating to this Agreement, including, with
respect to the arbitrability, negotiation, invalidity, termination, or breach
thereof, (each a “Dispute”) to resolution in accordance with this Article 23.

23.2 Meeting Regarding Dispute. In the event of a Dispute, the Parties shall
first attempt in good faith to settle and resolve such Dispute in accordance
with the provisions of this Section 23.2. A Party asserting the existence of a
Dispute shall notify the other Party of the Dispute in writing setting forth the
nature of the Dispute in reasonable detail. Within *** Days after delivery of
any such notice by one Party to the other Party regarding a Dispute, the Parties
shall meet at a mutually agreed time and place to attempt, with diligence and
good faith, to resolve and settle such Dispute (“Dispute Resolution Meeting”).
In the event the Parties are unable to resolve the Dispute, either Party may
request that the matter be referred to non-binding mediation. The Parties agree
to such non-binding mediation in Indianapolis, Indiana at a mutually agreed upon
time and place with a mutually agreed neutral mediator, following procedures
agreed to by the Parties or set by the mediator. Should mutual resolution and
settlement not be obtained within *** Days after the Dispute Resolution Meeting
(or should no such meeting take place within such *** Day period), then either
Party may, by notice to the other Party, submit the Dispute to non-administered
binding arbitration in Indianapolis, Indiana, in accordance with the
International Institute for Conflict Prevention and Resolution’s Rules for
Non-Administered Arbitration (the “CPR Rules”) and the provisions of this
Article 23. Judgment on the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof in accordance with the remaining
provisions of this Article 23. Should the Parties agree to engage in mediation,
such proceeding shall not affect the timing or process for arbitration.

23.3 Initiation of Binding Arbitration and Selection of Arbitrators. The Party
desiring arbitration shall so notify the other Party, identifying in reasonable
detail the Dispute to be arbitrated and the relief sought and file notice of
arbitration in accordance with the CPR Rules. Arbitration hereunder shall be
before *** selected in accordance with the CPR Rules and qualified in the field
most relevant to the issues raised in the Dispute. In the event that any Party’s
claim exceeds ***, exclusive of interest, the Dispute shall be heard and

 

56

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

determined by a three-person panel of neutral arbitrators selected in accordance
with the CPR Rules and qualified in the field most relevant to the issues raised
in the Dispute.

23.4 Arbitration Procedures. The arbitrator(s) shall conduct a hearing no later
than ninety (90) Days after submission of the matter to arbitration (or such
other timeframe as mutually agreed by the Parties), and a decision shall be
rendered by the arbitrator(s) within thirty (30) Days of the hearing. In
connection with any Dispute, the Parties shall have such rights to discovery,
including depositions, as the arbitrator(s) may permit, provided that, where the
amount in controversy with respect to such Dispute is equal to or more than
$***, the Parties shall have the rights to discovery set forth in Rules 26
through 36 of the Federal Rules of Civil Procedure (or, to the extent that the
proceeding involves only the Parties, in accordance with such rules of discovery
as mutually agreed by the Parties). Any dispute concerning discovery will be
resolved by the arbitrator(s). Each Party will, upon the written request of the
other Party, promptly provide the other with copies of documents on which the
requesting Party may rely in support of a claim or defense or which are relevant
to the issues raised in the Dispute. At the hearing, the Parties shall present
such evidence and witnesses as they may choose, with or without counsel.
Adherence to formal rules of evidence shall not be required but the
arbitrator(s) shall consider any evidence and testimony that it determines to be
relevant, in accordance with procedures that it determines to be appropriate.
Any award entered in arbitration shall be made by a written opinion stating the
reasons for the award made.

23.5 Consolidation. Owner, in its sole discretion, shall have the option at any
time to (a) join Contractor to any arbitration or dispute that involves Owner
and any Person providing services to Owner in connection with the Project or
(b) consolidate any arbitration or Dispute arising hereunder with any existing
arbitration, proceeding or other similar matter which involves Owner and any
Person providing services to Owner in connection with the Project, and
Contractor hereby consents to any such joinder or consolidation. If Owner and
Contractor are involved in an arbitration or dispute in connection with the
Project, and Contractor reasonably believes that a third party (including GE, a
Managed Vendor or a Subcontractor) is substantially involved in a common
question of fact or such third party’s presence is necessary if complete relief
is to be afforded and/or inconsistent decisions are to be avoided, then,
Contractor shall promptly provide notice thereof to Owner requesting that such
third party be consolidated into such arbitration or dispute. If Owner, in its
sole discretion, agrees to grant such request, the Parties will use their
respective reasonable efforts to consolidate such third party into the
applicable arbitration or dispute, making such accommodating adjustments as are
fair and appropriate to accommodate additional parties; provided, however, that
such third party has consented to such inclusion and agrees to be bound by the
award of the arbitrators.

23.6 Enforcement. This submission and agreement to arbitrate shall be
specifically enforceable. Arbitration may proceed in the absence of a Party if
notice of the proceedings has been given to such Party in accordance herewith.
The Parties agree to abide by all awards rendered in such proceedings. During
the pendency of a Dispute, each Party shall continue to perform all of its
respective obligations under this Agreement. If the Dispute concerns a Party’s
cessation of performance under this Agreement, then that Party shall not be
deemed in default under the terms of this Agreement with respect to the specific
matter that is the subject

 

57

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

of the Dispute if that Party ceased performance in what it considered in good
faith to be compliant with the terms of this Agreement, during the pendency of
the Dispute.

23.7  Fees  and  Costs.  Each  Party  shall  bear  its  own  costs  and
 expenses  related  to  the  arbitration  and  mediation. The arbitrator’s(s’)
fees and mediators fees and other administrative costs of the arbitration and
the mediation shall be borne equally by the Parties.

23.8 Interim Relief. Either Party may apply to the arbitrator(s) seeking
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Either Party may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that Party,
pending the establishment of the arbitral tribunal.

23.9 Award. The arbitrator(s) will have no authority to award any damages
precluded by Article 16.

23.10 Confidentiality. Except as may be required by applicable Law, each Party
shall treat the existence, content or results of any settlement discussion
pursuant to this Article 23 or arbitration as confidential information of the
other Party in accordance with the Confidentiality Agreement and shall use
commercially reasonable efforts to cause any arbitrator(s) to keep such
information confidential.

 

24. MISCELLANEOUS PROVISIONS

24.1 Remedies. Subject to Section 12.6, Article 16, Section 19.2(a), Exhibit J
and any other provision of the Agreement pursuant to which an exclusive remedy
is expressly provided, the rights and remedies available hereunder will be in
addition to and not in limitation of any rights and remedies otherwise imposed
or available at law or in equity.

24.2 Governing Laws. This Agreement shall be governed by and construed in
accordance with the Laws of the State, without reference to its conflict of laws
principles.

24.3 Entire Agreement. This Agreement and the Confidentiality Agreement
represent the entire agreement between Owner and Contractor with respect to the
subject matter hereof and thereof, and supersede all prior negotiations, binding
documents, representations and agreements, whether written or oral, with respect
to the subject matter hereof and thereof, including the Term Sheet, the Initial
TSAs and the Recent TSA. This Agreement may be amended or modified only by a
written instrument duly executed by each of the Parties.

24.4 Successors and Assigns. Neither this Agreement nor any right, interest or
obligation hereunder may be assigned by Contractor without the prior written
consent of Owner, and any attempt to do so shall be void, except that the whole
of this Agreement may be assigned by Contractor upon prior written notice to
Owner to a parent company or a wholly-owned Affiliate, provided that Contractor
shall not be relieved of any of its obligations hereunder and provided that such
assignee demonstrates to the reasonable satisfaction of Owner that it is capable
of fulfilling all of the obligations of Contractor

 

58

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

hereunder, including the grant of the licenses provided herein. Subject to the
preceding sentence, this Agreement is binding upon, inures to the benefit of and
is enforceable by the Parties and their respective successors and assigns. Owner
may assign this Agreement or any benefit, interest, right or cause of action
arising under this Agreement to any Person, provided that, if such assignment
occurs prior to payment of the Final Payment Invoice, then such assignment shall
not relieve Owner of any of its obligations hereunder.

24.5 No Third Party Beneficiaries. Except as expressly set forth in this
Agreement, the provisions of this Agreement are intended for the sole benefit of
Owner and Contractor, and there are no third party beneficiaries. No reference
herein to any other Person shall restrict in any way the ability of the Parties
to amend or modify this Agreement from time to time in their sole and absolute
discretion. Neither this Agreement nor anything contained herein shall be
construed to create a contractual relationship of any kind between:
(a) Contractor and any other contractor or any subcontractor of any such other
contractor; (b) Contractor and any Managed Vendor; (c) Contractor and GE; or
(d) any person or entities other than Owner and Contractor, except as expressly
provided in this Agreement (Owner Indemnitees and Contractor Indemnitees are
intended third party beneficiaries under Article 13).

24.6 No Waiver. No course of dealing or failure of Owner or Contractor to
enforce strictly any term, right or condition of this Agreement shall be
construed as a waiver of that term, right or condition. No express waiver of any
term, right or condition of this Agreement shall operate as a waiver of any
other term, right or condition.

24.7 Survival. Article 13 (Indemnification), Article 16 (Limitation of
Liability), Article 18 (Intellectual Property), Article 22 (Taxes), Article 23
(Dispute Resolution), Article 24 (Miscellaneous Provisions) and all other
Sections providing for indemnification or limitation of or protection against
liability of either Party shall survive the termination, cancellation, or
expiration of this Agreement.

24.8 Severability. If any provision of this Agreement or the application of this
Agreement to any Person or circumstance shall to any extent be held invalid or
unenforceable by a court of competent jurisdiction or arbitrators under Article
23, then (i) the remainder of this Agreement and the application of that
provision to Persons or circumstances other than those as to which it is
specifically held invalid or unenforceable shall not be affected, and every
remaining provision of this Agreement shall be valid and binding to the fullest
extent permitted by Laws, and (ii) a suitable and equitable provision shall be
substituted for such invalid or unenforceable provision in order to carry out,
so far as may be valid and enforceable, the intent and purpose of such invalid
or unenforceable provision.

24.9 Notices. Any notices, demands or other communication to be sent or given
hereunder by either Party shall in every case be in writing and shall be deemed
properly served if (a) delivered personally to the recipient, (b) sent to the
recipient by reputable express courier service (charges paid) or (c) mailed to
the recipient by registered or certified mail, return receipt requested and
postage paid. Date of service of such notice shall be (i) the date such notice
is personally delivered, (ii) three (3) Business Days after the date of mailing
if sent by certified or registered mail, or (iii) one (1) Business Day after the
date of delivery to

 

59

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

the overnight courier if sent by overnight courier. Such notices, demands and
other communications shall be sent to the addresses indicated below or such
other address or to the attention of such other person as the recipient has
indicated by prior written notice to the sending party in accordance with this
Section:

 

If to Owner:    Duke Energy Indiana, Inc.    1000 East Main Street, WP631   
Plainfield, Indiana 46168    Attn: ***    Title: ***    Facsimile No.: *** with
a copy to:    Duke Energy Corporation    139 East Fourth Street, EA025   
Cincinnati, Ohio 45202    Attn: ***    Title: ***    Facsimile No.: ***
If to Contractor:    Bechtel Power Corporation    5275 Westview Drive   
Frederick, Maryland 21703    Attn: ***    Title: ***    Facsimile No.: ***
with a copy to:    Bechtel Power Corporation    5275 Westview Drive   
Frederick, Maryland 21703    Attn: ***    Title: ***    Facsimile No.: ***

24.10 Vienna Convention. The Parties hereby expressly agree to exclude and
disclaim the application of the provisions of the United Nations Convention on
Contracts for the International Sale of Goods (also referred to as the Vienna
Convention), and any successor convention or legislation, to this Agreement.

24.11 Counterparts. This Agreement may be executed by the Parties in multiple
counterparts and shall be effective as of the date set forth above when each
Party shall have executed and delivered a counterpart hereof, whether or not the
same counterpart is executed and delivered by each Party. When so executed and
delivered, each such counterpart shall be deemed an original and all such
counterparts shall be deemed one and the same document. Transmission of images
of signed signature pages by facsimile, e-mail or other electronic means shall
have the same effect as the delivery of manually signed documents in person.

 

60

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

24.12 Confidentiality. Use and disclosure of Confidential Information (as
defined in the Confidentiality Agreement) in the performance of this Agreement
shall be governed by the Confidentiality Agreement.

24.13 Business Practices. Contractor and its representatives have not made any
payment, and Contractor will not, and Contractor will direct its employees,
agents, and Subcontractors, and their employees or agents to not, make any
payment to any government official (including any officer or employee of any
Government Authority) to influence his, her, or its decision or to gain any
other advantage for Owner or Contractor in connection with the Services to be
performed hereunder. None of Contractor, its Subcontractors, nor any of their
employees or agents shall take any action that violates the United States
Foreign Corrupt Practices Act or any similar applicable Law. Contractor shall
immediately notify Owner of any violation of this covenant. Owner and its
representatives have not made any payment, and Owner will not, and Owner will
direct its employees, agents, and their employees or agents to not, make any
payment to any government official (including any officer or employee of any
Government Authority) to influence his, her, or its decision or to gain any
other advantage for Contractor or Owner in connection with the Services to be
performed hereunder. Neither Owner nor any of its employees or agents shall take
any action that violates the United States Foreign Corrupt Practices Act or any
similar applicable Law. Owner shall immediately notify Contractor of any
violation of this covenant.

24.14 Covenant of Good Faith and Fair Dealing. Without limiting any rights and
obligations as specifically set forth herein, each of the Parties agrees that
the obligation of good faith and fair dealing, as applied to contracts governed
by the laws of the State of New York is imposed by this Agreement on such Party
in its performance, execution and enforcement of this Agreement. This provision
is not a choice of law provision but is definitional for purposes of the
obligation of good faith.

 

61

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.

 

DUKE ENERGY INDIANA, INC.     BECHTEL POWER CORPORATION By:  

/s/ James L. Turner

    By:  

/s/ Jack Futcher

Name:  

James L. Turner

    Name:  

Jack Futcher

Title:  

Pres & COO, USFE&G

    Title:  

President



--------------------------------------------------------------------------------

EXHIBIT A

***



--------------------------------------------------------------------------------

EXHIBIT B

EDWARDSPORT

IGCC

Project

Communication and

Management Protocol

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION

Contains confidential information proprietary to Duke Energy and/or Bechtel
which may only be used, reproduced, or disclosed outside of such companies
pursuant to the terms of the confidentiality agreement between Duke Energy and
Bechtel.



--------------------------------------------------------------------------------

1. PROJECT MANAGEMENT PLAN

The description of the Scope of Services provided by Contractor is contained in
the Project Scope Book attached as Exhibit A to the Agreement. The purpose of
this Project Communication and Management Protocol (“CM Protocol”) is to further
delineate the division of responsibilities identified in the organization chart
attached as Exhibit F to the Agreement, generally describe the roles and
responsibilities of the Shared Services team and establish an overall
communications protocol.

When used in this CM Protocol, capitalized terms are intended to have the same
meaning as defined in the Agreement.

1.1. Organization

The Owner will be the overall program manager for the Project and retain control
of the Site. Contractor has clear boundaries for its scope of work and for the
construction area Contractor is managing. The integrated Owner/Contractor
organization chart can be found in Exhibit F to the Agreement which depicts both
the home office and Site organizations.

1.1.1. Contractor Project Organization

Contractor will lead the team that is responsible for the coordination and
execution of the CM ISBL Work. Owner personnel supporting these activities will
function as Borrowed Employees. The ISBL Construction Manager will be an
integral participant in the overall Site Management Team (defined below).

The Contractor’s Scope of Services is organized along Contractor’s traditional
EPCM large project structure which will be integrated into Owner’s overall
Project organization. In general, engineering and procurement activities will be
performed in the Houston office for the gasification island and in the Frederick
office for the power island. Construction will be performed on a construction
management basis using qualified local, regional, and national contractors.
Start up activities are to be performed by an Owner-led integrated field site
organization. The key Contractor positions (and general description of authority
and roles) are as follows:

PROJECT DIRECTOR (***)

 

  •  

Overall signature authority for all aspects of the Project (as it relates to CM
ISBL Work)

 

  •  

Copied on correspondence as indicated in Section 1.2.1 of this CM Protocol and
in accordance with a communications and distribution matrix currently being
developed by the Parties

 

  •  

Signature authority for Agreement requirements (such as Change Orders) and all
other issues relating to the Agreement

 

3

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

PROJECT MANAGER (***)

 

  •  

Responsible for overall CM ISBL Work and day-to-day project execution with
respect to the CM ISBL Work

 

  •  

Primary contact for all Agreement requirements

 

  •  

Signature authority for Agreement requirements (such as Change Orders)

 

  •  

Management of the Agreement

 

  •  

Overall signature authority for all aspects of the Project (as it relates to CM
ISBL Work)

 

  •  

Copied on correspondence as indicated in Section 1.2.1 of this CM Protocol and
in accordance with a communications and distribution matrix currently being
developed by the Parties

 

  •  

Liaison for Borrowed Employees

PROJECT ENGINEERS (***)

 

  •  

Responsible to Project Manager for day-to-day project technical execution for
respective areas

 

  •  

Primary contact for Engineering Services matters with Owner, Managed Vendors,
and GE

 

  •  

Contact (with Project Manager) for technical requirements related to Agreement

 

  •  

Copied on all correspondence ( in accordance with a communications and
distribution matrix currently being developed by the Parties) relating to
technical matters with Owner, Managed Vendors and GE

PROJECT PROCUREMENT MANAGER (***)

 

  •  

Responsible to Project Manager for day-to-day project procurement activities

 

  •  

Primary contact for Procurement Services matters with Owner and Managed Vendors

 

  •  

Contact (with Project Manager) for Procurement Services requirements related to
Agreement

 

  •  

Copied on all correspondence (in accordance with a communications and
distribution matrix currently being developed by the Parties ) relating to
procurement matters with Owner and Managed Vendors

PROJECT CONTRACTS MANAGER (***)

 

  •  

Responsible to Project Manager for day-to-day contracts activities

 

  •  

Primary contact for Owner Service Contracts matters with Owner and Managed
Vendors

 

  •  

Contact (with Project Manager) for Owner Service Contracts requirements related
to Agreement

 

  •  

Copied on all correspondence ( in accordance with a communications and
distribution matrix currently being developed by the Parties) relating to Owner
Service Contracts matters with Owner and Managed Vendors

ISBL CONSTRUCTION MANAGER (***)

 

  •  

Responsible to Project Manager for day-to-day CM ISBL Work at Site

 

4

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

  •  

Primary interface with Owner and Owner’s Project Director-Project Execution,
Managed Vendors and GE for CM ISBL Work at Site

 

  •  

Contact (with Project Manager) for CM ISBL Work requirements related to
Agreement

 

  •  

Copied on all correspondence ( in accordance with a communications and
distribution matrix currently being developed by the Parties) relating to CM
ISBL Work with Owner, Managed Vendors and GE

1.1.2 Owner Project Organization

Owner’s Project General Manager will have responsibility for the overall
Project. Owner’s Project Director – Project Execution will have overall
authority to direct activities at the Site. Owner will lead the OSBL
construction team, which is responsible for the coordination and execution of
the OSBL Work (as defined in Part I Section 2.3 of the Scope Book). Contractor
personnel supporting these functions will serve as Borrowed Employees. The OSBL
Construction Manager will be an integral participant in the overall Site
Management Team. Owner will commission and start-up the Facility. The key Owner
positions (and general description of authority and roles) are as follows:

VICE PRESIDENT MAJOR PROJECTS (***):

 

•  

Signature authority for Agreement requirements (such as Change Orders) and all
other issues relating to the Agreement

 

•  

Overall signature authority for all aspects of the Project

PROJECT GENERAL MANAGER (***):

 

  •  

Responsible for overall Project

 

  •  

Primary contact for the Agreement

 

  •  

Signature authority for Agreement requirements (such as Change Orders) and all
other issues relating to the Agreement

 

  •  

Management of the Agreement

 

  •  

Overall signature authority for all aspects of the Project

 

  •  

Copied on correspondence as indicated in Section 1.2.1 of this CM Protocol and
in accordance with a communications and distribution matrix currently being
developed by the Parties

 

  •  

Liaison for Borrowed Employees

PROJECT DIRECTOR-ENGINEERING & TECHNICAL (***):

 

  •  

Signature authority for the following areas:

 

  •  

Engineering Services

 

  •  

Procurement Services for Owner Equipment until delivered to the Site

 

  •  

Engineering and specifications

 

  •  

Contract administration of Owner Equipment

 

  •  

All expediting, quality assurance and technical evaluation

 

  •  

Traffic and logistics of Owner Equipment

 

  •  

Invoice approval

 

  •  

Owner Services - Bechtel home office technical specifications

 

5

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

PROJECT DIRECTOR-PROJECT EXECUTION (***)

 

  •  

Signature authority for the following areas:

 

  •  

CM ISBL Work

 

  •  

Owner Services

 

  •  

Procurement of all Owner Services

 

  •  

Contract administration of Owner Services

 

  •  

Invoice approval

 

  •  

Overall management of Site execution

 

  •  

Shared Services

 

  •  

Management of all Shared Services Teams

 

  •  

Management of all Site services

 

  •  

OSBL Work

 

  •  

Administrative issues relating to Borrowed Employees

MANAGING DIRECTOR – SOURCING & MATERIALS MANAGEMENT (***)

 

  •  

Approval of all bidders

 

  •  

Approval of bid documents prior to submittal to bidders

 

  •  

Approval of any changes to pro forma terms

 

  •  

Approval of any variations to the bid documents

 

  •  

Final award

1.1.3 Shared Services Team

The Shared Services team will be responsible for supporting both Construction
Managers (ISBL and OSBL). Lead positions in the Shared Services team will be
responsible for developing and implementing the appropriate strategy for their
respective functional area across the Project as well as efficient utilization
of resources within the functional area. Owner will also appoint personnel in a
“shadow role” within the Shared Services team. Personnel in such “shadow role”
will assist the Project in a program oversight role, auditing to insure that the
work is completed in a manner consistent with the Agreement, this CM Protocol,
and Owner policies, as applicable.

Owner will manage the Shared Services which consist of the following functions:

 

  •  

Quality Assurance

 

  •  

Project Support Services (Cost/Document Control/IT Support)

 

  •  

Commissioning and Start Up

 

  •  

Environmental Safety and Health

 

  •  

Contract Management

 

  •  

Site Materials Management

 

  •  

Project Schedule Management

Quality Assurance

 

6

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

  •  

The Quality Assurance Team will perform and manage quality activities at the
Site. The Quality Assurance Team will verify and monitor all contractors’
(including Managed Vendors’ and GE’s ) and their subcontractors’ adherence with
the Quality Assurance Plan. Quality assurance audits supplemented with
surveillances will be conducted by the Quality Assurance Team to verify the
Project’s conformance to approved policies, procedures and instructions,
including: review and status of contractor processes and procedures, independent
verification of work being performed, and ensuring completed work is fully
compliant with the design requirements; provided, however, that the day-to-day
quality surveillances of the CM ISBL Work will be performed by Contractor. All
inspections will be documented, and corrective work, if any, will be authorized
by appropriate personnel. The key position within the Quality Assurance Team is:

Quality Program Coordinator:

 

  •  

Maintains and verifies implementation of the Quality Assurance Plan for the
Project. Manages and coordinates the Quality Assurance Plan activities
associated with one or more functions in engineering, environmental,
procurement, construction, testing, and operations. Advises Site Management Team
of Project quality assurance problems and progress.

The Quality Program Coordinator will designate at least one individual from the
Quality Assurance Team to take day-to-day direction from the ISBL Construction
Manager.

Project Support Services (Cost/Document Control/IT Support)

The Project Support Services Team will perform Site services for cost
engineering, document control and IT support as follows:

Cost Engineering

Responsible for the overall cost control, cost analysis, performance, and
estimating functions for the Site.

Document Control

Responsible for the overall management and control of design documents for the
Site.

IT Support

Responsible for the overall information technology support for the Site,
including equipment purchase and maintenance and system set-up.

The key position within the Project Support Services Team is:

Project Support Services Manager:

 

7

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

  •  

Directs cost estimating, analysis, controls, maintenance, monitoring, and impact
identification, and supports recovery plan development activities. Directs the
preparation and presentation of Project estimates and cost forecasts. Supports
Project organizational and administrative activities. Provides generally
non-routine cost engineering/planning. Identifies, analyzes, and provides
solutions to cost engineering problems. Directs IT support, IT equipment
purchase and maintenance, and systems setup. Directs field document controls
systems and processes. Advises Site Management Team of Project Support Services
problems and progress.

The Project Support Services Manager will designate at least one individual from
the Project Support Services Team to take day-to-day direction from the ISBL
Construction Manager.

Commissioning and Start Up

 

  •  

The Commissioning and Startup Team will be responsible for developing and
implementing a strategy for the overall commissioning and startup of the entire
Facility.

 

  •  

Contractor will supply startup and operations personnel to the Commissioning and
Startup Team as Borrowed Employees. The Contractor ISBL Systems Coordinator will
mobilize to the Site to support commissioning, startup and operation activities
of the CM ISBL Work.

The key position within the Commissioning and Start Up Team is:

Commissioning/Startup Manager

 

  •  

Implements the strategy for the overall commissioning and startup of the entire
Facility and manages and supervises all commissioning/startup activities and
personnel (including those activities and startup personnel of Managed Vendors
and GE) on the Project. Plans and directs startup assignments on the Project.
Technical responsibility for organizing, executing, and coordinating these
assignments. Makes day-to-day decisions within assigned area or project and
makes recommendations to department or Project management regarding policy and
procedure. Responsible for review of Project designs and recommendation of
changes to design so that Project is safe and operable. Advises Site Management
Team of commissioning and start up problems and progress.

Environmental, Safety and Health (ES&H)

 

  •  

The Site ES&H Team is responsible for the implementation, management and
enforcement of the Environmental, Safety and Health Plan for the Site; provided,
however, that the day-to-day ES&H oversight of the CM ISBL Work will be
performed by Contractor.

The key position in the ES&H Team is:

 

8

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ES&H Manager

 

  •  

Supervises the ES&H functions for the entire Project and interfaces with the
Owner’s Senior Safety Professional on a periodic basis to assure common
agreement on the various safety initiatives and hazard control methods. Advises
Site Management Team of ES&H problems and progress.

The ES&H Manager will designate at least one individual from the ES&H Team to
take day-to-day direction from the ISBL Construction Manager.

Contract Management

The Contract Management Team will administer contracts for the Site.
Responsibilities include management of correspondence with contractors
(including Managed Vendors), managing contractor change requests, evaluating
proposed changes, preparing pre-mobilization checklists, and contract closeout.

The key position within the Contract Management Team is:

Contracts Manager

 

  •  

Responsible for administering contracts at the Site including implementation of
the Owner Project Group work process procedures and automated contract
management systems. Responsible for the training of personnel assigned to
support contract administration. Advises Site Management Team of contracts
problems and progress.

The Contracts Manager will designate at least one individual from the Contract
Management Team to take day-to-day direction from the ISBL Construction Manager.

Site Materials Management

The Materials Management Team is responsible for materials management for the
Site including furnishing current status of equipment and material at the Site
and will act as liaison between Site and off Site procurement in coordination of
these efforts. The Materials Management Team will be responsible for the receipt
inspection; resolution of unsatisfactory, overage, shortage, and damage reports;
Site materials management; Site traffic and logistics management; storage and
maintenance; inventory control; and issuance of equipment and materials to
contractors. The Materials Management Team will also be responsible for
procurement of miscellaneous material not included on the Material Assignment
Schedule.

The key position within the Materials Management Team is:

Director of Materials Management:

 

9

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

  •  

Leads the Project and field materials management activities to ensure the
overall organizational effectiveness among all functions responsible for the
materials management process. Establishes policy and monitors and approves the
development of automated and manual material management and inventory control
systems. Plans, directs, coordinates, and monitors personnel actions for
material management staff. Advises Site Management Team of material management
problems and progress.

The Director of Materials Management will designate at least one individual from
the Materials Management Team to take day-to-day direction from the ISBL
Construction Manager.

Project Schedule Management

 

•  

The Project Schedule Management Team is responsible for creating, managing,
statusing, and issuing the Project Schedule and other general planning and
scheduling activities at the Site.

 

•  

As the construction contract packages are awarded, the Project Schedule
Management Team will incorporate contractors’ approved level 3 schedules into
the Project Schedule. The Project Schedule Management Team will, on a weekly
basis, receive inputs from the Contractor (which consists of the Contractor EP
Schedule) and other contractors for integration into the Project Schedule and
will subsequently status the Project Schedule and report status and variances to
Contractor and others as applicable. The Project Schedule Management Team will
lead the development and coordination of any required recovery plan.

 

  •  

The key position within the Project Schedule Management Team is:

Project Schedule Manager:

 

  •  

Supervises the creating, managing, statusing, and issuing of the Project
Schedule and other general planning and scheduling activities at the Site.
Advises Site Management Team of Project scheduling problems and progress.

The Project Schedule Manager will designate at least one individual from the
Project Schedule Management Team to take day-to-day direction from the ISBL
Construction Manager.

1.1.4. Joint Owner/Contractor Teams

The Owner and Contractor will establish certain committees and teams to assist
with Project management. The Steering Committee will be established and perform
in accordance with the terms of the Agreement. The Parties will also establish a
Site Management Team to perform the overall execution, functional, and
administrative management of the day-to-day work activities at the Site. The
Site Management Team is an integrated Owner/Contractor leadership team and will
consist of the following functional managers:

 

  •  

Project Director-Project Execution

 

10

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

  •  

CM ISBL Construction Manager

 

  •  

OSBL Construction Manager

 

  •  

Engineering Manager

 

  •  

Project Support Services Manager

 

  •  

Quality Program Coordinator

 

  •  

ES&H Manager

 

  •  

Commissioning/Start-Up Manager

 

  •  

Contracts Manager

 

  •  

Director of Materials Management

 

  •  

Project Schedule Manager

1.2. Communications Procedures

1.2.1. COMMUNICATIONS BETWEEN OWNER AND CONTRACTOR

Owner will have authority to direct all matters relating to the Project, subject
to the communications protocol described below. Owner reserves the right to
recommend or direct changes to the order and approach of the work by defined
communications with the authorized Contractor representatives, as described
below.

Subject to the final sentence of this paragraph, any “significant”
communications must be delivered in writing by letter, transmitted via the
designated Owner eRoom created solely for Contractor and Owner access (the
“Duke/Bechtel eRoom”). Significant communications directed to Contractor will
also be e-mailed to the Contractor’s Project Manager with copies to Contractor’s
Project Director. Significant communications directed to Owner will also be
e-mailed to Owner’s General Manager with copies to Owner’s Assistant General
Counsel. Any formal notices that require service upon another Party (such as a
notice of suspension, notice of breach, etc., in each case, a “Formal Notice”)
shall be delivered in accordance with Section 24.9 of the Agreement.

Significant communications include the following:

 

  •  

Communications that reflect the position of Owner or Contractor

 

  •  

Original messages of policies or directives

 

  •  

Communications that direct changes to the order and approach of Contractor’s
Services that have a significant actual or potential effect on the cost, design,
quality, safety, schedule, work process and procedures, or performance

 

  •  

Communications relating to Changes or amendments to the Agreement

All “significant” communications issued by Owner will be issued by the authority
of the Project General Manager or designee. All “significant” communications
issued by Contractor will be issued by the authority of the Contractor Project
Manager or designee. The Project General

 

11

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Manager and the Contractor Project Manager may designate individuals, in
writing, with a signature authority.

All Project communications between Contractor and Owner (other than any Formal
Notice or technical data as described below) and all commercial data will be
placed through the Duke/Bechtel eRoom. Contractor is responsible for issuance of
commercial and technical data into the designated Owner eRoom.

Technical data will be placed by Contractor in the designated eRoom created
solely for Owner, Contractor and GE access (“3-way eRoom”) which resides on the
Owner’s server. This 3-Way eRoom is designed for the communication exchange
between Owner/Contractor/General Electric for certain Contractor and Managed
Vendor technical information.

1.2.2. COMMUNICATION TO MANAGED VENDORS

Contractor will be responsible for the day-to-day communication with Managed
Vendors; provided, however that Owner reserves the right to communicate with all
Managed Vendors at its discretion but will to the extent possible coordinate
such communication with Contractor. The Contractor will copy the Owner on any of
its correspondence with the Managed Vendors by issuing a copy to the
Duke/Bechtel eRoom.

Contractor has established a Managed Vendor eRoom on Contractor’s server
(“Vendor eRoom”) for exchanging technical data among the Managed Vendors for
review and issuance. The Managed Vendors will issue all of their respective
communications and related data to the Vendor eRoom. Contractor is responsible
for issuing technical data received from the Managed Vendors to Owner into the
3-way eRoom. It is the intent of the Parties that Contractor will handle
technical data received from GE in the same manner as technical data received
from the Managed Vendors; ***.

1.2.3 SITE COMMUNICATION

In this integrated arrangement some Owner personnel will directly utilize
Contractor applications within the Contractor network. Only Owner personnel
authorized by Contractor (and identified as account holders for this purpose)
utilizing Contractor managed devices will be allowed to connect directly to the
Contractor network. Several Contractor applications will be made accessible via
web based interfaces to authorized Owner personnel external to the Contractor
network. Tools such as eRoom, CTI and BecTransfer will be enabled in this
capacity.

 

12

RESTRICTED DUKE-BECHTEL CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

EXHIBIT C

***



--------------------------------------------------------------------------------

EXHIBIT D

SITE DESCRIPTION

The Site shall mean that area of land located in Sections 1 and 12 of Township
04 North and Range 08 West in Vigo Township, Knox County, Indiana, and
generally west of the West Fork of the White River, north of State Road
358, east of State Road 67, and south of the site of the existing Duke Energy
Edwardsport Generating Station as shown on the attached drawing.



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF TECHNICAL DATA

 

  1. Major foundation stress calculations (including electronic files)

 

  2. Structural steel stress calculations (including electronic files)

 

  3. Critical pipe stress calculations (including electronic files)

 

  4. Electrical system calculations, e.g., short circuit, relay coordination,
etc. (including electronic files)



--------------------------------------------------------------------------------

EXHIBIT F

***



--------------------------------------------------------------------------------

EXHIBIT G

***



--------------------------------------------------------------------------------

EXHIBIT H

***



--------------------------------------------------------------------------------

EXHIBIT I

***



--------------------------------------------------------------------------------

EXHIBIT J

***



--------------------------------------------------------------------------------

EXHIBIT K

***



--------------------------------------------------------------------------------

EXHIBIT L



--------------------------------------------------------------------------------

June 9, 2008

Bechtel Power Corporation

5275 Westview Drive

Frederick, MD 21703

Attn: Amos A. Avidan

 

  Re: Confidentiality Agreement

Dear Amos:

Duke Energy Indiana, Inc. (“Duke”, which term shall, for purposes of this
Agreement, include its affiliates and subsidiaries) and Bechtel Power
Corporation (“Bechtel”, which term shall, for purposes of this Agreement,
include its affiliates and subsidiaries) (Duke and Bechtel each a “Party” and
collectively, the “Parties”), together with the General Electric Company (“GE”),
previously entered into that certain Amended and Restated Confidentiality
Agreement dated as of July 26, 2007 (the “Existing Confidentiality Agreement”),
relating to disclosure of confidential information in connection with their
respective preliminary work on the Edwardsport integrated gasification combined
cycle facility (the “Project”). Further, the Parties previously entered into a
Technical Services Agreement effective as of February 13, 2006, as amended by
Amendment No. 1 dated May 30, 2006, and another Technical Services Agreement
effective as of May 7, 2007 with respect to such preliminary work relating to
the Project. The Parties are entering into negotiations relative to a definitive
agreement between the Parties with respect to the Project and desire to enter
into a third Technical Services Agreement, dated as of the date hereof, for
purposes of undertaking additional work for the development and construction of
the Facility. As a result of such third Technical Services Agreement, the
Parties now desire to enter into this confidentiality letter agreement (this
“Agreement”), in order, among other things, (i) for Duke to use the Confidential
Information (as defined below) of Bechtel for the purposes of design,
construction, maintenance, operation, repair, modification, licensing,
simulation, commissioning and decommissioning of the Project, training,
consultation and compliance with laws in respect of the Project, and otherwise
for Duke’s internal business purposes and (ii) for Bechtel to use the
Confidential Information of Duke for the purposes of fulfilling its contractual
obligations to Duke in respect of the Project (such purposes described in the
foregoing clauses (i) and (ii) of this paragraph, collectively, the “Purposes”).
Each Party furnishing its Confidential Information shall be hereinafter referred
to, with respect to such information, as the “Disclosing Party,” and each Party
receiving such information shall be hereinafter referred to, with respect to
such information, as the “Receiving Party”.

All information regarding a Party’s properties, employees, finances, businesses,
operations, assets, prospects, financial affairs and proprietary technology
furnished or disclosed by a Disclosing Party or its Representatives (as defined
below) to the other Party, whether furnished or disclosed before or after the
date hereof and regardless of the manner in which it is furnished or disclosed,
that is: (i) written or electronic and clearly marked ‘Confidential’,
‘Proprietary’, ‘Bechtel Sulfur Confidential’ or ‘Bechtel Sulfur Information’1,
or (ii) if furnished or disclosed orally or visually, is identified by the
Disclosing Party as being ‘Confidential’,

 

1 Attachment No. 1 hereto contains a complete definition of “Bechtel Sulfur
Information”.



--------------------------------------------------------------------------------

‘Proprietary’, ‘Bechtel Sulfur Confidential’ or ‘Bechtel Sulfur Information’ at
the time of such oral or visual disclosure and also identified as such in a
writing or electronic message sent by the Disclosing Party and received by the
Receiving Party within ten (10) days after such disclosure, such writing or
electronic message setting forth (A) the date and approximate time of the oral
or visual disclosure, (B) the names of the Representatives of each Party
disclosing and receiving such oral or visual disclosure and (C) the information
that was identified by the Disclosing Party at the time of oral or visual
disclosure as being ‘Confidential’, ‘Proprietary’, ‘Bechtel Sulfur Confidential’
or ‘Bechtel Sulfur Information’ (such information described in the foregoing
clauses (i) and (ii) of this paragraph, collectively, the “Confidential
Information”). All such information disclosed by a Disclosing Party or its
Representatives shall remain the Disclosing Party’s Confidential Information
notwithstanding the inclusion of such information in summaries or other
documents created by the other Party or its Representatives.

The term “Confidential Information” shall not include information that: (a) is
or becomes available to the public other than as a result of a disclosure by the
Receiving Party or any of its Representatives (as defined below) in breach of
this Agreement or any previous agreement to which the Parties were previously
bound , (b) was available to the Receiving Party on a non-confidential basis
prior to its disclosure by the Disclosing Party or its Representatives from a
person who was not known by the Receiving Party or any of its Representatives to
be otherwise bound by a confidentiality agreement with the Disclosing Party or
any of its Representatives, or otherwise under an obligation to the Disclosing
Party or any of its Representatives not to transmit the information to the
Receiving Party, (c) is developed independently by the Receiving Party or any of
its Representatives without use or benefit of information disclosed by the
Disclosing Party, or (d) becomes available to the Receiving Party on a
non-confidential basis from a person other than the Disclosing Party or its
Representatives who is not, to the best of the Receiving Party’s knowledge,
otherwise bound by a confidentiality agreement with the Disclosing Party or any
of its Representatives, or otherwise under an obligation to the Disclosing Party
or any of its Representatives not to transmit the information to the Receiving
Party. Specific information shall not be deemed to fall within one of the
exceptions described in (a) through (d) above solely because it is contained in
more general information that does fall within one of the aforementioned
exceptions.

Subject to the immediately succeeding paragraph, unless otherwise agreed to in
writing by a Disclosing Party, each Party agrees: (a) except as required by law,
rule, applicable regulation, stock exchange rule or disclosure requirement of
the Securities and Exchange Commission (collectively, “Law”), to keep all
Confidential Information of the other Party confidential and not to disclose or
reveal any such Confidential Information to any person other than to: (i) its
directors, partners, officers and employees and those attorneys, accountants,
financial advisors, consultants or other agents or advisors who are not officers
or employees and who need to know such Confidential Information for such Party’s
Purposes (such persons being collectively referred to herein as
“Representatives”); (ii) in the case of Duke, Potential Participants (as defined
below) who need to know such Confidential Information to evaluate participation
in the Project and who have entered into a confidentiality agreement with Duke
substantially in the form attached as Attachment No. 2 hereto; (iii) contractors
and vendors of Duke who need to know Confidential Information of Bechtel for
Duke’s Purposes and who have entered into a confidentiality agreement with Duke
substantially in the form attached as Attachment No. 2 hereto; and
(iv) contractors and vendors of Bechtel who need to know Confidential
Information of Duke for Bechtel’s Purposes and who agree in writing to keep such



--------------------------------------------------------------------------------

information confidential in accordance with the terms of this Agreement; and
(b) not to use, and to take commercially reasonable efforts to cause its
Representatives not to use, Confidential Information of the other Party for any
purpose other than in connection with such Party’s Purposes. During the period
prior to substantial completion of the construction of the Project, competitors
of Bechtel identified in Schedule I attached hereto (each, a “Bechtel
Competitor”) shall use any Confidential Information of Bechtel only for the
purposes of providing technical or advisory services or off-site fabrication
services in connection with the Project and shall have first entered into a
confidentiality agreement with Duke substantially in the form attached as
Attachment No. 3 hereto, and Duke shall permit disclosure only to those Bechtel
Competitor employees in positions and in numbers appropriate to the scope of
work contemplated (but in no event more than ten employees for any
confidentiality agreement without the prior written consent of Bechtel, which
consent shall not be unreasonably withheld). In no event shall Duke allow any
Bechtel Competitor to access the Project data room containing Bechtel estimate
data without the prior written consent of Bechtel. Each Party will be
responsible for any breach of this paragraph by any of its Representatives. Each
Party will be bound by the foregoing obligations of confidentiality hereunder
for a period of five (5) years from the date hereof. With respect to Bechtel
Sulfur Information, the Receiving Party’s obligation shall be evergreen, so long
as such information shall not be available to the public, and have no
termination.

In connection with the Project, Duke may deem it necessary or advisable to
discuss the Project with one or more third parties with respect to such third
parties’ potential participation with respect to the Project (each, a “Potential
Participant”). In this regard, it may be necessary or advisable for Duke to
disclose to a Potential Participant Bechtel’s Confidential Information. Bechtel
hereby consents to any future discussions between Duke and any Potential
Participants with respect to the Project and to the disclosure of Bechtel
Confidential Information by Duke to any and all Potential Participants, so long
as such Potential Participant has entered into a confidentiality agreement with
Duke on the terms set forth in the preceding paragraph. Notwithstanding the
foregoing, in the event that Duke does not pursue participation in the Project
with a Potential Participant, but continues work on the Project with Bechtel,
Duke agrees not to thereafter disclose, and will direct its Representatives not
to thereafter disclose, to such Potential Participant any further Confidential
Information of Bechtel, subject to the exceptions set forth in this Agreement.

The Parties acknowledge and agree that Bechtel and GE are parties to an
agreement protecting the confidentiality of each of their respective
Confidential Information. Accordingly, and notwithstanding anything to the
contrary herein, (a) Duke and its Representatives shall be free to disclose
Bechtel’s Confidential Information (unless marked “Restricted Duke-Bechtel
Information” or something substantially similar that indicates that disclosure
to GE is not permitted), including Bechtel Sulfur Information, to GE and its
affiliates without first entering into any agreement therewith regarding
protection of Bechtel’s Confidential Information and (b) Duke shall have no
liability to Bechtel or to any third party for the failure or alleged failure of
GE or any of its affiliates to protect the confidentiality of Bechtel’s
Confidential Information.

In the event that a Receiving Party or any of its Representatives is legally
compelled, pursuant to a subpoena, civil investigative demand, regulatory demand
or other process or Law, to disclose any Confidential Information of the other
Party, such Receiving Party agrees



--------------------------------------------------------------------------------

that it will provide the Disclosing Party with prompt notice of such request or
requirement (if legally permissible to do so) to enable the Disclosing Party, at
the Disclosing Party’s sole expense, to seek an appropriate protective order or
other remedy, to consult with the Receiving Party with respect to the Disclosing
Party taking steps to resist or narrow the scope of such request or legal
process, or to waive compliance, in whole or in part, with the terms of this
Agreement. In any such event, the Receiving Party will use commercially
reasonable efforts to ensure that all such Confidential Information of the other
Party that is so disclosed will be accorded confidential treatment and shall
furnish only that portion of such Confidential Information that the Receiving
Party is advised by counsel is legally required. If, in the absence of a
protective order, the Receiving Party or any of its Representatives is compelled
to disclose Confidential Information of the other Party as a matter of Law, the
Receiving Party shall disclose only that part of such Confidential Information
as is required by Law to be disclosed (in which case, prior to such disclosure,
the Receiving Party will, to the extent practicable and permissible, advise and
consult with the Disclosing Party and its counsel as to such disclosure and the
nature and wording of such disclosure), and, to the extent practical in the
circumstances, the Receiving Party will use its reasonable efforts to obtain
confidential treatment for any Confidential Information so disclosed.

In connection with the Project, Duke may deem it necessary or advisable to
discuss certain matters relating to the Project with the Midwest Independent
System Operator (MISO), the Indiana Utility Regulatory Commission (IURC), the
Indiana Department of Environmental Management (IDEM), the Indiana Office of
Utility Consumer Counselor (OUCC), the federal Environmental Protection Agency
(EPA), or other similar entity whose involvement or approval is necessary or
prudent for carrying out the Project or the work required by other agreements
between the Parties. In this regard, it may be necessary or prudent for Duke to
disclose to such persons the proposed terms thereof or Bechtel’s Confidential
Information. In holding such discussions, Duke undertakes to convey to such
persons the importance of maintaining confidentiality with respect to the
matters that are discussed. Accordingly, Bechtel hereby consents to discussions
between the foregoing persons, on the one hand, and Duke and its
Representatives, on the other, regarding regulatory matters pertinent to the
Project and Duke may disclose Confidential Information of Bechtel to MISO, IURC,
IDEM, OUCC, EPA or other similar entity in such discussions.

Each Receiving Party acknowledges that Confidential Information is and at all
times remains the sole and exclusive property of the Disclosing Party, and the
Disclosing Party has the exclusive right, title and interest to its Confidential
Information. No right or license, by implication or otherwise, is granted by the
Disclosing Party as a result of disclosure of Confidential Information under
this Agreement, but such right or license may arise as specified in any prior or
future agreements between the Parties.

Each Receiving Party acknowledges that no Disclosing Party nor any of its
Representatives, by its signature below, makes any express or implied
representation or warranty as to the accuracy or completeness of its
Confidential Information, and each Receiving Party agrees that none of such
persons, by sole reason of this Agreement, shall have any liability to any
Receiving Party or any of its Representatives relating to or arising from the
use of any Confidential Information by the Receiving Party or its
Representatives or for any errors therein or omissions therefrom. For the
avoidance of doubt, the foregoing shall not negate or restrict any express or
implied representation or warranty relating to the accuracy or completeness of a



--------------------------------------------------------------------------------

Party’s Confidential Information arising as specified in any other agreements
between the Parties.

This Agreement binds the Parties only with respect to the matters expressly set
forth herein and nothing in this Agreement shall bind any of the Parties to
other specific terms or conditions relating to the Project. Neither of the
Parties is bound or committed to negotiate or consummate the Project by virtue
of this Agreement unless and until a definitive agreement on such matters
between the Parties has been executed and delivered on behalf of each such Party
by its duly authorized officer.

Each Receiving Party is aware, and will advise its Representatives who are
informed of the matters that are the subject of this Agreement, of the
restrictions imposed by the United States securities laws on the purchase or
sale of securities by any person who has received material, non-public
information from the issuer of such securities and on the communication of such
information to any other person when it is reasonably foreseeable that such
other person is likely to purchase or sell such securities in reliance upon such
information. Each Receiving Party hereby confirms that it, and its
Representatives, will take any action necessary to prevent the use of any
information about any Disclosing Party in a way which might violate any
antitrust or other applicable Law.

Notwithstanding anything to the contrary herein, Duke shall have the right to
permit visitors to tour the Edwardsport integrated gasification combined cycle
facility without entering into any confidentiality agreement with such visitors
prior to such tour.

It is understood that the covenants of this Agreement and the Confidential
Information disclosed are special, unique and of extraordinary character. Each
Disclosing Party may be irreparably harmed by a breach of this Agreement by a
Receiving Party, and the use of the Confidential Information for the business
purposes of any person other than the Disclosing Party may enable such person to
compete unfairly with the Disclosing Party. Without prejudice to the rights and
remedies otherwise available to each of the Parties, each Party shall be
entitled to seek equitable relief by way of injunction or otherwise if another
Party or any of its Representatives breaches or threatens to breach any of the
provisions of this Agreement. It is further understood and agreed that no
failure or delay by a Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power or privilege hereunder.

Each Party shall be responsible for the costs and expenses incurred by it and
its Representatives in carrying out the purposes of this Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana applicable to contracts executed in and to be performed in
that state.

This Agreement shall be binding on the Parties and their respective successors
and permitted assigns. Any assignment of this Agreement, in whole or in part, by
either Party without the prior written consent of the other Party hereto shall
be null and void ab initio.

This Agreement is solely for the benefit of the Parties, and this Agreement
shall not be deemed to confer upon or give to any third party any remedy, claim
of liability or reimbursement, cause of action or other right.



--------------------------------------------------------------------------------

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, illegal or unenforceable, the remainder of the provisions of this
Agreement shall remain in full force and effect. The Parties shall endeavor in
good faith negotiations to replace any invalid, illegal or unenforceable
provision with a valid, legal and enforceable provision, the effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision.

No modification of this Agreement or waiver of the terms and conditions hereof
shall be binding upon the Parties, unless approved in a writing signed by each
of the Parties.

This Agreement contains the entire agreement among the parties concerning the
subject matter hereof and supersedes any and all previous understandings or
agreements, whether written or oral, pertaining to said subject matter,
including the Existing Confidentiality Agreement, which is hereby terminated
with respect to Duke and Bechtel without surviving obligations. This Agreement
may be executed in counterparts, each of which shall be an original, but all of
which together shall constitute one and the same agreement.

Bechtel shall not, and shall not permit any of its Representatives to, issue any
press or publicity release, concerning this Agreement, the Project or any other
agreement between the Parties relating to the Project without the express prior
written consent of Duke, which shall not be unreasonably withheld.

Please acknowledge your agreement to the foregoing by countersigning this
Agreement in the space provided below and returning to the undersigned a fully
executed original copy of this Agreement.

Sincerely,

 

DUKE ENERGY INDIANA, INC. By:  

/s/ W. Michael Womack

Name:   W. Michael Womack Title:   Vice President

Accepted and Agreed as of the date first written above:

 

BECHTEL POWER CORPORATION By:  

/s/ Amos A. Avidan

Name:   Amos A. Avidan Title:   IGCC/Gasification Operations Manager



--------------------------------------------------------------------------------

Attachment No. 1 – Definition of “Bechtel Sulfur Information”

“Bechtel Sulfur Information” means Bechtel’s information relating to processes
for the conversion of hydrogen sulfide to elemental sulfur in an environmentally
acceptable manner, including but not limited to, Claus sulfur recovery, tail gas
treating, and thermal oxidizing.



--------------------------------------------------------------------------------

Attachment No. 2 – Form of Confidentiality Agreement (non-competitors)



--------------------------------------------------------------------------------

Form Non-Disclosure and Secrecy Agreement

THIS NON-DISCLOSURE AND SECRECY AGREEMENT (this “Agreement”) is entered into as
of the      day of                     , 20        , between Duke Energy
Indiana, Inc., an Indiana corporation having its principal place of business in
Charlotte, North Carolina (“Duke Energy”), and
                                        , a                         
[corporation] having its principal place of business in                         
(the “Company”). Duke Energy and the Company shall sometimes be individually
referred to herein as a “Party” and collectively as “Parties.”

R E C I T A L S:

A. Duke Energy is developing an integrated gasification combined cycle facility
in Edwardsport, Indiana (the “Facility”).

B. Duke Energy and the Company are engaged in, or intend to engage in,
discussions pursuant to which [(a) Duke Energy may engage the Company to
construct, operate, maintain, modify, repair, test, train, commission,
decommission, license or inspect the Facility, or (b) the Company may consider
purchasing all or a portion of the Facility]. [Tailor to purposes in connection
with the Company.]

C. The Parties acknowledge that each Party may make available to the other
Party, from time to time, in connection with the aforementioned purposes,
certain Confidential Information (as defined below), including Confidential
Information belonging to General Electric Company or its affiliates
(collectively, “GE”) or Bechtel Power Corporation or its affiliates
(collectively, “Bechtel”) that is disclosed by Duke Energy, GE or Bechtel, as
applicable, to the Company.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each Party, the
Parties, intending to be legally bound, agree as follows:

1. Definitions. As used in this Agreement,

(a) “Confidential Information” means all nonpublic information disclosed by, or
on behalf of, a Party (or, with respect to disclosures of GE or Bechtel
nonpublic information to the Company, GE or Bechtel, as applicable) (the
“Disclosing Party”) to the other Party (the “Receiving Party”) or its
Representatives (as defined below), whether disclosed before or after the date
hereof (including any information disclosed under any previous confidentiality
agreements) and regardless of the manner or format of such disclosure, that:
(a) is designated in writing as “confidential,” “proprietary,” “GE Gasification
Information,” “Bechtel Sulfur Information,” or similar designation by the
Disclosing Party at the time of written disclosure; (b) a reasonable person in
the power generation industry would understand to be confidential or proprietary
by virtue of its nature; or (c) is orally or visually disclosed and confirmed
and designated by the Disclosing Party to be “confidential” or “proprietary” in
writing within thirty



--------------------------------------------------------------------------------

(30) days after such oral or visual disclosure. Once orally or visually
disclosed information has been designated as “Confidential” or as a similar
designation, all future disclosures of such information shall be protected,
regardless of whether such future disclosures are marked or designated as
“Confidential” or with a similar designation. “Confidential Information” shall
not include any information that: (i) was publicly available prior to disclosure
thereof to a Receiving Party or its Representatives by a Disclosing Party;
(ii) becomes publicly available after disclosure thereof to a Receiving Party or
its Representatives by a Disclosing Party other than as a result of a public
disclosure by such Receiving Party or its Representatives; (iii) is at the time
of its disclosure to a Receiving Party or its Representatives, or becomes
thereafter, available to the Receiving Party or its Representatives on a
non-confidential basis from a source other than the Disclosing Party and such
source is not, to the best of the Receiving Party’s knowledge, subject to a
confidentiality obligation to the Disclosing Party regarding such information;
(iv) is independently developed by a Receiving Party or its Representatives
without reference to the Disclosing Party’s Confidential Information; or (v) is
approved for disclosure in writing by the Disclosing Party. Specific information
shall not be excluded from the above obligations merely because it is embraced
by more general information excluded under items (i), (ii) or (iii) above. A
specific combination of features or items shall not be so excluded unless the
specific combination itself falls within items (i), (ii) or (iii) above; and

(b) “GE Gasification Information” has the meaning set forth on Schedule A
hereto, which is hereby incorporated by reference into this Agreement; and

(c) “Bechtel Sulfur Information” has the meaning set forth on Schedule B hereto,
which is hereby incorporated by reference into this Agreement; and

(d) “Representative” means (i) any affiliate, director, officer, employee,
agent, advisor or other representative of a Disclosing Party or Receiving Party,
as the case may be, and (ii) any contractor or vendor who needs to know the
Confidential Information to construct, operate, maintain, modify, repair, test,
train, commission, decommission, license or inspect the Facility and who enters
into a Non-Disclosure and Secrecy Agreement with the Receiving Party in
substantially the form hereof with Duke Energy, as well as GE and Bechtel, as
third party beneficiaries thereof.

2. Non-Disclosure. Subject to Section 4 below, the Receiving Party shall
(a) take reasonable precautions to prevent unauthorized disclosure or use of
Confidential Information disclosed to it by, or on behalf of, the Disclosing
Party, such precautions taken being at least as great as the precautions taken
by the Receiving Party to protect its own Confidential Information (but in no
case less than reasonable care), and (b) not disclose Confidential Information
disclosed to it or its Representatives by, or on behalf of, the Disclosing Party
to any third party (other than Duke Energy’s Representatives) without the
Disclosing Party’s prior written authorization. Notwithstanding the foregoing,
the Receiving Party may disclose Confidential Information of the Disclosing
Party to any Representative of the Receiving Party, provided that the Receiving
Party agrees to be responsible for each such Representative’s compliance with
the terms hereunder binding on the Receiving Party. Duke Energy and the Company
agree that Bechtel and GE are third party beneficiaries of this Agreement.



--------------------------------------------------------------------------------

3. Authorized Uses. The Receiving Party and its Representatives shall use any
Confidential Information disclosed to them by, or on behalf of, the Disclosing
Party only (a) to the extent required to construct, operate, maintain, modify,
repair, test, train, commission, decommission, license or inspect the Facility
or (b) in the consideration of purchasing all or a portion of the Facility.

4. Required Disclosure. Notwithstanding anything to the contrary in this
Agreement, a Receiving Party or its Representatives may disclose Confidential
Information disclosed to it by, or on behalf of, the Disclosing Party if
required, according to a good faith belief by Receiving Party’s or its
Representative’s legal counsel, by law, legal process or a government authority.
If a Receiving Party or its Representative is legally compelled to disclose
Confidential Information disclosed to it by, or on behalf of, the Disclosing
Party, or if such disclosure is necessary in order to comply with laws or obtain
or maintain governmental approvals, applications or exemptions, the Receiving
Party or its Representative must provide (if legally permissible to do so) the
Disclosing Party with as much advance written notice as practicable to afford
the Disclosing Party the opportunity to seek a protective order or other remedy
to prevent disclosure. If such protective order or other remedy is not obtained,
the Receiving Party or its Representative, as applicable, shall furnish only
that portion of the Confidential Information disclosed to it by, or on behalf
of, the Disclosing Party that is required in the opinion of its legal counsel
and shall cooperate with the Disclosing Party, at the Disclosing Party’s
expense, to enable the Disclosing Party to obtain a protective order or other
reliable assurance that confidential treatment will be accorded the same.

5. Grantbacks. In the event the Company should obtain a patent, trade secret, or
other intellectual property right, including, without limitation, an improvement
to or a modification of GE Gasification Information, or equipment or materials
used therein, based on or resulting from access to or use of Confidential
Information of GE furnished by Duke Energy or GE, the Company agrees to grant
and hereby grants an irrevocable, royalty-free, non-exclusive license to GE
under such patent and/or such other intellectual property right, together with
the right to extend such license to licensees of GE, all without accounting to
the Company therefor.

6. Return or Destruction of Confidential Information. If any Party decides that
it does not wish to continue discussions with respect to the Facility, such
Party will promptly notify the other Party of that decision by giving a written
termination notice. In such case or at any time for any reason, upon the written
request of the Disclosing Party, the Receiving Party will, and will cause its
Representatives to, promptly, (i) deliver to the Disclosing Party all original
Confidential Information (whether written or electronic) furnished to the
Receiving Party or its Representatives by or on behalf of the Disclosing Party,
and (ii) if specifically requested by the Disclosing Party, destroy any copies
of such Confidential Information (including any extracts therefrom); provided,
however, so long as the Company is not in breach of any term of this Agreement
with respect to Confidential Information of GE or Bechtel, the Company shall not
be required to return or destroy Confidential Information at the request of GE
or Bechtel, as applicable, to the extent the Company requires such Confidential
Information to perform its obligations with respect to the Facility. Upon
written request of the Disclosing Party for any reason, the Receiving Party
shall, and shall cause its Representatives to, cause one of its duly authorized
officers to certify in writing to the Disclosing Party that the requirements of
the



--------------------------------------------------------------------------------

preceding sentence have been satisfied in full. Notwithstanding the termination
of any discussions with respect to the Facility or the return or destruction of
any Confidential Information, the Receiving Party will continue to be bound by
terms of this Agreement as provided herein.

7. Miscellaneous.

(a) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder shall be assigned by any Party (whether by operation of law or
otherwise), and any such assignment shall be null and void, except with the
prior written consent of the other Party. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

(b) The Parties acknowledge and agree that no failure or delay by a Party in
exercising any right or privilege hereunder shall operate as a waiver thereof.
The provisions of this Agreement may be modified or waived only in writing
signed by the Party from whom compliance is sought.

(c) The Company agrees that neither GE nor Bechtel (i) makes any warranty to the
Company as to the accuracy or completeness of the Confidential Information of GE
or Bechtel; or (ii) shall have any liability to the Company resulting from the
use of any Confidential Information of GE or Bechtel.

(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, without regards to the principles of conflicts of
laws thereof.

(e) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. A facsimile of any signature shall have the same force and
effect as an original.

(f) Each Party acknowledges and agrees that money damages would not be a
sufficient remedy for any breach of this Agreement by such Party and that the
other Party shall be entitled to seek equitable relief, including seeking an
injunction and specific performance, as a remedy for any such breach. Such
remedies shall not be deemed to be the exclusive remedies for a breach of this
Agreement, but shall be in addition to all other remedies available at law or
equity.

(g) This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter herein and supersedes and cancels any prior
agreements, representations, warranties, or communications, whether oral or
written, between the Parties relating to the subject matter herein.

(h) A Receiving Party shall: (i) notify the Disclosing Party immediately upon
discovery of any unauthorized disclosure or use of Confidential Information
disclosed by, or on behalf of, the Disclosing Party; and (ii) cooperate, without
charge, with reasonable efforts by the



--------------------------------------------------------------------------------

Disclosing Party to regain possession of such Confidential Information, prevent
further breaches of this Agreement or prevent further unauthorized uses or
disclosures of such Confidential Information.

(i) As between the Disclosing Party and the Receiving Party, the Disclosing
Party shall remain the owner of all rights in Confidential Information disclosed
by, or on behalf of, the Disclosing Party. Except for the limited right to use
such Confidential Information for the purposes set forth in Section 3 above,
nothing in this Agreement grants any express, implied or other license or right
in such Confidential Information to the Receiving Party.

(j) The foregoing confidentiality obligations shall commence on the date hereof
and shall end five (5) years thereafter, except with respect to GE Gasification
Information and Bechtel Sulfur Information, for which such confidentiality
obligations shall be evergreen and shall have no expiration.

(k) If any provision of this Agreement or portion thereof is found to be
invalid, illegal or unenforceable, then, notwithstanding such invalidity,
illegality or unenforceability, the illegal or unenforceable provision or
portion shall be deemed to be deleted from this Agreement and the remaining
provisions shall continue in full force and effect. The Parties specifically
acknowledge that the absence of a time limitation in this Agreement is
reasonable and properly required for the protection of each Confidential
Information disclosed by each Party hereunder. In the event that the absence of
such limitation is deemed by a court of competent jurisdiction to cause this
Agreement to be invalid or unenforceable, then the Parties specifically intend
for such court to impose any such time limitation as such court shall deem
reasonable.

IN WITNESS WHEREOF, each party hereto has executed this Agreement, or caused
this Agreement to be executed on its behalf, all as of the day and year first
above written.

 

Duke Energy Indiana, Inc. By:  

 

Name:  

 

Title:  

 

The Company:

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A

“GE Gasification Information” shall mean Confidential Information provided,
directly or indirectly, by Duke Energy to the Company that is proprietary solely
to GE, marked as “GE Gasification Information” or similar term and that
describes: (1) the manufacture of synthesis gas (hydrogen and carbon monoxide)
in a secret and proprietary process; and (2) its integration with other elements
for: (a) electric power generation; (b) high purity hydrogen production; and
(c) carbon capture, as described below.

 

(1) The manufacture of synthesis gas in this context refers to the following:

Processes for producing synthesis gas, also known as reducing gas, or fuel gas,
via the partial oxidation of solid, liquid and/or gaseous hydrocarbonaceous
feedstocks, or combinations thereof, with oxygen, such as in the form of high
purity oxygen, enriched air, or air, for the handling, preparation, and
introduction of the feeds into the synthesis gas generation process, including
any temperature moderators, such as steam, water, nitrogen, or carbon dioxide,
for heating, cooling or recovering waste energy from feed, internal, or product
streams, for separating contaminants from the synthesis gas, or otherwise
purifying or processing the synthesis gas for its end use, and for recovering
and processing the contaminants and waste solids for recycle, for disposal, or
to form useful byproducts. Quantities, pressures, temperatures, compositions,
and certain physical and chemical properties of each of the associated streams
are included in this definition. The configuration of control systems that
monitor or govern the flow of these streams and the operation of the process, as
well as the process design of the equipment and the mechanical design of the GE
proprietary equipment used in and for these processes, are also included.

 

(2) The integration of the gasification process with:

 

  (a) that for electric power generation in this context refers to the
following:

 

  (i) Processes for heat exchange between the gasification section, the air
separation unit (ASU), and the combined-cycle power island utilizing steam,
syngas, and water. Quantities, compositions, pressures, and temperatures of each
of these streams are included in this definition. Configuration of control
systems that monitor or govern the flow of these streams, as well as the thermal
design of the Heat Recovery Steam Generator and other heat exchange equipment
are also included.

 

  (ii)

Processes that utilize and integrate the flow of compressed air between the
gasification, ASU, and power plant sections and processes that utilize flows of
diluents to the syngas fed to the combustion turbine. This includes the exchange
of air and fuel diluent streams between the gasification section, the ASU, and
the combustion turbine including these streams’ quantities, temperatures,
pressures, and compositions. The configuration of control systems that monitor
or govern these streams are also included in this definition. Fuel diluent
streams are those streams that



--------------------------------------------------------------------------------

 

are used to enhance the power plant’s output and to reduce emissions of NOx from
the combustion turbine. These diluent streams may include, but are not limited
to, nitrogen, steam, water, and carbon dioxide.

 

  (iii) Control systems configuration and execution, including software that is
involved in the feedback, feed-forward, and hybrid systems that govern the
relationship of fuel flow, oxygen flow, diluent flow, and power plant output.

 

  (b) that for hydrogen production in this context refers to the following:

Processes that increase the yield of hydrogen in the synthesis gas by reacting
steam or water with carbon monoxide in the synthesis gas to form additional
hydrogen, for separating and concentrating the hydrogen to form one or more
gaseous streams of higher hydrogen purity, such as high purity hydrogen, for
modifying the pressure of the feed and product streams, for heating, cooling or
recovering waste energy from feed, intermediate, or product streams, for
recycling hydrogen and non-hydrogen containing gases to increase the net yield
of hydrogen, and for otherwise purifying, or removing or recovering contaminants
from hydrogen-enriched and other product gases, including the synthesis gas.
Quantities, pressures, temperatures, and the compositions of each of the
associated streams are included in this definition. Control systems that monitor
or govern the flow of these streams and the operation of the process, as well as
the mechanical design of the equipment used in and for these processes, are also
included.

 

  (c) that for carbon capture in this context refers to shift conversion,
purification, membrane separation, acid gas removal and/or compression including
any means or methods for integrating said combination, and any modifications or
improvements to any of the foregoing for the purpose of producing carbon
dioxide.

For the avoidance of doubt, the physical byproducts of sulfur and slag are not
included within the definitions of “GE Gasification Information” or
“Confidential Information.”



--------------------------------------------------------------------------------

SCHEDULE B

“Bechtel Sulfur Information” means Bechtel’s information relating to processes
for the conversion of hydrogen sulfide to elemental sulfur in an environmentally
acceptable manner, including but not limited to, Claus sulfur recovery, tail gas
treating, and thermal oxidizing.



--------------------------------------------------------------------------------

Attachment No. 3 – Form of Confidentiality Agreement (competitors)



--------------------------------------------------------------------------------

FORM OF CONFIDENTIALITY AGREEMENT [COMPETITORS]

This CONFIDENTIALITY AGREEMENT (this “Agreement”) is made on
                     200    , (“Effective Date”) by and between Duke Energy
Indiana, Inc., an Indiana corporation having its principal place of business in
Charlotte, North Carolina (“Duke Energy”), and [            ] (“RECIPIENT”) with
its principal place of business at [            ] (collectively the “Parties”
and each individually, a “Party”). In consideration of disclosure of
Confidential Information (as defined below) to RECIPIENT, RECIPIENT agrees as
follows:

SECTION 1 Purpose

 

  1.1 RECIPIENT has been engaged by Duke Energy to assist Duke Energy in [tasks
relating to the construction, licensing, commissioning, operation, repairs,
maintenance, modification or decommissioning of, or training with respect to,]
the integrated gasification combined cycle coal-fired electrical generation
facility [to be constructed] at the Edwardsport site in Knox County, Indiana
(the “Facility”) and, in such capacity, RECIPIENT may come into possession of
Confidential Information as hereinafter defined. [NARROW PURPOSE FOR ENGAGEMENT]

SECTION 2 Definitions and Rules of Interpretation

 

  2.1 Capitalized terms used but not otherwise defined in this Agreement have
the meanings set forth in this Section 2.1:

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
otherwise.

“Confidential Information” means any and all information received by or
otherwise made available to RECIPIENT or any of its employees (whether before or
after the Effective Date) which is marked as being confidential to Bechtel Power
Corporation (“Bechtel”).

“Person” means, unless otherwise specified, a natural person, corporation,
society, partnership, joint venture, unincorporated association or consortium or
other entity, including a governmental authority.

 

  2.2 Headings and captions in this Agreement have been inserted for ease of
reference only and shall not be used in the construction or interpretation of
this Agreement.

SECTION 3 Term of Agreement; Survival of Obligations



--------------------------------------------------------------------------------

  3.1 This Agreement shall be effective as of the Effective Date and the
confidentiality obligations set out in Section 4 shall cease to be effective
after the expiry of five (5) years from the Effective Date, except with respect
to Bechtel Sulfur Information, for which such confidentiality obligations shall,
as long as such information shall not be available to the public, be evergreen
and shall have no expiration. “Bechtel Sulfur Information” means Bechtel’s
information relating to processes for the conversion of hydrogen sulfide to
elemental sulfur in an environmentally acceptable manner, including but not
limited to, Claus sulfur recovery, tail gas treating, and thermal oxidizing.

SECTION 4 Undertakings of RECIPIENT

 

  4.1 RECIPIENT shall keep all Confidential Information confidential and shall
not disclose Confidential Information to any Person, including any Affiliate of
RECIPIENT, except as permitted under Section 5.

 

  4.2 RECIPIENT shall protect the Confidential Information against disclosure
and shall exercise no lesser security measures and degree of care in relation to
the Confidential Information than (a) a reasonable Person under similar
circumstances would exercise in relation to its own confidential information,
and (b) RECIPIENT uses to protect its own confidential information of a like
nature.

 

  4.3 No right, license or other interest is granted to RECIPIENT in relation to
the Confidential Information except as expressly set forth in this Agreement,
and RECIPIENT shall not use Confidential Information for any purpose except as
contemplated by Section 1.1.

 

  4.4 RECIPIENT shall ensure that each Person to whom Confidential Information
is disclosed (other than pursuant to Section 5.2) complies with the terms of
this Agreement and shall require that any such Person enters into an
acknowledgement of the terms of this Agreement in the form attached to this
Agreement (“Acknowledgement”) as a condition to disclosure of such Confidential
Information. Without limiting the foregoing, and notwithstanding any
confidentiality agreement entered into by any of RECIPIENT’s employees with
RECIPIENT or Bechtel, RECIPIENT shall be and remain fully liable for the acts or
omissions of its employees with respect to Confidential Information and any
disclosure or use of Confidential Information in violation of the terms of this
Agreement.

 

  4.5 RECIPIENT shall keep all Confidential Information, as well as all
information, documentation or other materials bearing or incorporating any
Confidential Information, both physically and electronically separate from other
documents of RECIPIENT in such a manner to limit the potential for disclosure
(inadvertent or otherwise) to others who have not similarly executed an
Acknowledgment. In no event shall RECIPIENT use any Confidential Information for
any commercial or competitive purpose, except as contemplated by Section 1.1.



--------------------------------------------------------------------------------

SECTION 5 Permitted Disclosures

 

  5.1 RECIPIENT may disclose Confidential Information to its employees who have
signed the Acknowledgement, but only to the extent such disclosure is required
for the purpose contemplated by Section 1.1.

 

  5.2 RECIPIENT may disclose Confidential Information to the extent such
disclosure is required by any applicable law or regulation or court or other
governmental authority of competent jurisdiction provided that any such
disclosure shall be limited to the specific part of the Confidential Information
required to be disclosed. Immediately upon RECIPIENT becoming aware that it is
required, or may become required, to disclose Confidential Information for such
reason, RECIPIENT shall (if legally permissible) give prompt written notice to
Bechtel of such requirement or potential requirement and RECIPIENT shall assist,
at Bechtel’s expense, in connection with Bechtel’s pursuit of legal remedies in
order to limit the extent of Confidential Information required to be disclosed.
RECIPIENT and Bechtel shall use commercially reasonable efforts to limit or
prevent any further disclosure of Confidential Information required to be
disclosed and to ensure that such Confidential Information is accorded
confidential status and treatment by the court or other governmental authority
in question.

 

  5.3 RECIPIENT shall have no obligation of confidentiality with respect to
Confidential Information that RECIPIENT can demonstrate: (a) was already in
RECIPIENT’s possession at the time of its disclosure pursuant to this Agreement
and which was not acquired, directly or indirectly, from Bechtel under
obligation of confidentiality; (b) is or becomes a matter of public knowledge
through no fault of RECIPIENT or any of its employees; (c) is lawfully received
by RECIPIENT from a Person other than Bechtel in circumstances not involving a
breach of any confidentiality obligation; or (d) is independently developed by
RECIPIENT without benefit of disclosure pursuant to this Agreement.

SECTION 6 Other Undertakings of the Parties

 

  6.1

At any time upon the written request of Bechtel or Duke Energy, RECIPIENT and
its employees shall promptly deliver to Bechtel or Duke Energy (as applicable),
or if directed by Bechtel or Duke Energy destroy by shredding or incineration,
all Confidential Information received in written, electronic or other tangible
form, including copies, reproductions, computer diskettes or written materials
containing Confidential Information; provided, however, so long as the RECIPIENT
is not in breach of any term of this Agreement with respect to Confidential
Information, RECIPIENT shall not be required to return or destroy Confidential
Information at the request of Bechtel to the extent RECIPIENT requires such
Confidential Information to perform its obligations with respect to the
Facility. To the extent that any other notes, analyses, compilations or studies
in the possession of RECIPIENT or its employees contain Confidential
Information, such notes, analyses, compilations or



--------------------------------------------------------------------------------

 

studies shall be destroyed to that same extent and such destruction shall be
confirmed by RECIPIENT in writing to Bechtel.

 

  6.2 RECIPIENT shall immediately notify Duke Energy and Bechtel in the event
that it becomes aware of any violation of the terms of this Agreement by it or
its employees and shall assist Bechtel, at RECIPIENT’s own expense, in taking
measures to protect the Confidential Information from further use or disclosure.

 

  6.3 All Confidential Information shall at all times be subject to the export
control laws and regulations of the United States Government. RECIPIENT agrees
that no Confidential Information, or any product thereof, shall be exported or
re-exported by RECIPIENT or its employees directly or indirectly from the USA,
unless permitted by U.S. export control laws and regulations. The obligations of
RECIPIENT under this Section 6.3 shall survive any termination, expiration or
discharge of any other contract obligations.

SECTION 7 Non-Compliance with this Agreement

 

  7.1 The Parties acknowledge and agree that money damages would be both
incalculable and an inadequate remedy for any breach of this Agreement by
RECIPIENT or RECIPIENT’s employees and that any such breach would cause each of
Bechtel and Duke Energy irreparable harm. Accordingly, the Parties agree that in
the event of any breach or threatened breach of this Agreement, each of Bechtel
and Duke Energy, in addition to any other remedies it may have at law, shall be
entitled, without the requirement of posting a bond or other security, to
equitable and injunctive relief, including specific performance, against
RECIPIENT and RECIPIENT’s employees.

SECTION 8 Miscellaneous

 

  8.1 Except as otherwise expressly agreed in writing, neither Duke Energy nor
Bechtel make any representations or warranties with regard to the substance,
content, accuracy or completeness of Confidential Information disclosed. Except
as otherwise expressly agreed in writing, neither Duke Energy, Bechtel nor any
of their respective Affiliates shall have any liability to RECIPIENT or any of
its employees arising out of or resulting from any disclosure of Confidential
Information or any alleged reliance on or use of any Confidential Information,
whether such liability arises or is alleged to arise in contract (including by
way of indemnity), tort (including negligence), misrepresentation, by way of
contribution, or otherwise.

 

  8.2 The rights and remedies contained in this Agreement are cumulative and not
exclusive of rights and remedies provided by applicable law. Any failure to
exercise or delay in exercising any right or remedy provided by this Agreement
or by applicable law shall not constitute a waiver of such right or remedy or a
waiver of any other right or remedy provided by this Agreement or by applicable
law. No single or partial exercise of a right or remedy provided by this
Agreement or by applicable law shall prevent a further exercise of such right or
remedy or the exercise of another right or remedy provided under this Agreement
or applicable law.



--------------------------------------------------------------------------------

  8.3 All additions, amendments, waivers or modifications to this Agreement
shall be made in writing and shall be signed by the Parties or, in the case of a
waiver, the waiving Party.

 

  8.4 This Agreement shall be governed by, and construed in accordance with, the
laws of Indiana (without giving effect to the principles thereof relating to
conflicts of law).

 

  8.5 If any provision of this Agreement shall be determined by a governmental
authority of competent jurisdiction to be invalid or unenforceable for any
reason, the validity or enforceability of the remaining provisions of this
Agreement, or any portions or applications thereof, shall not be affected by the
invalidity or unenforceability of any other provision of this Agreement, and any
invalid or unenforceable provision shall be deemed severed from the remainder of
this Agreement. In such an event, the Parties shall use commercially reasonable
efforts to negotiate an equitable adjustment to this Agreement with a view
toward achieving the original purpose and intent of this Agreement.

 

  8.6 Neither Party shall assign this Agreement, or its rights or obligations
hereunder, in whole or in part to any other Person without the prior written
consent of the other Party.

 

  8.7 This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.

 

  8.8 This Agreement represents the entire agreement between the Parties with
respect to the matters referred to herein and supersedes all prior written and
oral understandings pertaining to the matters referred to herein.

 

  8.9 This Agreement may be executed in any number of counterparts, each of
which when executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

  8.10 Bechtel is an intended third party beneficiary of this Agreement,
entitled to enforce its provisions against RECIPIENT.

[execution page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Confidentiality
Agreement as of the date first above written.

 

Duke Energy Indiana, Inc.     [            ]

 

   

 

Authorized Corporate     Authorized Corporate Officer Signature     Officer
Signature

 

   

 

Printed Officer’s Name     Printed Officer’s Name

 

   

 

Printed Officer’s Title     Printed Officer’s Title



--------------------------------------------------------------------------------

FORM OF “ACKNOWLEDGEMENT”

ACKNOWLEDGEMENT OF                                                      

I,                                                       , in consideration for
receiving “Confidential Information”, as such term is defined in the
Confidentiality Agreement (the “Agreement”) dated                         ,
2008, between Duke Energy Indiana, Inc. and
                                                      ( “Employer”), hereby
acknowledge that I have read the Agreement, that I understand the obligations
contained therein, and that I agree to personally abide by the terms thereof.

I specifically agree that I will not disclose such Confidential Information to
any other employee or agent of Employer or any affiliate of Employer, other than
an employee of Employer who has similarly executed an Acknowledgement in the
same form as this Acknowledgement.

 

By:  

 

Name:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

Schedule I – Bechtel Competitors

The following entities and their affiliates (excluding independent contractors
engaged by Duke for a Duke Purpose prior to such independent contractors
becoming an affiliate of any of the following entities) constitute “Bechtel
Competitors”:

 

  •  

***

 

  •  

***

 

  •  

***